UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10157 Franklin Global Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 7/31 Date of reporting period: 6/30/16 Item 1. Proxy Voting Records. Franklin Emerging Market Debt Opportunities Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Franklin Global Listed Infrastructure Fund ABERTIS INFRAESTRUCTURAS S.A Meeting Date:APR 11, 2016 Record Date:APR 06, 2016 Meeting Type:ANNUAL Ticker:ABE Security ID:E0003D111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Approve Discharge of Board Management For For 4 Authorize Capitalization of Reserves for Bonus Issue Management For For 5 Receive Amendments to Board of Directors Regulations Management None None 6.1 Fix Number of Directors at 15 Management For For 6.2 Ratify Appointment of and Elect Juan-Jose Lopez Burniol as Director Management For Against 6.3 Ratify Appointment of and Elect Independent Director Management For Against 6.4 Ratify Appointment of and Elect Independent Director Management For Against 7 Renew Appointment of Deloitte as Auditor Management For For 8 Authorize Issuance of Non-Convertible and/or Convertible Bonds, Debentures, Warrants, and Other Debt Securities up to EUR 8 Billion with Exclusion of Preemptive Rights up to 20 Percent of Capital Management For For 9 Advisory Vote on Remuneration Report Management For For 10 Authorize Board to Ratify and Execute Approved Resolutions Management For For AENA S.A. Meeting Date:JUN 28, 2016 Record Date:JUN 23, 2016 Meeting Type:ANNUAL Ticker:AENA Security ID:E526K0106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Standalone Financial Statements Management For For 2 Approve Consolidated Financial Statements Management For For 3 Approve Allocation of Income and Dividends Management For For 4 Approve Discharge of Board Management For For 5 Appoint KPMG Auditores as Auditor for FY 2017, 2018 and 2019 Management For For 6.1 Amend Article 3 Re: Nationality and Registered Office Management For For 6.2 Amend Article 15 Re: Convening of General Meetings Management For For 6.3 Amend Article 43 Re: Audit Committee Management For For 7 Amend Article 10 of General Meeting Regulations Re: Convening of General Meetings Management For For 8 Advisory Vote on Remuneration Report Management For For 9 Authorize Board to Ratify and Execute Approved Resolutions Management For For AEROPORTS DE PARIS ADP Meeting Date:MAY 03, 2016 Record Date:APR 28, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:ADP Security ID:F00882104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.61 per Share Management For For 4 Approve Transactions with the French State Management For For 5 Approve Transaction with TAV Construction/Herve Management For For 6 Approve Transaction with Centre National du Cinema Management For For 7 Approve Transaction with CDG Express Etudes SAS Management For For 8 Approve Transaction with Societe du Grand Paris Management For For 9 Approve Transaction with Reseau Transport d Electricite Management For For 10 Approve Transaction with SNCF Reseau Management For For 11 Approve Transaction with l Institut National de Recherches Archeologiques Preventives Management For For 12 Approve Transaction with Business France Management For For 13 Authorize Repurchase of Up to 5 Percent of Issued Share Capital Management For Against 14 Ratify Appointment of Anne Hidalgo as Censor Management For Against 15 Advisory Vote on Compensation of Augustin de Romanet, Chairman and CEO Management For For 16 Advisory Vote on Compensation of Patrick Jeantet, Vice-CEO Management For For 17 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 97 Million Management For Against 18 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 29 Million Management For Against 19 Approve Issuance of Equity or Equity-Linked Securities for up to 20 Percent of Issued Capital Per Year for Private Placements, up to Aggregate Nominal Amount of EUR 29 Million Management For Against 20 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For Against 21 Authorize Capitalization of Reserves of Up to EUR 97 Million for Bonus Issue or Increase in Par Value Management For Against 22 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 23 Authorize Capital Increase of Up to EUR 29 Million for Future Exchange Offers Management For Against 24 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For Against 25 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 26 Authorize up to 1 Percent of Issued Capital for Use in Restricted Stock Plans Management For Against 27 Set Total Limit for Capital Increase to Result from Issuance Requests under Items 17-20 and 22-24 at EUR 97 Million Management For For 28 Set Total Limit for Capital Increase to Result from Issuance Requests under Items 17-20 at EUR 29 Million (During Public Tender Offer Periods) Management For Against 29 Authorize Filing of Required Documents/Other Formalities Management For For AGL RESOURCES INC. Meeting Date:NOV 19, 2015 Record Date:OCT 09, 2015 Meeting Type:SPECIAL Ticker:GAS Security ID:001204106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For ALTAGAS LTD. Meeting Date:APR 20, 2016 Record Date:MAR 04, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:ALA Security ID:021361100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Catherine M. Best, Victoria A. Calvert, David W. Cornhill, Allan L. Edgeworth, Hugh A. Fergusson, Daryl H. Gilbert, Robert B. Hodgins, Phillip R. Knoll, David F. Mackie, and M. Neil McCrank as Directors Management For For 1.1 Elect Director Catherine M. Best Management For For 1.2 Elect Director Victoria A. Calvert Management For For 1.3 Elect Director David W. Cornhill Management For For 1.4 Elect Director Allan L. Edgeworth Management For For 1.5 Elect Director Hugh A. Fergusson Management For For 1.6 Elect Director Daryl H. Gilbert Management For For 1.7 Elect Director Robert B. Hodgins Management For For 1.8 Elect Director Phillip R. Knoll Management For For 1.9 Elect Director David F. Mackie Management For For 1.10 Elect Director M. Neil McCrank Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For 4 Re-approve Stock Option Plan Management For For 5 Approve Advance Notice Requirement Management For For AMERICAN ELECTRIC POWER COMPANY, INC. Meeting Date:APR 26, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:AEP Security ID:025537101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nicholas K. Akins Management For For 1.2 Elect Director David J. Anderson Management For For 1.3 Elect Director J. Barnie Beasley, Jr. Management For For 1.4 Elect Director Ralph D. Crosby, Jr. Management For For 1.5 Elect Director Linda A. Goodspeed Management For For 1.6 Elect Director Thomas E. Hoaglin Management For For 1.7 Elect Director Sandra Beach Lin Management For For 1.8 Elect Director Richard C. Notebaert Management For For 1.9 Elect Director Lionel L. Nowell ,III Management For For 1.10 Elect Director Stephen S. Rasmussen Management For For 1.11 Elect Director Oliver G. Richard, III Management For For 1.12 Elect Director Sara Martinez Tucker Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AMERICAN WATER WORKS COMPANY, INC. Meeting Date:MAY 13, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:AWK Security ID:030420103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Julie A. Dobson Management For For 1b Elect Director Paul J. Evanson Management For For 1c Elect Director Martha Clark Goss Management For For 1d Elect Director Richard R. Grigg Management For For 1e Elect Director Veronica M. Hagen Management For For 1f Elect Director Julia L. Johnson Management For For 1g Elect Director Karl F. Kurz Management For For 1h Elect Director George MacKenzie Management For For 1i Elect Director Susan N. Story Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ATLANTIA SPA Meeting Date:APR 21, 2016 Record Date:APR 12, 2016 Meeting Type:ANNUAL Ticker:ATL Security ID:T05404107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Statutory Reports, and Allocation of Income Management For For 2 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For Against 3.a Fix Number of Directors Management For For 3.b.1 Slate 1 Submitted by Sintonia SpA Shareholder None Did Not Vote 3.b.2 Slate 2 Submitted by Institutional Investors (Assogestioni) Shareholder None For 3.c Elect Board Chair Management None For 3.d Approve Remuneration of Directors Management For Against 4 Approve Remuneration Report Management For For A Deliberations on Possible Legal Action Against Directors if Presented by Shareholders Management None Against ATMOS ENERGY CORPORATION Meeting Date:FEB 03, 2016 Record Date:DEC 10, 2015 Meeting Type:ANNUAL Ticker:ATO Security ID:049560105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert W. Best Management For For 1b Elect Director Kim R. Cocklin Management For For 1c Elect Director Richard W. Douglas Management For For 1d Elect Director Ruben E. Esquivel Management For For 1e Elect Director Richard K. Gordon Management For For 1f Elect Director Robert C. Grable Management For For 1g Elect Director Michael E. Haefner Management For For 1h Elect Director Thomas C. Meredith Management For For 1i Elect Director Nancy K. Quinn Management For For 1j Elect Director Richard A. Sampson Management For For 1k Elect Director Stephen R. Springer Management For For 1l Elect Director Richard Ware II Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Amend Executive Incentive Bonus Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Advisory Vote on Say on Pay Frequency Management One Year One Year AUCKLAND INTERNATIONAL AIRPORT LTD. Meeting Date:OCT 22, 2015 Record Date:OCT 20, 2015 Meeting Type:ANNUAL Ticker:AIA Security ID:Q06213146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Richard Didsbury as Director Management For For 2 Elect Brett Godfrey as Director Management For For 3 Elect Patrick Strange as Director Management For For 4 Approve the Increase in Maximum Aggregate Remuneration of Non-Executive Directors Management For For 5 Authorize Board to Fix Remuneration of the Auditors Management For For BEIJING ENTERPRISES WATER GROUP LTD. Meeting Date:MAY 23, 2016 Record Date:MAY 18, 2016 Meeting Type:ANNUAL Ticker:371 Security ID:G0957L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1 Elect Jiang Xinhao as Director Management For For 3.2 Elect Zhou Min as Director Management For For 3.3 Elect Li Li as Director Management For For 3.4 Elect Shea Chun Lok Quadrant as Director Management For For 3.5 Elect Guo Rui as Director Management For For 3.6 Elect Hang Shijun as Director Management For For 3.7 Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against CENTRICA PLC Meeting Date:APR 18, 2016 Record Date:APR 14, 2016 Meeting Type:ANNUAL Ticker:CNA Security ID:G2018Z143 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Jeff Bell as Director Management For For 5 Elect Mark Hodges as Director Management For For 6 Re-elect Rick Haythornthwaite as Director Management For For 7 Re-elect Iain Conn as Director Management For For 8 Re-elect Margherita Della Valle as Director Management For For 9 Re-elect Mark Hanafin as Director Management For For 10 Re-elect Lesley Knox as Director Management For For 11 Re-elect Mike Linn as Director Management For Abstain 12 Re-elect Ian Meakins as Director Management For For 13 Re-elect Carlos Pascual as Director Management For For 14 Re-elect Steve Pusey as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Approve Ratification of Technical Breach of Borrowing Limit Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Approve Increase in the Company's Borrowing Powers Management For For 23 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For CHENIERE ENERGY, INC. Meeting Date:JUN 02, 2016 Record Date:APR 04, 2016 Meeting Type:ANNUAL Ticker:LNG Security ID:16411R208 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director G. Andrea Botta Management For For 1.2 Elect Director Neal A. Shear Management For For 1.3 Elect Director Vicky A. Bailey Management For For 1.4 Elect Director Nuno Brandolini Management For For 1.5 Elect Director Jonathan Christodoro Management For For 1.6 Elect Director David I. Foley Management For For 1.7 Elect Director David B. Kilpatrick Management For For 1.8 Elect Director Samuel Merksamer Management For For 1.9 Elect Director Donald F. Robillard, Jr. Management For For 1.10 Elect Director Heather R. Zichal Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify KPMG LLP as Auditors Management For For CHINA MERCHANTS HOLDINGS (INTERNATIONAL) CO. LTD. Meeting Date:JUN 03, 2016 Record Date:MAY 27, 2016 Meeting Type:ANNUAL Ticker:144 Security ID:Y1489Q103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3Aa Elect Hu Jianhua as Director Management For For 3Ab Elect Fu Gangfeng as Director Management For For 3Ac Elect Deng Renjie as Director Management For For 3Ad Elect Bai Jingtao as Director Management For For 3Ae Elect Wang Zhixian as Director Management For For 3Af Elect Kut Ying Hay as Director Management For For 3Ag Elect Lee Yip Wah Peter as Director Management For For 3Ah Elect Li Kwok Heem John as Director Management For For 3Ai Elect Li Ka Fai David as Director Management For Against 3B Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Deloitte Touche Tohmatsu as Auditor and Authorize Board to Fix Their Remuneration Management For For 5A Approve Grant of Options Under the Share Option Scheme Management For Against 5B Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5C Authorize Repurchase of Issued Share Capital Management For For 5D Authorize Reissuance of Repurchased Shares Management For Against 6 Change Company Name Management For For COSCO PACIFIC LIMITED Meeting Date:NOV 26, 2015 Record Date: Meeting Type:SPECIAL Ticker:01199 Security ID:G2442N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Finance Leasing Master Agreement, the Proposed Annual Caps and Related Transactions Management For For 2 Approve COSCO Shipping Services and Terminal Services Master Agreement, the Proposed Annual Caps and Related Transactions Management For For 3 Approve China COSCO Shipping Services and Terminal Services Master Agreement, the Proposed Annual Caps and Related Transactions Management For For 4 Elect Lam Yiu Kin as Director Management For Against 5 Elect Deng Huangjun as Director Management For Against COSCO PACIFIC LIMITED Meeting Date:FEB 01, 2016 Record Date:JAN 29, 2016 Meeting Type:SPECIAL Ticker:1199 Security ID:G2442N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve CSPD SPA and FCHL SPA and Related Transactions Management For For COSCO PACIFIC LIMITED Meeting Date:MAY 18, 2016 Record Date:MAY 13, 2016 Meeting Type:ANNUAL Ticker:1199 Security ID:G2442N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1a Elect Huang Xiaowen as Director Management For Against 3.1b Elect Zhang Wei as Director Management For For 3.1c Elect Fang Meng as Director Management For Against 3.1d Elect Wang Haimin as Director Management For Against 3.1e Elect Ip Sing Chi as Director Management For For 3.1f Elect Fan Ergang as Director Management For For 3.2 Authorize Board to Fix Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For Against 5A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5B Authorize Repurchase of Issued Share Capital Management For For 5C Authorize Reissuance of Repurchased Shares Management For Against DOMINION RESOURCES, INC. Meeting Date:MAY 11, 2016 Record Date:MAR 04, 2016 Meeting Type:ANNUAL Ticker:D Security ID:25746U109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William P. Barr Management For For 1.2 Elect Director Helen E. Dragas Management For For 1.3 Elect Director James O. Ellis, Jr. Management For For 1.4 Elect Director Thomas F. Farrell, II Management For For 1.5 Elect Director John W. Harris Management For For 1.6 Elect Director Mark J. Kington Management For For 1.7 Elect Director Pamela J. Royal Management For For 1.8 Elect Director Robert H. Spilman, Jr. Management For For 1.9 Elect Director Michael E. Szymanczyk Management For For 1.10 Elect Director David A. Wollard Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Report on Potential Impact of Denial of a Certificate for North Anna 3 Shareholder Against Against 6 Provide Right to Act by Written Consent Shareholder Against For 7 Require Director Nominee with Environmental Experience Shareholder Against Against 8 Report on Financial and Physical Risks of Climate Change Shareholder Against Against 9 Report on Plans to Adapt to Distributed Energy Generation and Energy Efficiency Changes in Sector Shareholder Against Against DP WORLD LTD Meeting Date:APR 28, 2016 Record Date:APR 26, 2016 Meeting Type:ANNUAL Ticker:DPW Security ID:M2851K107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for FY 2015 Management For For 2 Approve Final Dividends of USD 0.3 per Share for FY 2015 Management For For 3 Reelect Sultan Ahmed Bin Sulayem as Director Management For For 4 Reelect Jamal Bin Thaniah as Director Management For For 5 Reelect Yuvraj Narayan as Director Management For For 6 Reelect Deepak Parekh as Director Management For For 7 Reelect Robert Woods as Director Management For For 8 Reelect Mark Russell as Director Management For For 9 Elect Abdulla Ghobash as Director Management For For 10 Elect Nadya Kamali as Director Management For For 11 Elect Mohammed Al Suwaidi as Director Management For For 12 Elect Sultan Ahmed Bin Sulayem as Group Chairman and Chief Executive Officer of the Company Management For For 13 Reelect KPMG LLP as Auditors Management For For 14 Authorize Board to Fix Remuneration of Auditors Management For For 15 Authorize Share Issuance with Preemptive Rights Management For For 16 Authorize Share Repurchase Program Management For For 17 Eliminate Preemptive Rights Pursuant to Item 15 Above Management For For 18 Authorize Cancellation of Repurchased Shares Management For For DTE ENERGY COMPANY Meeting Date:MAY 05, 2016 Record Date:MAR 08, 2016 Meeting Type:ANNUAL Ticker:DTE Security ID:233331107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gerard M. Anderson Management For For 1.2 Elect Director David A. Brandon Management For For 1.3 Elect Director W. Frank Fountain, Jr. Management For For 1.4 Elect Director Charles G. McClure, Jr. Management For For 1.5 Elect Director Gail J. McGovern Management For For 1.6 Elect Director Mark A. Murray Management For For 1.7 Elect Director James B. Nicholson Management For For 1.8 Elect Director Charles W. Pryor, Jr. Management For For 1.9 Elect Director Josue Robles, Jr. Management For For 1.10 Elect Director Ruth G. Shaw Management For For 1.11 Elect Director David A. Thomas Management For For 1.12 Elect Director James H. Vandenberghe Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Political Contributions Shareholder Against Against 5 Assess Plans to Increase Distributed Low-Carbon Electricity Generation Shareholder Against Against DUKE ENERGY CORPORATION Meeting Date:MAY 05, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:DUK Security ID:26441C204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Angelakis Management For For 1.2 Elect Director Michael G. Browning Management For For 1.3 Elect Director Daniel R. DiMicco Management For For 1.4 Elect Director John H. Forsgren Management For For 1.5 Elect Director Lynn J. Good Management For For 1.6 Elect Director Ann Maynard Gray Management For For 1.7 Elect Director John T. Herron Management For For 1.8 Elect Director James B. Hyler, Jr. Management For For 1.9 Elect Director William E. Kennard Management For For 1.10 Elect Director E. Marie McKee Management For For 1.11 Elect Director Charles W. Moorman, IV Management For For 1.12 Elect Director Carlos A. Saladrigas Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Reduce Supermajority Vote Requirement Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against For EDISON INTERNATIONAL Meeting Date:APR 28, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:EIX Security ID:281020107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jagjeet S. Bindra Management For For 1.2 Elect Director Vanessa C.L. Chang Management For For 1.3 Elect Director Theodore F. Craver, Jr. Management For For 1.4 Elect Director James T. Morris Management For For 1.5 Elect Director Richard T. Schlosberg, III Management For For 1.6 Elect Director Linda G. Stuntz Management For Against 1.7 Elect Director William P. Sullivan Management For For 1.8 Elect Director Ellen O. Tauscher Management For For 1.9 Elect Director Peter J. Taylor Management For For 1.10 Elect Director Brett White Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Adopt Proxy Access Right Shareholder Against Against EDP RENOVAVEIS S.A. Meeting Date:APR 14, 2016 Record Date:APR 07, 2016 Meeting Type:ANNUAL Ticker:EDPR Security ID:E3847K101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Approve Individual and Consolidated Management Reports, and Corporate Governance Report Management For For 4 Approve Discharge of Board Management For For 5 Ratify Appointment of and Elect Miguel Dias Amaro as Director Management For For 6 Elect Francisco Seixas da Costa as Director Management For For 7 Approve Remuneration Policy Management For For 8 Renew Appointment of KPMG Auditores as Auditor Management For For 9 Authorize Board to Ratify and Execute Approved Resolutions Management For For EIFFAGE Meeting Date:APR 20, 2016 Record Date:APR 15, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:FGR Security ID:F2924U106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Discharge Directors Management For For 3 Approve Allocation of Income and Dividends of EUR 1.50 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Regarding New Transactions Management For For 5 Ratify Appointment of Benoit de Ruffray as Director Management For Against 6 Reelect Jean Francois Roverato as Director Management For Against 7 Reelect Jean Guenard as Director Management For Against 8 Advisory Vote on Compensation of Jean Francois Roverato, Chairman Since Oct. 26, 2015 Management For For 9 Advisory Vote on Compensation of Max Roche, CEO Since Oct. 26, 2015 Management For For 10 Advisory Vote on Compensation of Pierre Berger, Chairman and CEO Until Oct. 22, 2015 Management For For 11 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12 Ratify Change Location of Registered Office to 3/7 Place de l Europe, 78140 Velizy Villacoublay Management For For 13 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 14 Authorize Capitalization of Reserves of Up to EUR 80 Million for Bonus Issue or Increase in Par Value Management For Against 15 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 150 Million Management For Against 16 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 38,2 Million Management For Against 17 Approve Issuance of Equity or Equity-Linked Securities for up to 20 Percent of Issued Capital Per Year for Private Placements, up to Aggregate Nominal Amount of EUR 38,2 Million Management For Against 18 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For Against 19 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For Against 20 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For Against 21 Authorize up to 1 Million Shares for Use in Stock Option Plans Management For Against 22 Authorize up to 1 Million Shares for Use in Restricted Stock Plans Management For Against 23 Amend Article 18 of Bylaws Re: Directors' Age Limit Management For For 24 Amend Article 26 of Bylaws Re: Chairman Age Limit Management For For 25 Amend Article 27 of Bylaws Re: CEO and Vice-CEO Age Limit Management For For 26 Authorize Filing of Required Documents/Other Formalities Management For For EMPRESA NACIONAL DE ELECTRICIDAD S.A. ENDESA Meeting Date:DEC 18, 2015 Record Date:NOV 20, 2015 Meeting Type:SPECIAL Ticker:ENDESA Security ID:29244T101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Report on Company's Reorganization Re: Enersis SA and Chilectra SA Management None None 2 Receive Report on Supporting Information of Proposed Reorganization Management None None 3 Approve Spin-Off Proposal Management For For 4 Approve that Spin-Off Will be Subject to Conditions Precedent Including that Minutes of Extraordinary Shareholders' Meetings that Spin-Offs of Enersis and Chilectra are Approved Management For For 5 Authorize Board to Grant Powers to Sign Necessary Documents to Comply with Conditions Precedent to Which Spin-Off is Subject, and Record Property Subject to Registration that Will be Assigned to Endesa Americas Management For For 6 Approve Reduction of Capital of Endesa Chile as Result of Spin-Off and Distribution of Corporate Assets between Divided Company and Created Company Management For For 7 Approve Changes in Bylaws of Endesa Chile, Which Reflect Spin-Off as Well as Consequent Reduction of Capital Management For For 8 Appoint Interim Board of Directors of Endesa Americas and Fix their Remuneration Management For For 9 Approve Bylaws of New Resulting Company from Spin-Off, Endesa Americas, Which in its Permanent Provisions Differ from Those of Endesa Chile in Certain Matters Management For For 10 Approve Number of Endesa Americas Shares to be Received by Endesa Chile Shareholders in Connection with Spin-Off Management For For 11 Inform Shareholders Estimated Terms of Possible Merger of Endesa Americas and Chilectra Americas into Enersis Americas Management None None 12 Designate External Audit Firm for Endesa Americas Management For For 13 Designate Supervisory Account Inspectors and Alternates for Endesa Americas Management For For 14 Inform Shareholders of Agreements on Transactions with Related Parties Under Title XVI of Chilean Companies Act, Law 18,046 Executed in Period Since Last Shareholders' Meeting Management None None 15 Receive Report on Authorizations Granted to KPMG Auditores Consultores Ltda to Deliver Documents on External Audit Services Provided to Endesa Chile to Public Company Accounting Oversight Board (PCAOB) of United States of America Management None None 16 Approve Registration of New Company and Their Respective Shares with SVS and Securities and Exchange Commission (SEC) Management For For 17 Authorize Board to Approve Powers of Attorney of Company Management For For ENBRIDGE INC. Meeting Date:MAY 12, 2016 Record Date:MAR 17, 2016 Meeting Type:ANNUAL Ticker:ENB Security ID:29250N105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David A. Arledge Management For For 1.2 Elect Director James J. Blanchard Management For For 1.3 Elect Director Marcel R. Coutu Management For For 1.4 Elect Director J. Herb England Management For For 1.5 Elect Director Charles W. Fischer Management For For 1.6 Elect Director V. Maureen Kempston Darkes Management For For 1.7 Elect Director Al Monaco Management For For 1.8 Elect Director George K. Petty Management For For 1.9 Elect Director Rebecca B. Roberts Management For For 1.10 Elect Director Dan C. Tutcher Management For For 1.11 Elect Director Catherine L. Williams Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote on Executive Compensation Approach Management For For 4 Require Audit Committee to Request Proposals For The Audit Engagement No Less Than Every 8 Years Shareholder Against Against ENEL SPA Meeting Date:JAN 11, 2016 Record Date:DEC 29, 2015 Meeting Type:SPECIAL Ticker:ENEL Security ID:T3679P115 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Partial Non-Proportional Demerger of Enel Green Power SpA in Favor of Enel SpA Management For For ENEL SPA Meeting Date:MAY 26, 2016 Record Date:MAY 17, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:ENEL Security ID:T3679P115 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3.1 Slate 1 Submitted by the Italian Ministry of Economy and Finance Shareholder None For 3.2 Slate 2 Submitted by Institutional Investors (Assogestioni) Shareholder None Did Not Vote 4 Approve Internal Auditors' Remuneration Shareholder None For 5 Approve 2016 Monetary Long-Term Incentive Plan Management For For 6 Approve Remuneration Report Management For For 1 Amend Articles Re: 14.3 (Board-Related) Management For For ENGIE Meeting Date:MAY 03, 2016 Record Date:APR 28, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:ENGI Security ID:F7629A107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Regarding New Transactions; Acknowledge Ongoing Transactions Management For Against 5 Approve Additional Pension Scheme in Favor of Isabelle Kocher; Acknowledge Waiver of Agreement Management For For 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Reelect Gerard Mestrallet as Director Management For For 8 Reelect Isabelle Kocher as Director Management For For 9 Elect Sir Peter Ricketts as Director Management For For 10 Elect Fabrice Bregier as Director Management For For 11 Advisory Vote on Compensation of Gerard Mestrallet, Chairman and CEO Management For For 12 Advisory Vote on Compensation of Isabelle Kocher, Vice-CEO Management For For 13 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 225 Million Management For For 14 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 225 Million Management For For 15 Approve Issuance of Equity or Equity-Linked Securities for up to 20 Percent of Issued Capital Per Year for Private Placements up to Aggregate Nominal Amount of EUR 225 Million Management For For 16 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote under Items 13 to 15 Management For For 17 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 18 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 225 Million, Only in the Event of a Public Tender Offer or Share Exchange Offer Management For Against 19 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 225 Million, Only in the Event of a Public Tender Offer or Share Exchange Offer Management For Against 20 Approve Issuance of Equity or Equity-Linked Securities for up to 20 Percent of Issued Capital Per Year for Private Placements up to Aggregate Nominal Amount of EUR 225 Million, Only in the Event of a Public Tender Offer or Share Exchange Offer Management For Against 21 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote under Items 18 to 20, Only in the Event of a Public Tender Offer or Share Exchange Offer Management For Against 22 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind, Only in the Event of a Public Tender Offer Management For Against 23 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 24 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Reserved for Employees of International Subsidiaries Management For For 25 Set Total Limit for Capital Increase to Result from All Issuance Requests at EUR 265 Million Management For For 26 Authorize Capitalization of Reserves for Bonus Issue or Increase in Par Value Management For For 27 Authorize Capitalization of Reserves for Bonus Issue or Increase in Par Value, Only in the Event of a Public Tender Offer or Share Exchange Offer Management For Against 28 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 29 Authorize up to 0.5 Percent of Issued Capital for Use in Restricted Stock Plans Management For For 30 Authorize up to 0.5 Percent of Issued Capital for Use in Restricted Stock Plans Reserved for a Few Employees and Corporate Officers Management For For 31 Amend Article 13.5 of Bylaws Re: Preparation Time for Employee Representatives Management For For 32 Amend Article 16 of Bylaws Re: Chairman Age Limit Management For For 33 Authorize Filing of Required Documents/Other Formalities Management For For EXELON CORPORATION Meeting Date:APR 26, 2016 Record Date:MAR 04, 2016 Meeting Type:ANNUAL Ticker:EXC Security ID:30161N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony K. Anderson Management For For 1b Elect Director Ann C. Berzin Management For For 1c Elect Director Christopher M. Crane Management For For 1d Elect Director Yves C. de Balmann Management For For 1e Elect Director Nicholas DeBenedictis Management For For 1f Elect Director Nancy L. Gioia Management For For 1g Elect Director Linda P. Jojo Management For For 1h Elect Director Paul L. Joskow Management For For 1i Elect Director Robert J. Lawless Management For For 1j Elect Director Richard W. Mies Management For For 1k Elect Director John W. Rogers, Jr. Management For For 1l Elect Director Mayo A. Shattuck, III Management For For 1m Elect Director Stephen D. Steinour Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Provide Proxy Access Right Management For For FERROVIAL SA Meeting Date:MAY 03, 2016 Record Date:APR 28, 2016 Meeting Type:ANNUAL Ticker:FER Security ID:E49512119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements Management For For 2 Approve Allocation of Income Management For For 3 Approve Discharge of Board Management For For 4 Renew Appointment of Deloitte as Auditor Management For For 5.1 Reelect Rafael del Pino y Calvo-Sotelo as Director Management For Against 5.2 Reelect Santiago Bergareche Busquet as Director Management For Against 5.3 Reelect Joaquin Ayuso Garcia as Director Management For Against 5.4 Reelect Inigo Meiras Amusco as Director Management For For 5.5 Reelect Juan Arena de la Mora as Director Management For Against 5.6 Reelect Maria del Pino y Calvo-Sotelo as Director Management For Against 5.7 Reelect Santiago Fernandez Valbuena as Director Management For For 5.8 Reelect Jose Fernando Sanchez-Junco Mans as Director Management For For 5.9 Reelect Joaquin del Pino y Calvo-Sotelo as Director Management For Against 5.10 Ratify Appointment of and Elect Oscar Fanjul Martin as Director Management For For 5.11 Authorize Board to Fill Vacancies Management For For 6 Authorize Capitalization of Reserves for Scrip Dividends Management For For 7 Authorize Capitalization of Reserves for Scrip Dividends Management For For 8 Approve Reduction in Share Capital via Amortization of Treasury Shares Management For For 9.1 Amend Articles Re: Board Meetings and Audit and Control Committee Management For Against 9.2 Amend Articles Re: Board Management and Supervisory Powers, and Qualitative Composition Management For For 9.3 Amend Article 4.2 Re: Registered Office Management For For 9.4 Amend Articles Re: Quantitative Composition of the Board and Board Term Management For For 9.5 Amend Article 50 Re: Board Advisory Committees Management For For 9.6 Amend Article 52 Re: Appointments and Remuneration Committee Management For For 10 Approve Remuneration Policy Management For For 11 Approve Restricted Stock Plan Management For For 12 Authorize Board to Ratify and Execute Approved Resolutions Management For For 13 Advisory Vote on Remuneration Report Management For For 14 Receive Amendments to Board of Directors Regulations Management None None GDF SUEZ Meeting Date:JUL 29, 2015 Record Date:JUL 24, 2015 Meeting Type:SPECIAL Ticker:GSZ Security ID:F42768105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Change Company Name to Engie and Amend Article 3 of Bylaws Accordingly Management For For 2 Authorize Filing of Required Documents/Other Formalities Management For For GROUPE EUROTUNNEL SE Meeting Date:APR 27, 2016 Record Date:APR 22, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:GET Security ID:F477AL114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income and Dividends of EUR 0.22 per Share Management For For 3 Approve Consolidated Financial Statements and Statutory Reports Management For For 4 Receive Auditors Special Report on Related-Party Transaction Mentioning the Absence of New Transactions and Acknowledge Ongoing Transactions Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Advisory Vote on Compensation of Jacques Gounon, Chairman and CEO Management For For 7 Advisory Vote on Compensation of Emmanuel Moulin, Vice-CEO until March 31, 2015 Management For For 8 Reelect Peter Levene as Director Management For For 9 Reelect Colette Lewiner as Director Management For For 10 Reelect Colette Neuville as Director Management For For 11 Reelect Perrette Rey as Director Management For For 12 Reelect Jean-Pierre Trotignon as Director Management For For 13 Authorize up to hares for Use in Restricted Stock Plans Reserved for Employees (Excluding Executives) Management For For 14 Authorize up to EUR 1.2 Million Shares for Use in Restricted Stock Plans Reserved for Executive Corporate Officers and Employees Management For For 15 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 16 Amend Article 2 of Bylaws Re: Corporate Purpose Management For For 17 Authorize Filing of Required Documents/Other Formalities Management For For GRUPO AEROPORTUARIO DEL PACIFICO S.A.B. DE C.V. Meeting Date:APR 26, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:GAPB Security ID:400506101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reports in Compliance with Article 28, Section IV of Mexican Securities Market Law Management For For 2 Approve Discharge of Board of Directors and Officers Management For For 3 Approve Individual and Consolidated Financial Statements and Statutory Reports, and Approval of External Auditors' Report on Financial Statements Management For For 4 Approve Allocation of Income in the Amount of MXN 2.4 Billion Management For For 5 Approve Two Dividends of MXN 2.28 per Share and MXN 1.79 per Share to be Distributed on or Before Aug. 31, 2016 and Dec. 31, 2016 Respectively Management For For 6 Cancel Pending Amount of MXN 850 Million of Share Repurchase Approved at AGM on April 21, 2015; Set Nominal Amount of Share Repurchase of up to a Maximum of MXN 950 Million Management For For 7 Information on Election or Ratification of Four Directors and Their Respective Alternates of Series BB Shareholders Management None None 8 Elect or Ratify Directors of Series B Shareholders that Hold 10 Percent of Share Capital Management None None 9 Elect or Ratify Directors of Series B Shareholders Management For For 10 Elect or Ratify Board Chairman Management For For 11 Approve Remuneration of Directors for Years 2015 and 2016 Management For For 12 Elect or Ratify Director of Series B Shareholders and Member of Nomination and Remuneration Committee Management For For 13 Elect or Ratify Chairman of Audit and Corporate Practices Committee Management For For 14 Present Report Regarding Individual or Accumulated Operations Greater Than $3 Million Management None None 15 Authorize Board to Ratify and Execute Approved Resolutions Management For For 1 Approve Reduction in Fixed Capital by MXN 1.75 Billion; Amend Article 6 of Company's Bylaws Accordingly Management For For 2 Authorize Board to Ratify and Execute Approved Resolutions Management For For GRUPO AEROPORTUARIO DEL SURESTE S.A.B. DE C.V. Meeting Date:APR 26, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:ASURB Security ID:40051E202 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Approve CEO's and Auditor's Report on Financial Statements and Statutory Reports Management For For 1b Approve Board's Report on Accounting Criteria Policy and Disclosure Policy Law Management For For 1c Approve Report Re: Activities and Operations Undertaken by the Board Management For For 1d Approve Individual and Consolidated Financial Statements Management For For 1e Approve Audit Committee's Report Regarding Company's Subsidiaries Management For For 1f Approve Report on Adherence to Fiscal Obligations Management For For 2a Approve Increase in Legal Reserve by MXN 145.41 Million Management For For 2b Approve Cash Dividends of MXN 5.61 Per Series B and BB Shares Management For For 2c Set Maximum Amount of MXN 1.08 Billion for Share Repurchase; Approve Policy Related to Acquisition of Own Shares Management For For 3a Approve Discharge of Board of Directors and CEO Management For For 3b.1 Elect/Ratify Fernando Chico Pardo as Director Management For For 3b.2 Elect/Ratify Jose Antonio Perez Anton as Director Management For For 3b.3 Elect/Ratify Luis Chico Pardo as Director Management For For 3b.4 Elect/Ratify Aurelio Perez Alonso as Director Management For For 3b.5 Elect/Ratify Rasmus Christiansen as Director Management For For 3b.6 Elect/Ratify Francisco Garza Zambrano as Director Management For For 3b.7 Elect/Ratify Ricardo Guajardo Touche as Director Management For For 3b.8 Elect/Ratify Guillermo Ortiz Martinez as Director Management For For 3b.9 Elect/Ratify Roberto Servitje Sendra as Director Management For For 3c.1 Elect/Ratify Ricardo Guajardo Touche as Chairman of Audit Committee Management For For 3d.1 Elect/Ratify Fernando Chico Pardo, Jose Antonio Perez Anton and Roberto Servitje Sendra as Members of Nominations and Compensations Committee Management For For 3e.1 Approve Remuneration of Directors in the Amount of MXN 50,000 Management For For 3e.2 Approve Remuneration of Operations Committee in the Amount of MXN 50,000 Management For For 3e.3 Approve Remuneration of Nominations and Compensations Committee in the Amount of MXN 50,000 Management For For 3e.4 Approve Remuneration of Audit Committee in the Amount of MXN 70,000 Management For For 3e.5 Approve Remuneration of Acquisitions and Contracts Committee in the Amount of MXN 15,000 Management For For 4a Authorize Claudio R. Gongora Morales to Ratify and Execute Approved Resolutions Management For For 4b Authorize Rafael Robles Miaja to Ratify and Execute Approved Resolutions Management For For 4c Authorize Ana Maria Poblanno Chanona to Ratify and Execute Approved Resolutions Management For For GUANGDONG INVESTMENT LTD. Meeting Date:JUN 10, 2016 Record Date:JUN 07, 2016 Meeting Type:ANNUAL Ticker:270 Security ID:Y2929L100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1 Elect Wen Yinheng as Director Management For For 3.2 Elect Zhang Hui as Director Management For For 3.3 Elect Chan Cho Chak, John as Director Management For For 3.4 Elect Wu Ting Yuk, Anthony as Director Management For For 3.5 Elect Ho Lam Lai Ping, Theresa as Director Management For For 3.6 Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Ernst & Young as Independent Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For IBERDROLA S.A. Meeting Date:APR 08, 2016 Record Date:APR 03, 2016 Meeting Type:ANNUAL Ticker:IBE Security ID:E6165F166 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements Management For For 2 Approve Consolidated and Standalone Management Reports Management For For 3 Approve Discharge of Board Management For For 4 Renew Appointment of Ernst & Young as Auditor Management For For 5 Approve Allocation of Income and Dividends Management For For 6.A Authorize Capitalization of Reserves for Scrip Dividends Management For For 6.B Authorize Capitalization of Reserves for Scrip Dividends Management For For 7 Authorize Increase in Capital up to 50 Percent via Issuance of Equity or Equity-Linked Securities, Excluding Preemptive Rights of up to 20 Percent Management For For 8 Authorize Issuance of Convertible Bonds, Debentures, Warrants, and Other Debt Securities up to EUR 5 Billion with Exclusion of Preemptive Rights up to 20 Percent of Capital Management For For 9.A Reelect Inigo Victor de Oriol Ibarra as Director Management For For 9.B Reelect Ines Macho Stadler as Director Management For For 9.C Reelect Braulio Medel Camara as Director Management For For 9.D Reelect Samantha Barber as Director Management For For 9.E Elect Xabier Sagredo Ormaza as Director Management For For 10.A Amend Articles Re: Corporate Purpose and Values Management For For 10.B Amend Articles Re: Indirect Shareholder Participation in Other Companies of the Iberdrola Group Management For For 10.C Amend Articles Re: Competencies of the Appointments and Remuneration Committee Management For For 11.A Amend Articles of General Meeting Regulations Re: Purpose and Communication Channels Management For For 11.B Amend Article 16 of General Meeting Regulations Re: Gift Management For For 11.C Amend Articles of General Meeting Regulations Re: Technical Adjustments Management For For 12 Authorize Share Repurchase and Capital Reduction via Amortization of Repurchased Shares Management For For 13 Authorize Board to Ratify and Execute Approved Resolutions Management For For 14 Advisory Vote on Remuneration Report Management For For INTER PIPELINE LTD. Meeting Date:MAY 09, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:IPL Security ID:45833V109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Eight Management For For 2.1 Elect Director Richard Shaw Management For For 2.2 Elect Director David Fesyk Management For For 2.3 Elect Director Lorne Brown Management For For 2.4 Elect Director Duane Keinick Management For For 2.5 Elect Director Alison Taylor Love Management For For 2.6 Elect Director William Robertson Management For For 2.7 Elect Director Brant Sangster Management For For 2.8 Elect Director Margaret McKenzie Management For For 3 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Advisory Vote on Executive Compensation Approach Management For For JAPAN AIRPORT TERMINAL CO. LTD. Meeting Date:JUN 29, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL Ticker:9706 Security ID:J2620N105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, With a Final Dividend of JPY 18 Management For For 2 Amend Articles to Authorize Public Announcements in Electronic Format - Amend Provisions on Director Titles - Indemnify Directors - Indemnify Statutory Auditors Management For For 3.1 Elect Director Takashiro, Isao Management For For 3.2 Elect Director Yokota, Nobuaki Management For For 3.3 Elect Director Suzuki, Hisayasu Management For For 3.4 Elect Director Akahori, Masatoshi Management For For 3.5 Elect Director Ochi, Hisao Management For For 3.6 Elect Director Yonemoto, Yasuhide Management For For 3.7 Elect Director Shinohara, Toshio Management For For 3.8 Elect Director Kato, Katsuya Management For For 3.9 Elect Director Chiku, Morikazu Management For For 3.10 Elect Director Tanaka, Kazuhito Management For For 3.11 Elect Director Onishi, Masaru Management For For 3.12 Elect Director Takagi, Shigeru Management For For 3.13 Elect Director Ito, Hiroyuki Management For For 3.14 Elect Director Harada, Kazuyuki Management For For 3.15 Elect Director Doi, Katsuji Management For For 4.1 Appoint Statutory Auditor Iwai, Koji Management For Against 4.2 Appoint Statutory Auditor Koga, Yoichi Management For For 5 Approve Annual Bonus Management For For KINDER MORGAN, INC. Meeting Date:MAY 10, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:KMI Security ID:49456B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard D. Kinder Management For For 1.2 Elect Director Steven J. Kean Management For For 1.3 Elect Director Ted A. Gardner Management For Withhold 1.4 Elect Director Anthony W. Hall, Jr. Management For For 1.5 Elect Director Gary L. Hultquist Management For For 1.6 Elect Director Ronald L. Kuehn, Jr. Management For For 1.7 Elect Director Deborah A. Macdonald Management For For 1.8 Elect Director Michael C. Morgan Management For For 1.9 Elect Director Arthur C. Reichstetter Management For For 1.10 Elect Director Fayez Sarofim Management For For 1.11 Elect Director C. Park Shaper Management For For 1.12 Elect Director William A. Smith Management For For 1.13 Elect Director Joel V. Staff Management For For 1.14 Elect Director Robert F. Vagt Management For For 1.15 Elect Director Perry M. Waughtal Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Report on Capital Expenditure Strategy with Respect to Climate Change Policy Shareholder Against Against 4 Report on Methane Emissions Management Shareholder Against For 5 Report on Sustainability, Including Human Rights Shareholder Against For 6 Report on Steps Taken to Increase Board Diversity Shareholder Against Against MACQUARIE ATLAS ROADS LTD. Meeting Date:APR 05, 2016 Record Date:APR 03, 2016 Meeting Type:ANNUAL Ticker:MQA Security ID:Q568A7101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Remuneration Report Management For For 2 Elect John Roberts as Director Management For For 1 Appoint PricewaterhouseCoopers as Auditor of the Company Management For For 2 Elect Jeffrey Conyers as Director Management For For 3 Elect Derek Stapley as Director Management For For MARKWEST ENERGY PARTNERS, L.P. Meeting Date:DEC 01, 2015 Record Date:OCT 05, 2015 Meeting Type:SPECIAL Ticker:MWE Security ID:570759100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For Against 2 Advisory Vote on Golden Parachutes Management For Against 3 Adjourn Meeting Management For Against NATIONAL GRID PLC Meeting Date:JUL 21, 2015 Record Date:JUL 18, 2015 Meeting Type:ANNUAL Ticker:NG. Security ID:G6375K151 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Re-elect Sir Peter Gershon as Director Management For For 4 Re-elect Steve Holliday as Director Management For For 5 Re-elect Andrew Bonfield as Director Management For For 6 Re-elect John Pettigrew as Director Management For For 7 Elect Dean Seavers as Director Management For For 8 Re-elect Nora Mead Brownell as Director Management For For 9 Re-elect Jonathan Dawson as Director Management For For 10 Re-elect Therese Esperdy as Director Management For For 11 Re-elect Paul Golby as Director Management For For 12 Re-elect Ruth Kelly as Director Management For For 13 Re-elect Mark Williamson as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Approve Remuneration Report Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise the Company to Call EGM with 14 Working Days' Notice Management For For NEW JERSEY RESOURCES CORPORATION Meeting Date:JAN 20, 2016 Record Date:NOV 24, 2015 Meeting Type:ANNUAL Ticker:NJR Security ID:646025106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lawrence R. Codey Management For For 1.2 Elect Director Laurence M. Downes Management For For 1.3 Elect Director Robert B. Evans Management For For 1.4 Elect Director Alfred C. Koeppe Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For NEXTERA ENERGY, INC. Meeting Date:MAY 19, 2016 Record Date:MAR 23, 2016 Meeting Type:ANNUAL Ticker:NEE Security ID:65339F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sherry S. Barrat Management For For 1b Elect Director James L. Camaren Management For For 1c Elect Director Kenneth B. Dunn Management For For 1d Elect Director Naren K. Gursahaney Management For For 1e Elect Director Kirk S. Hachigian Management For For 1f Elect Director Toni Jennings Management For For 1g Elect Director Amy B. Lane Management For For 1h Elect Director James L. Robo Management For For 1i Elect Director Rudy E. Schupp Management For For 1j Elect Director John L. Skolds Management For For 1k Elect Director William H. Swanson Management For For 1l Elect Director Hansel E. Tookes, II Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Report on Political Contributions Shareholder Against For 6 Adopt Proxy Access Right Shareholder Against For 7 Report on Risks and Costs of Sea Level Rise Shareholder Against Against PATTERN ENERGY GROUP INC. Meeting Date:JUN 15, 2016 Record Date:APR 21, 2016 Meeting Type:ANNUAL Ticker:PEGI Security ID:70338P100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan R. Batkin Management For For 1.2 Elect Director Patricia S. Bellinger Management For For 1.3 Elect Director The Lord Browne of Madingley Management For For 1.4 Elect Director Michael M. Garland Management For For 1.5 Elect Director Douglas G. Hall Management For For 1.6 Elect Director Michael B. Hoffman Management For For 1.7 Elect Director Patricia M. Newson Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year PEMBINA PIPELINE CORPORATION Meeting Date:MAY 12, 2016 Record Date:MAR 23, 2016 Meeting Type:ANNUAL Ticker:PPL Security ID:706327103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Anne-Marie N. Ainsworth, Grant D. Billing, Michael (Mick) H. Dilger, Randall J. Findlay, Lorne B. Gordon, Gordon J. Kerr, David M.B. LeGresley, Robert B. Michaleski, Leslie A. O'Donoghue and Jeffrey T. Smith as Directors Management For For 1.1 Elect Director Anne-Marie N. Ainsworth Management For For 1.2 Elect Director Grant D. Billing Management For For 1.3 Elect Director Michael (Mick) H. Dilger Management For For 1.4 Elect Director Randall J. Findlay Management For For 1.5 Elect Director Lorne B. Gordon Management For For 1.6 Elect Director Gordon J. Kerr Management For For 1.7 Elect Director David M.B. LeGresley Management For For 1.8 Elect Director Robert B. Michaleski Management For For 1.9 Elect Director Leslie A. O'Donoghue Management For For 1.10 Elect Director Jeffrey T. Smith Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Shareholder Rights Plan Management For For 4 Advisory Vote on Executive Compensation Approach Management For For PG&E CORPORATION Meeting Date:MAY 23, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:PCG Security ID:69331C108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lewis Chew Management For For 1.2 Elect Director Anthony F. Earley, Jr. Management For For 1.3 Elect Director Fred J. Fowler Management For For 1.4 Elect Director Maryellen C. Herringer Management For For 1.5 Elect Director Richard C. Kelly Management For For 1.6 Elect Director Roger H. Kimmel Management For For 1.7 Elect Director Richard A. Meserve Management For For 1.8 Elect Director Forrest E. Miller Management For For 1.9 Elect Director Rosendo G. Parra Management For For 1.10 Elect Director Barbara L. Rambo Management For For 1.11 Elect Director Anne Shen Smith Management For For 1.12 Elect Director Barry Lawson Williams Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against PPL CORPORATION Meeting Date:MAY 25, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:PPL Security ID:69351T106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rodney C. Adkins Management For For 1.2 Elect Director John W. Conway Management For For 1.3 Elect Director Steven G. Elliott Management For For 1.4 Elect Director Raja Rajamannar Management For For 1.5 Elect Director Craig A. Rogerson Management For For 1.6 Elect Director William H. Spence Management For For 1.7 Elect Director Natica von Althann Management For For 1.8 Elect Director Keith H. Williamson Management For For 1.9 Elect Director Armando Zagalo de Lima Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Increase Authorized Common Stock Management For For 5 Ratify Deloitte & Touche LLP as Auditors Management For For 6 Require Independent Board Chairman Shareholder Against For 7 Assess Plans to Increase Distributed Low-Carbon Electricity Generation Shareholder Against Against PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED Meeting Date:APR 19, 2016 Record Date:FEB 19, 2016 Meeting Type:ANNUAL Ticker:PEG Security ID:744573106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Willie A. Deese Management For For 1.2 Elect Director Albert R. Gamper, Jr. Management For For 1.3 Elect Director William V. Hickey Management For For 1.4 Elect Director Ralph Izzo Management For For 1.5 Elect Director Shirley Ann Jackson Management For For 1.6 Elect Director David Lilley Management For For 1.7 Elect Director Thomas A. Renyi Management For For 1.8 Elect Director Hak Cheol (H.C.) Shin Management For For 1.9 Elect Director Richard J. Swift Management For For 1.10 Elect Director Susan Tomasky Management For For 1.11 Elect Director Alfred W. Zollar Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For QUBE HOLDINGS LIMITED Meeting Date:NOV 24, 2015 Record Date:NOV 22, 2015 Meeting Type:ANNUAL Ticker:QUB Security ID:Q7834B112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Chris Corrigan as Director Management For For 2 Elect Sam Kaplan as Director Management For For 3 Elect Ross Burney as Director Management For Against 4 Approve the Remuneration Report Management For For 5 Approve the Grant of Performance Rights and Options Under the LTI Plan to Maurice James, Managing Director of the Company Management For For 6 Approve the Grant of Rights Under the STI Plan to Maurice James, Managing Director of the Company Management For For 7 Approve the Qube's Long Term Incentive Plan Management For For 8 Approve the Qube's Short Term Incentive Plan Management For For SEMPRA ENERGY Meeting Date:MAY 12, 2016 Record Date:MAR 17, 2016 Meeting Type:ANNUAL Ticker:SRE Security ID:816851109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan L. Boeckmann Management For For 1.2 Elect Director Kathleen L. Brown Management For Against 1.3 Elect Director Pablo A. Ferrero Management For Against 1.4 Elect Director William D. Jones Management For For 1.5 Elect Director William G. Ouchi Management For For 1.6 Elect Director Debra L. Reed Management For For 1.7 Elect Director William C. Rusnack Management For For 1.8 Elect Director William P. Rutledge Management For Against 1.9 Elect Director Lynn Schenk Management For Against 1.10 Elect Director Jack T. Taylor Management For Against 1.11 Elect Director James C. Yardley Management For Against 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SOUND GLOBAL LTD Meeting Date:OCT 27, 2015 Record Date:OCT 22, 2015 Meeting Type:SPECIAL Ticker:00967 Security ID:Y80748109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Foo Kon Tan LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For SOUND GLOBAL LTD Meeting Date:JAN 12, 2016 Record Date:JAN 07, 2016 Meeting Type:ANNUAL Ticker:SGXXF Security ID:Y80748109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Elect Liu Wei as Director Management For For 3 Elect Ma Yuanju as Director Management For For 4 Elect Zhang Shuting as Director Management For For 5 Elect Luo Jianhua as Director Management For For 6 Elect Wen Yibo as Director Management For For 7 Elect Jiang Anping as Director Management For For 8 Approve Directors' Fees Management For For 9 Authorize Board to Fix Remuneration of Directors Management For For 10 Approve HLB Hodgson Impey Cheng Limited, Hong Kong and Foo Kon Tan LLP, Singapore as Auditors and Authorize Board to Fix Their Remuneration Management For For 11 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 12 Approve Grant of Options and Issuance of Shares under the Sound Global Share Option Scheme Management For Against 13 Authorize Repurchase of Issued Share Capital Management For For SSE PLC Meeting Date:JUL 23, 2015 Record Date:JUL 21, 2015 Meeting Type:ANNUAL Ticker:SSE Security ID:G8842P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Alistair Phillips-Davies as Director Management For For 5 Re-elect Gregor Alexander as Director Management For For 6 Re-elect Jeremy Beeton as Director Management For For 7 Re-elect Katie Bickerstaffe as Director Management For For 8 Re-elect Sue Bruce as Director Management For For 9 Re-elect Richard Gillingwater as Director Management For For 10 Re-elect Peter Lynas as Director Management For For 11 Reappoint KPMG LLP as Auditors Management For For 12 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase Ordinary Shares Management For For 16 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 17 Approve Scrip Dividend Scheme Management For For 18 Ratify and Confirm Payment of the Dividends Management For For SYDNEY AIRPORT Meeting Date:MAY 20, 2016 Record Date:MAY 18, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:SYD Security ID:Q8808P103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Remuneration Report Management For For 2 Elect Michael Lee as Director Management For For 3 Elect John Roberts as Director Management For For 4 Elect Grant Fenn as Director Management For For 5 Approve the Grant of Rights to Kerrie Mather Management For For 1 Elect Gillian Larkins as Director Management For For TARGA RESOURCES CORP. Meeting Date:MAY 17, 2016 Record Date:MAR 22, 2016 Meeting Type:ANNUAL Ticker:TRGP Security ID:87612G101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rene R. Joyce Management For For 1.2 Elect Director Waters S. Davis, IV Management For For 1.3 Elect Director Chris Tong Management For Withhold 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For THE WILLIAMS COMPANIES, INC. Meeting Date:JUN 27, 2016 Record Date:MAY 19, 2016 Meeting Type:SPECIAL Ticker:WMB Security ID:969457100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For Against 2 Advisory Vote on Golden Parachutes Management For Against 3 Adjourn Meeting Management For Against TRANSCANADA CORPORATION Meeting Date:APR 29, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:TRP Security ID:89353D107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin E. Benson Management For For 1.2 Elect Director Derek H. Burney Management For For 1.3 Elect Director Russell K. Girling Management For For 1.4 Elect Director S. Barry Jackson Management For For 1.5 Elect Director John E. Lowe Management For For 1.6 Elect Director Paula Rosput Reynolds Management For For 1.7 Elect Director John Richels Management For For 1.8 Elect Director Mary Pat Salomone Management For For 1.9 Elect Director Indira V. Samarasekera Management For For 1.10 Elect Director D. Michael G. Stewart Management For For 1.11 Elect Director Siim A. Vanaselja Management For For 1.12 Elect Director Richard E. Waugh Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For 4 Amend Stock Option Plan Management For For 5 Approve Shareholder Rights Plan Management For For TRANSURBAN GROUP Meeting Date:OCT 12, 2015 Record Date:OCT 10, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:TCL Security ID:Q9194A106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2a Elect Christine O'Reilly as Director Management For For 2b Elect Rodney Slater as Director Management For For 3 Approve the Remuneration Report Management For For 4 Approve the Grant of Performance Awards to Scott Charlton, Chief Executive Officer of the Company Management For For ULTRAPAR PARTICIPACOES S.A. Meeting Date:APR 13, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:UGP Security ID:90400P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2015 Management For For 1.2 Approve Allocation of Income Management For For 1.3 Approve Remuneration of Company's Management Management For For 1.4 Elect Fiscal Council Members Management For For 1.4a Approve Remuneration of Fiscal Council Members Management For For 2.1 Re-Ratify Remuneration of Company's Management for Fiscal Years 2012, 2013 and 2014 Management For For VEOLIA ENVIRONNEMENT Meeting Date:APR 21, 2016 Record Date:APR 18, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:VIE Security ID:F9686M107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Non-Deductible Expenses Management For For 4 Approve Allocation of Income and Dividends of EUR 0.73 per Share Management For For 5 Approve Auditors' Special Report on Related-Party Transactions Management For Against 6 Reelect Jacques Aschenbroich as Director Management For For 7 Reelect Nathalie Rachou as Director Management For For 8 Elect Isabelle Courville as Director Management For For 9 Elect Guillaume Texier as Director Management For For 10 Advisory Vote on Compensation of Antoine Frerot, Chairman and CEO Management For For 11 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 845 Million Management For For 13 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 281 Million Management For For 14 Approve Issuance of Equity or Equity-Linked Securities for Private Placements, up to Aggregate Nominal Amount of EUR 281 Million Management For For 15 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 16 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 17 Authorize Capitalization of Reserves of Up to EUR 400 Million for Bonus Issue or Increase in Par Value Management For For 18 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 19 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Reserved for International Employees Management For For 20 Authorize up to 0.5 Percent of Issued Capital for Use in Restricted Stock Plans Management For Against 21 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 22 Authorize Filing of Required Documents/Other Formalities Management For For VERESEN INC. Meeting Date:MAY 04, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:VSN Security ID:92340R106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Don Althoff Management For For 1.2 Elect Director Doug Arnell Management For For 1.3 Elect Director J. Paul Charron Management For For 1.4 Elect Director Maureen E. Howe Management For For 1.5 Elect Director Rebecca A. McDonald Management For For 1.6 Elect Director Stephen W.C. Mulherin Management For For 1.7 Elect Director Henry W. Sykes Management For For 1.8 Elect Director Bertrand A. Valdman Management For For 1.9 Elect Director Thierry Vandal Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Amend Long Term Incentive Plan Management For For VINCI Meeting Date:APR 19, 2016 Record Date:APR 14, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:DG Security ID:F5879X108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated Financial Statements and Statutory Reports Management For For 2 Approve Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.84 per Share Management For For 4 Reelect Jean-Pierre Lamoure as Director Management For For 5 Ratify Appointment of Qatar Holding LLC as Director Management For For 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Advisory Vote on Compensation of Xavier Huillard, Chairman and CEO Management For For 8 Advisory Vote on Compensation of Pierre Coppey, Vice-CEO Management For For 9 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 10 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 11 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Reserved for Employees of International Subsidiaries Management For For 12 Authorize up to 1 Percent of Issued Capital for Use in Restricted Stock Plans Management For Against 13 Authorize Filing of Required Documents/Other Formalities Management For For XCEL ENERGY INC. Meeting Date:MAY 18, 2016 Record Date:MAR 22, 2016 Meeting Type:ANNUAL Ticker:XEL Security ID:98389B100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gail K. Boudreaux Management For For 1b Elect Director Richard K. Davis Management For For 1c Elect Director Ben Fowke Management For For 1d Elect Director Richard T. O'Brien Management For For 1e Elect Director Christopher J. Policinski Management For For 1f Elect Director James T. Prokopanko Management For For 1g Elect Director A. Patricia Sampson Management For For 1h Elect Director James J. Sheppard Management For For 1i Elect Director David A. Westerlund Management For For 1j Elect Director Kim Williams Management For For 1k Elect Director Timothy V. Wolf Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Require Independent Board Chairman Shareholder Against For Franklin Global Real Estate Fund ACTIVIA PROPERTIES INC. Meeting Date:AUG 11, 2015 Record Date:MAY 31, 2015 Meeting Type:SPECIAL Ticker:3279 Security ID:J00089102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles to Change Location of Head Office - Amend Permitted Investment Types - Amend Dividend Payout Policy to Reflect Tax Reform Management For For 2 Amend Articles to Clarify Asset Management Compensation Related to Merger Management For For 3 Elect Executive Director Kawai, Michie Management For For 4 Elect Alternate Executive Director Hosoi, Nariaki Management For For 5.1 Appoint Supervisory Director Yamada, Yonosuke Management For For 5.2 Appoint Supervisory Director Ariga, Yoshinori Management For For ADO PROPERTIES S.A. Meeting Date:MAY 03, 2016 Record Date:APR 19, 2016 Meeting Type:ANNUAL Ticker:ADJ Security ID:L0120V103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Directors' and Auditor's Reports (Non-Voting) Management None None 2 Approve Financial Statements Management For For 3 Approve Consolidated Financial Statements and Statutory Reports Management For For 4 Approve Allocation of Income and Dividends Management For For 5 Elect Yaron Karisi as Director Management For For 6 Approve Discharge of Directors Management For For 7 Renew Appointment of KPMG Luxembourg as Auditor Management For For ADO PROPERTIES S.A. Meeting Date:MAY 03, 2016 Record Date:APR 19, 2016 Meeting Type:SPECIAL Ticker:ADJ Security ID:L0120V103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Article 9 Re: Binding Signature Management For For 2 Change Date of Annual Meeting Management For For ALEXANDRIA REAL ESTATE EQUITIES, INC. Meeting Date:MAY 12, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL Ticker:ARE Security ID:015271109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joel S. Marcus Management For For 1.2 Elect Director Steven R. Hash Management For For 1.3 Elect Director John L. Atkins, III Management For Withhold 1.4 Elect Director James P. Cain Management For For 1.5 Elect Director Maria C. Freire Management For For 1.6 Elect Director Richard H. Klein Management For For 1.7 Elect Director James H. Richardson Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Ratify Ernst & Young LLP as Auditors Management For For APARTMENT INVESTMENT AND MANAGEMENT COMPANY Meeting Date:APR 26, 2016 Record Date:FEB 19, 2016 Meeting Type:ANNUAL Ticker:AIV Security ID:03748R101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James N. Bailey Management For For 1.2 Elect Director Terry Considine Management For For 1.3 Elect Director Thomas L. Keltner Management For For 1.4 Elect Director J. Landis Martin Management For For 1.5 Elect Director Robert A. Miller Management For For 1.6 Elect Director Kathleen M. Nelson Management For For 1.7 Elect Director Michael A. Stein Management For For 1.8 Elect Director Nina A. Tran Management For For 2 Ratify Ernst & Young LLP as Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AVALONBAY COMMUNITIES, INC. Meeting Date:MAY 19, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:AVB Security ID:053484101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Glyn F. Aeppel Management For For 1.2 Elect Director Terry S. Brown Management For For 1.3 Elect Director Alan B. Buckelew Management For For 1.4 Elect Director Ronald L. Havner, Jr. Management For For 1.5 Elect Director Timothy J. Naughton Management For For 1.6 Elect Director Lance R. Primis Management For For 1.7 Elect Director Peter S. Rummell Management For For 1.8 Elect Director H. Jay Sarles Management For For 1.9 Elect Director W. Edward Walter Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BOSTON PROPERTIES, INC. Meeting Date:MAY 17, 2016 Record Date:MAR 23, 2016 Meeting Type:ANNUAL Ticker:BXP Security ID:101121101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce W. Duncan Management For For 1.2 Elect Director Karen E. Dykstra Management For For 1.3 Elect Director Carol B. Einiger Management For For 1.4 Elect Director Jacob A. Frenkel Management For For 1.5 Elect Director Joel I. Klein Management For For 1.6 Elect Director Douglas T. Linde Management For For 1.7 Elect Director Matthew J. Lustig Management For For 1.8 Elect Director Alan J. Patricof Management For For 1.9 Elect Director Owen D. Thomas Management For For 1.10 Elect Director Martin Turchin Management For For 1.11 Elect Director David A. Twardock Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For CANADIAN APARTMENT PROPERTIES REIT Meeting Date:MAY 25, 2016 Record Date:APR 20, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:CAR.UN Security ID:134921105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Trustee Harold Burke Management For For 1.2 Elect Trustee David Ehrlich Management For For 1.3 Elect Trustee Paul Harris Management For For 1.4 Elect Trustee Edwin Hawken Management For For 1.5 Elect Trustee Thomas Schwartz Management For For 1.6 Elect Trustee David Sloan Management For For 1.7 Elect Trustee Michael Stein Management For For 1.8 Elect Trustee Stanley Swartzman Management For For 1.9 Elect Trustee Elaine Todres Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Approve Unitholders' Rights Plan Management For For 4 Amend Declaration of Trust Re: Authorization and Issuance of Preferred Units Management For For 5 Amend Declaration of Trust Re: Independent Trustee Matter Management For Against CAPITALAND LIMITED Meeting Date:APR 18, 2016 Record Date: Meeting Type:ANNUAL Ticker:C31 Security ID:Y10923103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Approve First and Final Dividend Management For For 3 Approve Directors' Fees Management For For 4a Elect Ng Kee Choe as Director Management For For 4b Elect John Powell Morschel as Director Management For For 5a Elect Lim Ming Yan as Director Management For For 5b Elect Stephen Lee Ching Yen as Director Management For For 6 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 8 Approve Grant of Awards and Issuance of Shares Under the CapitaLand Performance Share Plan 2010 and/or the CapitaLand Restricted Share Plan 2010 Management For For 9 Authorize Share Repurchase Program Management For For 10 Adopt New Constitution Management For Against CAPITALAND MALL TRUST Meeting Date:SEP 10, 2015 Record Date: Meeting Type:SPECIAL Ticker:C38U Security ID:Y1100L160 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition of All the Units in Brilliance Mall Trust Management For For 2 Approve Issuance of New Units as Partial Consideration for the Proposed Acquisition Management For For CASTELLUM AB Meeting Date:MAR 17, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:CAST Security ID:W2084X107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Chairman of Meeting Management For For 2 Prepare and Approve List of Shareholders Management For For 3 Approve Agenda of Meeting Management For For 4 Designate Inspector(s) of Minutes of Meeting Management For For 5 Acknowledge Proper Convening of Meeting Management For For 6a Receive Financial Statements and Statutory Reports Management None None 6b Receive Auditor's Report on Application of Guidelines for Remuneration for Executive Management Management None None 7 Accept Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Dividends Management For For 9 Approve Discharge of Board and President Management For For 10 Receive Nominating Committee's Report Management None None 11 Determine Number of Directors (7) and Deputy Directors (0) of Board Management For For 12 Approve Remuneration of Directors Management For For 13 Reelect Charlotte Stromberg, Per Berggren, Anna-Karin Hatt, Christer Jacobson, Nina Linander and Johan Skoglund as Directors; Elect Christina Karlsson Kazeem as New Director Management For For 14 Authorize Chairman of Board and Representatives of Three of Company's Largest Shareholders to Serve on Nominating Committee Management For For 15 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 16 Approve Cash-Based LTIP Directed at Management Management For For 17 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For For CHEUNG KONG PROPERTY HOLDINGS LTD. Meeting Date:MAY 13, 2016 Record Date:MAY 09, 2016 Meeting Type:ANNUAL Ticker:1113 Security ID:G2103F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1 Elect Li Ka-shing as Director Management For For 3.2 Elect Kam Hing Lam as Director Management For Against 3.3 Elect Ip Tak Chuen, Edmond as Director Management For Against 3.4 Elect Chung Sun Keung, Davy as Director Management For Against 3.5 Elect Chiu Kwok Hung, Justin as Director Management For Against 3.6 Elect Chow Wai Kam as Director Management For Against 3.7 Elect Pau Yee Wan, Ezra as Director Management For Against 3.8 Elect Woo Chia Ching, Grace as Director Management For Against 3.9 Elect Cheong Ying Chew, Henry as Director Management For Against 3.10 Elect Chow Nin Mow, Albert as Director Management For For 3.11 Elect Hung Siu-lin, Katherine as Director Management For For 3.12 Elect Simon Murray as Director Management For Against 3.13 Elect Yeh Yuan Chang, Anthony as Director Management For For 4 Approve Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Annual Fees Payable to the Chairman and Other Directors of the Company for each Financial Year Management For For 6.1 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6.2 Authorize Repurchase of Issued Share Capital Management For For 6.3 Authorize Reissuance of Repurchased Shares Management For Against CHINA OVERSEAS LAND & INVESTMENT LTD. Meeting Date:MAY 06, 2016 Record Date:MAY 04, 2016 Meeting Type:ANNUAL Ticker:688 Security ID:Y15004107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Xiao Xiao as Director Management For For 3b Elect Luo Liang as Director Management For For 3c Elect Li Man Bun, Brian David as Director Management For For 4 Authorize Board to Fix Remuneration of Directors Management For For 5 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For For 6 Authorize Repurchase of Issued Share Capital Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Authorize Reissuance of Repurchased Shares Management For Against CHINA RESOURCES LAND LTD. Meeting Date:JUN 03, 2016 Record Date:JUN 01, 2016 Meeting Type:ANNUAL Ticker:1109 Security ID:G2108Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1 Elect Wu Xiangdong as Director Management For Against 3.2 Elect Tang Yong as Director Management For For 3.3 Elect Du Wenmin as Director Management For Against 3.4 Elect Ho Hin Ngai as Director Management For For 3.5 Elect Wan Kam To, Peter as Director Management For Against 3.6 Approve Remuneration of Directors Management For For 4 Approve Deloitte Touche Tohmatsu as Auditor and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against CITY DEVELOPMENTS LIMITED Meeting Date:APR 20, 2016 Record Date: Meeting Type:ANNUAL Ticker:C09 Security ID:V23130111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Approve Final Dividend and Special Final Dividend Management For For 3 Approve Directors' Fees and Audit and Risk Committee Fees Management For For 4a Elect Kwek Leng Peck as Director Management For For 4b Elect Chan Soon Hee Eric as Director Management For For 5a Elect Kwek Leng Beng as Director Management For For 5b Elect Tang See Chim as Director Management For For 6 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 8 Authorize Share Repurchase Program Management For For 9 Approve Mandate for Interested Person Transactions Management For For 10 Adopt New Constitution Management For For CORESITE REALTY CORPORATION Meeting Date:MAY 19, 2016 Record Date:MAR 23, 2016 Meeting Type:ANNUAL Ticker:COR Security ID:21870Q105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert G. Stuckey Management For For 1.2 Elect Director Thomas M. Ray Management For For 1.3 Elect Director James A. Attwood, Jr. Management For For 1.4 Elect Director Michael R. Koehler Management For For 1.5 Elect Director Paul E. Szurek Management For For 1.6 Elect Director J. David Thompson Management For For 1.7 Elect Director David A. Wilson Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CUBESMART Meeting Date:JUN 01, 2016 Record Date:MAR 15, 2016 Meeting Type:ANNUAL Ticker:CUBE Security ID:229663109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William M. Diefenderfer, III Management For For 1.2 Elect Director Piero Bussani Management For For 1.3 Elect Director Christopher P. Marr Management For For 1.4 Elect Director Marianne M. Keler Management For For 1.5 Elect Director Deborah R. Salzberg Management For For 1.6 Elect Director John F. Remondi Management For For 1.7 Elect Director Jeffrey F. Rogatz Management For For 1.8 Elect Director John W. Fain Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CYRUSONE INC. Meeting Date:MAY 02, 2016 Record Date:MAR 03, 2016 Meeting Type:ANNUAL Ticker:CONE Security ID:23283R100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary J. Wojtaszek Management For For 1.2 Elect Director David H. Ferdman Management For For 1.3 Elect Director John W. Gamble, Jr. Management For For 1.4 Elect Director Michael A. Klayko Management For For 1.5 Elect Director T. Tod Nielsen Management For For 1.6 Elect Director Alex Shumate Management For For 1.7 Elect Director William E. Sullivan Management For For 1.8 Elect Director Lynn A. Wentworth Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For Against D.R. HORTON, INC. Meeting Date:JAN 21, 2016 Record Date:NOV 30, 2015 Meeting Type:ANNUAL Ticker:DHI Security ID:23331A109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Donald R. Horton Management For For 1b Elect Director Barbara K. Allen Management For For 1c Elect Director Brad S. Anderson Management For For 1d Elect Director Michael R. Buchanan Management For For 1e Elect Director Michael W. Hewatt Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For DERWENT LONDON PLC Meeting Date:MAY 13, 2016 Record Date:MAY 11, 2016 Meeting Type:ANNUAL Ticker:DLN Security ID:G27300105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Robert Rayne as Director Management For For 5 Re-elect John Burns as Director Management For For 6 Re-elect Simon Silver as Director Management For For 7 Re-elect Damian Wisniewski as Director Management For For 8 Re-elect Nigel George as Director Management For For 9 Re-elect David Silverman as Director Management For For 10 Re-elect Paul Williams as Director Management For For 11 Re-elect Stuart Corbyn as Director Management For For 12 Re-elect Stephen Young as Director Management For For 13 Re-elect Simon Fraser as Director Management For For 14 Re-elect Richard Dakin as Director Management For For 15 Elect Claudia Arney as Director Management For For 16 Elect Cilla Snowball as Director Management For For 17 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 18 Authorise Board to Fix Remuneration of Auditors Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 23 Approve Scrip Dividend Scheme Management For For 24 Approve Increase in the Maximum Fees Payable to Non-executive Directors Management For For DEUTSCHE EUROSHOP AG Meeting Date:JUN 15, 2016 Record Date: Meeting Type:ANNUAL Ticker:DEQ Security ID:D1854M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2015 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.35 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2015 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2015 Management For For 5 Ratify BDO AG as Auditors for Fiscal 2016 Management For For 6 Amend Articles Re: Resolutions at General Meetings Management For Against DEXUS PROPERTY GROUP Meeting Date:OCT 28, 2015 Record Date:OCT 26, 2015 Meeting Type:ANNUAL Ticker:DXS Security ID:Q3190P134 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Remuneration Report Management For For 2.1 Elect John Conde as Director Management For For 2.2 Elect Richard Sheppard as Director Management For For 2.3 Elect Peter St George as Director Management For For 3 Ratify the Past Issuance of 54.64 Million Stapled Securities to Institutional and Sophisticated Investors Management For For DIGITAL REALTY TRUST, INC. Meeting Date:MAY 10, 2016 Record Date:MAR 17, 2016 Meeting Type:ANNUAL Ticker:DLR Security ID:253868103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Dennis E. Singleton Management For For 1B Elect Director Laurence A. Chapman Management For For 1C Elect Director Kathleen Earley Management For For 1D Elect Director Kevin J. Kennedy Management For For 1E Elect Director William G. LaPerch Management For For 1F Elect Director A. William Stein Management For For 1G Elect Director Robert H. Zerbst Management For For 2 Ratify KMPG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DUKE REALTY CORPORATION Meeting Date:APR 27, 2016 Record Date:FEB 25, 2016 Meeting Type:ANNUAL Ticker:DRE Security ID:264411505 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Thomas J. Baltimore, Jr. Management For For 1b Elect Director William Cavanaugh, III Management For For 1c Elect Director Alan H. Cohen Management For For 1d Elect Director James B. Connor Management For For 1e Elect Director Ngaire E. Cuneo Management For For 1f Elect Director Charles R. Eitel Management For For 1g Elect Director Dennis D. Oklak Management For For 1h Elect Director Melanie R. Sabelhaus Management For For 1i Elect Director Peter M. Scott, III Management For For 1j Elect Director Jack R. Shaw Management For For 1k Elect Director Michael E. Szymanczyk Management For For 1l Elect Director Lynn C. Thurber Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For EQUITY LIFESTYLE PROPERTIES, INC. Meeting Date:MAY 10, 2016 Record Date:MAR 04, 2016 Meeting Type:ANNUAL Ticker:ELS Security ID:29472R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Philip Calian Management For For 1.2 Elect Director David Contis Management For For 1.3 Elect Director Thomas Dobrowski Management For For 1.4 Elect Director Thomas Heneghan Management For For 1.5 Elect Director Tao Huang Management For For 1.6 Elect Director Marguerite Nader Management For For 1.7 Elect Director Sheli Rosenberg Management For For 1.8 Elect Director Howard Walker Management For For 1.9 Elect Director William Young Management For For 1.10 Elect Director Samuel Zell Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For EQUITY ONE, INC. Meeting Date:MAY 13, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:EQY Security ID:294752100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph Azrack Management For For 1.2 Elect Director Cynthia Cohen Management For For 1.3 Elect Director Neil Flanzraich Management For For 1.4 Elect Director Jordan Heller Management For For 1.5 Elect Director Chaim Katzman Management For Withhold 1.6 Elect Director Peter Linneman Management For Withhold 1.7 Elect Director David Lukes Management For For 1.8 Elect Director Galia Maor Management For For 1.9 Elect Director Dori Segal Management For Withhold 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For EQUITY RESIDENTIAL Meeting Date:JUN 16, 2016 Record Date:APR 08, 2016 Meeting Type:ANNUAL Ticker:EQR Security ID:29476L107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John W. Alexander Management For For 1.2 Elect Director Charles L. Atwood Management For For 1.3 Elect Director Linda Walker Bynoe Management For For 1.4 Elect Director Connie K. Duckworth Management For For 1.5 Elect Director Mary Kay Haben Management For For 1.6 Elect Director Bradley A. Keywell Management For For 1.7 Elect Director John E. Neal Management For For 1.8 Elect Director David J. Neithercut Management For For 1.9 Elect Director Mark S. Shapiro Management For For 1.10 Elect Director Gerald A. Spector Management For For 1.11 Elect Director Stephen E. Sterrett Management For For 1.12 Elect Director B. Joseph White Management For For 1.13 Elect Director Samuel Zell Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ESSEX PROPERTY TRUST, INC. Meeting Date:MAY 17, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:ESS Security ID:297178105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Keith R. Guericke Management For For 1.2 Elect Director Irving F. Lyons, III Management For For 1.3 Elect Director George M. Marcus Management For For 1.4 Elect Director Gary P. Martin Management For Withhold 1.5 Elect Director Issie N. Rabinovitch Management For Withhold 1.6 Elect Director Thomas E. Robinson Management For For 1.7 Elect Director Michael J. Schall Management For For 1.8 Elect Director Byron A. Scordelis Management For For 1.9 Elect Director Janice L. Sears Management For For 2 Reduce Supermajority Vote Requirement Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For EUROCOMMERCIAL PROPERTIES NV Meeting Date:NOV 03, 2015 Record Date:OCT 06, 2015 Meeting Type:ANNUAL Ticker:ECMPA Security ID:N31065142 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Adopt Financial Statements and Statutory Reports and Allow Publication of Information in English Management For For 4 Approve Dividends of EUR 0.20 Per Share and EUR 1.98 per Depositary Receipt Management For For 5 Approve Discharge of Management Board Management For For 6 Approve Discharge of Supervisory Board Management For For 7 Approve Remuneration of Supervisory Board Management For For 8 Approve Remuneration Policy Management For For 9 Ratify KPMG as Auditors Management For For 10 Grant Board Authority to Issue Shares Up To 20 Percent of Issued Capital Management For For 11 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12 Allow Questions Management None None 13 Close Meeting Management None None EXTRA SPACE STORAGE INC. Meeting Date:MAY 24, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:EXR Security ID:30225T102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kenneth M. Woolley Management For For 1.2 Elect Director Spencer F. Kirk Management For For 1.3 Elect Director Karl Haas Management For Against 1.4 Elect Director Diane Olmstead Management For For 1.5 Elect Director Roger B. Porter Management For For 1.6 Elect Director Gary B. Sabin- Withdrawn Resolution Management None None 1.7 Elect Director K. Fred Skousen Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Elect Director Dennis J. Letham Management For For FABEGE AB Meeting Date:APR 11, 2016 Record Date:APR 05, 2016 Meeting Type:ANNUAL Ticker:FABG Security ID:W7888D108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Chairman of Meeting Management For For 3 Prepare and Approve List of Shareholders Management For For 4 Approve Agenda of Meeting Management For For 5 Designate Inspector(s) of Minutes of Meeting Management For For 6 Acknowledge Proper Convening of Meeting Management For For 7 Receive Financial Statements and Statutory Reports Management None None 8a Accept Financial Statements and Statutory Reports Management For For 8b Approve Allocation of Income and Dividends of SEK 3.50 Per Share Management For For 8c Approve Discharge of Board and President Management For For 8d Approve April 13, 2016, as Record Date for Dividend Payment Management For For 9 Determine Number of Members (8) and Deputy Members (0) of Board; Receive Nominating Committee's Report Management For For 10 Approve Remuneration of Directors in the Amount of SEK 800,000 for Chairman and SEK 200,000 for Other Directors; Approve Remuneration for Committee Work; Approve Remuneration of Auditors Management For For 11 Reelect Eva Eriksson, Martha Josefsson, Par Nuder, Mats Qviberg, Erik Paulsson (Chairman) and Svante Paulsson as Directors; Elect Anette Asklin and Anna Engebretsen as New Directors Management For For 12 Ratify Deloitte as Auditors Management For For 13 Authorize Representatives of Four of Company's Largest Shareholders to Serve on Nominating Committee Management For For 14 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 15 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For For 16 Other Business Management None None 17 Close Meeting Management None None FEDERAL REALTY INVESTMENT TRUST Meeting Date:MAY 04, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:FRT Security ID:313747206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jon E. Bortz Management For For 1.2 Elect Director David W. Faeder Management For For 1.3 Elect Director Kristin Gamble Management For For 1.4 Elect Director Gail P. Steinel Management For For 1.5 Elect Director Warren M. Thompson Management For For 1.6 Elect Director Joseph S. Vassalluzzo Management For For 1.7 Elect Director Donald C. Wood Management For For 2 Ratify Grant Thornton LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FIRST CAPITAL REALTY INC. Meeting Date:MAY 31, 2016 Record Date:APR 08, 2016 Meeting Type:ANNUAL Ticker:FCR Security ID:31943B100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jon N. Hagan Management For For 1.2 Elect Director Chaim Katzman Management For For 1.3 Elect Director Allan S. Kimberley Management For For 1.4 Elect Director Susan J. McArthur Management For For 1.5 Elect Director Bernard McDonell Management For For 1.6 Elect Director Adam E. Paul Management For For 1.7 Elect Director Dori J. Segal Management For For 1.8 Elect Director Andrea Stephen Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For FIRST INDUSTRIAL REALTY TRUST, INC. Meeting Date:MAY 11, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:FR Security ID:32054K103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Matthew S. Dominski Management For For 1.2 Elect Director Bruce W. Duncan Management For For 1.3 Elect Director H. Patrick Hackett, Jr. Management For For 1.4 Elect Director John Rau Management For Against 1.5 Elect Director L. Peter Sharpe Management For For 1.6 Elect Director W. Ed Tyler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For GENERAL GROWTH PROPERTIES, INC. Meeting Date:MAY 17, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:GGP Security ID:370023103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard B. Clark Management For For 1b Elect Director Mary Lou Fiala Management For For 1c Elect Director J. Bruce Flatt Management For For 1d Elect Director John K. Haley Management For For 1e Elect Director Daniel B. Hurwitz Management For For 1f Elect Director Brian W. Kingston Management For For 1g Elect Director Sandeep Mathrani Management For For 1h Elect Director David J. Neithercut Management For For 1i Elect Director Mark R. Patterson Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Deloitte & Touche LLP as Auditors Management For For GLOBAL LOGISTIC PROPERTIES LIMITED Meeting Date:JUL 29, 2015 Record Date: Meeting Type:ANNUAL Ticker:MC0 Security ID:Y27187106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Steven Lim Kok Hoong as Director Management For For 4 Elect Dipak Chand Jain as Director Management For For 5 Elect Lim Swe Guan as Director Management For For 6 Elect Paul Cheng Ming Fun as Director Management For For 7 Elect Yoichiro Furuse as Director Management For For 8 Approve Directors' Fees Management For For 9 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 10 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 11 Approve Grant of Awards and Issuance of Shares Under the GLP Performance Share Plan and GLP Restricted Share Plan Management For Against 12 Authorize Share Repurchase Program Management For For GLOBAL LOGISTIC PROPERTIES LIMITED Meeting Date:JUL 29, 2015 Record Date: Meeting Type:SPECIAL Ticker:MC0 Security ID:Y27187106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Proposed Shareholder's Loan Management For Against GOODMAN GROUP Meeting Date:NOV 25, 2015 Record Date:NOV 23, 2015 Meeting Type:ANNUAL Ticker:GMG Security ID:Q4229W132 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Appoint KPMG as Auditors of Goodman Logistics (HK) Limited and Authorize the Board to Fix Their Remuneration Management For For 2 Elect Rebecca McGrath as Director of Goodman Limited Management For For 3 Elect James Sloman as Director of Goodman Limited Management For For 4.a Elect Philip Pearce as Director of Goodman Limited Management For For 4.b Elect Philip Pearce as Director of Goodman Logistics (HK) Limited Management For For 5 Approve the Remuneration Report Management For For 6 Approve the Long Term Incentive Plan Management For For 7 Approve the Issuance of Performance Rights to Gregory Goodman, Chief Executive Director of the Company Management For Against 8 Approve the Issuance of Performance Rights to Philip Pearce, Managing Director of the Company Management For Against 9 Approve the Issuance of Performance Rights to Danny Peeters, Executive Director of the Company Management For Against 10 Approve the Issuance of Performance Rights to Anthony Rozic, Deputy Chief Executive Director of the Company Management For Against GREAT PORTLAND ESTATES PLC Meeting Date:JUL 08, 2015 Record Date:JUL 06, 2015 Meeting Type:ANNUAL Ticker:GPOR Security ID:G40712179 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Toby Courtauld as Director Management For For 5 Re-elect Nick Sanderson as Director Management For For 6 Re-elect Neil Thompson as Director Management For For 7 Re-elect Martin Scicluna as Director Management For For 8 Re-elect Elizabeth Holden as Director Management For For 9 Re-elect Jonathan Nicholls as Director Management For For 10 Re-elect Charles Philipps as Director Management For For 11 Re-elect Jonathan Short as Director Management For For 12 Reappoint Deloitte LLP as Auditors Management For For 13 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise the Company to Call EGM with Two Weeks' Notice Management For For HAMMERSON PLC Meeting Date:APR 25, 2016 Record Date:APR 21, 2016 Meeting Type:ANNUAL Ticker:HMSO Security ID:G4273Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Andrew Formica as Director Management For For 5 Re-elect David Atkins as Director Management For For 6 Re-elect Pierre Bouchut as Director Management For For 7 Re-elect Gwyn Burr as Director Management For For 8 Re-elect Peter Cole as Director Management For For 9 Re-elect Timon Drakesmith as Director Management For For 10 Re-elect Terry Duddy as Director Management For For 11 Re-elect Judy Gibbons as Director Management For For 12 Re-elect Jean-Philippe Mouton as Director Management For For 13 Re-elect David Tyler as Director Management For For 14 Reappoint Deloitte LLP as Auditors Management For For 15 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Approve Scrip Dividend Scheme Management For For HCP, INC. Meeting Date:APR 28, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:HCP Security ID:40414L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Brian G. Cartwright Management For For 1b Elect Director Christine N. Garvey Management For For 1c Elect Director David B. Henry Management For For 1d Elect Director James P. Hoffmann Management For For 1e Elect Director Lauralee E. Martin Management For For 1f Elect Director Michael D. McKee Management For For 1g Elect Director Peter L. Rhein Management For For 1h Elect Director Joseph P. Sullivan Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HEMFOSA FASTIGHETER AB Meeting Date:APR 19, 2016 Record Date:APR 13, 2016 Meeting Type:ANNUAL Ticker:HEMF Security ID:W3993K137 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Chairman of Meeting Management For For 3 Prepare and Approve List of Shareholders Management For For 4 Designate Inspector(s) of Minutes of Meeting Management For For 5 Acknowledge Proper Convening of Meeting Management For For 6 Approve Agenda of Meeting Management For For 7 Receive Financial Statements and Statutory Reports Management None None 8 Receive Board's Report Management None None 9 Receive President's Report Management None None 10a Accept Financial Statements and Statutory Reports Management For For 10b Approve Allocation of Income and Dividends of Dividends of SEK 4.20 Per Ordinary Share and SEK 10 Per Preference Share Management For For 10c Approve Discharge of Board and President Management For For 11 Approve Remuneration of Directors in the Amount of SEK 400,000 for Chairman and SEK 180,000 for Other Directors; Approve Remuneration for Audit Committee Work; Approve Remuneration of Auditors Management For For 12 Reelect Bengt Kjell (Chairman), Jens Engwall, Anneli Lindblom, Caroline Sundewall and Ulrika Valassi as Directors; Elect Per-Ingemar Persson as New Director; Ratify KPMG as Auditors Management For For 13 Approve Creation of Pool of Capital with Preemptive Rights Management For For 14 Approve Issuance of up to 10 Percent of Ordinary Share's Share Capital Without Preemptive Rights Management For For 15 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 16 Close Meeting Management None None HIGHWOODS PROPERTIES, INC. Meeting Date:MAY 11, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:HIW Security ID:431284108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles A. Anderson Management For For 1.2 Elect Director Gene H. Anderson Management For For 1.3 Elect Director Carlos E. Evans Management For For 1.4 Elect Director Edward J. Fritsch Management For For 1.5 Elect Director David J. Hartzell Management For For 1.6 Elect Director Sherry A. Kellett Management For For 1.7 Elect Director O. Temple Sloan, Jr. Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HILTON WORLDWIDE HOLDINGS INC. Meeting Date:MAY 05, 2016 Record Date:MAR 10, 2016 Meeting Type:ANNUAL Ticker:HLT Security ID:43300A104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher J. Nassetta Management For For 1.2 Elect Director Jonathan D. Gray Management For For 1.3 Elect Director Jon M. Huntsman, Jr. Management For For 1.4 Elect Director Judith A. McHale Management For For 1.5 Elect Director John G. Schreiber Management For For 1.6 Elect Director Elizabeth A. Smith Management For For 1.7 Elect Director Douglas M. Steenland Management For For 1.8 Elect Director William J. Stein Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HISPANIA ACTIVOS INMOBILIARIOS S.A. Meeting Date:MAY 05, 2016 Record Date:APR 29, 2016 Meeting Type:ANNUAL Ticker:HIS Security ID:E6164H106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements Management For For 2.1 Approve Treatment of Net Loss Management For For 2.2 Approve Application of Reserves to Offset Losses Management For For 2.3 Approve Special Dividends Charged to Reserves Management For For 3 Approve Discharge of Board Management For For 4.1 Reelect Rafael Miranda Robredo as Director Management For For 4.2 Reelect Joaquin Ayuso Garcia as Director Management For For 4.3 Reelect Fernando Gumuzio Iniguez de Onzono as Director Management For For 4.4 Reelect Luis Alberto Manas Anton as Director Management For For 4.5 Reelect Maria Concepcion Osacar Garaicoechea as Director Management For For 4.6 Reelect Jose Pedro Perez-Llorca y Rodrigo as Director Management For For 5.1 Adhere to Special Fiscal Regime Applicable to Real Estate Investment Trusts Management For For 5.2 Change Company Name to Hispania Activos Inmobiliarios, SOCIMI, S.A. Management For For 5.3 Amend Articles Re: Company Name and Shares Management For For 5.4 Add Articles Re: Special Regulations for Distribution of Dividends and Benefits Management For For 5.5 Approve Renumbering of Articles Management For For 5.6 Amend Article of General Meeting Regulations Re: Company Name Management For For 5.7 Authorize Board to Ratify and Execute Approved Resolutions Management For For 5.8 Approve Restructuring of Grupo Hispania Management For For 6 Approve Merger by Absorption of Hispania Real SOCIMI SA by Company Management For For 7 Amend Article 18 Re: General Meetings Management For For 8 Receive Amendments to Board of Directors Regulations Management None None 9 Authorize Company to Call EGM with 20 Days' Notice Management For For 10 Authorize Board to Ratify and Execute Approved Resolutions Management For For 11 Advisory Vote on Remuneration Report Management For For HONGKONG LAND HOLDINGS LTD. Meeting Date:MAY 04, 2016 Record Date: Meeting Type:ANNUAL Ticker:H78 Security ID:G4587L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Auditors' Reports and Declare Final Dividend Management For For 2 Elect Simon Dixon as a Director Management For Abstain 3 Reelect Lord Leach of Fairford as a Director Management For Against 4 Reelect Richard Lee as a Director Management For Against 5 Reelect Lord Sassoon as a Director Management For Against 6 Reelect Michael Wu as a Director Management For Against 7 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Approve Issuance of Equity or Equity-Linked Securities with and without Preemptive Rights Management For For HOST HOTELS & RESORTS, INC. Meeting Date:MAY 12, 2016 Record Date:MAR 17, 2016 Meeting Type:ANNUAL Ticker:HST Security ID:44107P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mary L. Baglivo Management For For 1.2 Elect Director Sheila C. Bair Management For For 1.3 Elect Director Terence C. Golden Management For For 1.4 Elect Director Ann McLaughlin Korologos Management For For 1.5 Elect Director Richard E. Marriott Management For For 1.6 Elect Director John B. Morse, Jr. Management For For 1.7 Elect Director Walter C. Rakowich Management For For 1.8 Elect Director Gordon H. Smith Management For For 1.9 Elect Director W. Edward Walter Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Shareholders and the Board with the Concurrent Power to Amend the Bylaws Management For For 5 Amend Right to Call Special Meeting Management For For 6 Amend Qualified Employee Stock Purchase Plan Management For For HUFVUDSTADEN AB Meeting Date:MAR 17, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:HUFV A Security ID:W30061126 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Chairman of Meeting Management For For 3 Prepare and Approve List of Shareholders Management For For 4 Designate Inspector(s) of Minutes of Meeting Management For For 5 Approve Agenda of Meeting Management For For 6 Acknowledge Proper Convening of Meeting Management For For 7 Receive President's Report Management None None 8 Receive Financial Statements and Statutory Reports Management None None 9 Accept Financial Statements and Statutory Reports Management For For 10 Approve Allocation of Income and Dividends of SEK 3.10 Per Share Management For For 11 Approve Discharge of Board and President Management For For 12 Determine Number of Members (9) and Deputy Members of Board (0); Determine Number of Auditors (1) and Deputy Auditors (0) Management For For 13 Approve Remuneration of Directors in the Amount of SEK 450,000 for Chairman and SEK 225,000 for Other Non-Executive Directors; Approve Remuneration of Auditors Management For For 14 Reelect Claes Boustedt, Peter Egardt, Louise Lindh, Fredrik Lundberg, Sten Peterson, Anna-Greta Sjoberg and Ivo Stopner as Directors; Elect Liv Forhaug and Fredrik Persson as New Directors; Elect KPMG as Auditors Management For Against 15 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 16 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For For 17a Adopt Vision Regarding Gender Equality in the Company Shareholder None Against 17b Instruct Board to Appoint a Working Group to Carefully Monitor the Development of Gender and Ethnicity Diversity in the Company Shareholder None Against 17c Require the Results from the Working Group Concerning Item 17b to be Reported to the AGM Shareholder None Against 17d Request Board to Take Necessary Action to Create a Shareholders' Association Shareholder None Against 17e Prohibit Directors from Being Able to Invoice Director's Fees via Swedish and Foreign Legal Entities Shareholder None Against 17f Instruct the Nomination Committee to Pay Extra Attention to Questions Concerning Ethics, Gender, and Ethnicity Shareholder None Against 17g Instruct Board to Propose to the Government a Change in Legislation Regarding Invoicing of Director Fees Shareholder None Against 17h Instruct the Board to Prepare a Proposal for the Representation of Small- and Midsized Shareholders in the Board and Nomination Committee Shareholder None Against 17i Request Board to Propose to the Swedish Government Legislation on the Abolition of Voting Power Differences in Swedish Limited Liability Companies Shareholder None Against 17j Request Board to Draw the Attention to the Need for Introducing a "Politician Quarantine" Shareholder None Against 18 Amend Articles Re: Equal Voting Rights of Shares Shareholder None Against 19 Amend Articles Re: Former Politicians on the Board of Directors Shareholder None Against 20 Close Meeting Management None None HYSAN DEVELOPMENT CO. LTD. Meeting Date:MAY 13, 2016 Record Date:MAY 11, 2016 Meeting Type:ANNUAL Ticker:14 Security ID:Y38203124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2.1 Elect Frederick Peter Churchouse as Director Management For For 2.2 Elect Anthony Hsien Pin Lee as Director Management For For 2.3 Elect Chien Lee as Director Management For For 3 Approve Revision of Annual Fees Payable to Non-Executive Directors, Members of Audit Committee and Strategy Committee Management For For 4 Approve Deloitte Touche Tohmatsu as Auditor and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For INVINCIBLE INVESTMENT CORP Meeting Date:DEC 18, 2015 Record Date:OCT 26, 2015 Meeting Type:SPECIAL Ticker:8963 Security ID:J2442V103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles to Amend Dividend Payout Policy to Reflect Tax Reform - Amend Compensation for Asset Management Company Management For For 2 Elect Executive Director Fukuda, Naoki Management For For 3 Elect Alternate Executive Director Christopher Reed Management For For 4.1 Elect Supervisory Director Takahashi, Takashi Management For For 4.2 Elect Supervisory Director Fujimoto, Hiroyuki Management For For KENEDIX OFFICE INVESTMENT CORP. Meeting Date:JAN 21, 2016 Record Date:OCT 31, 2015 Meeting Type:SPECIAL Ticker:8972 Security ID:J32922106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles to Amend Dividend Payout Policy to Reflect Tax Reform - Amend Permitted Investment Types Management For For 2 Elect Executive Director Uchida, Naokatsu Management For For 3 Elect Alternate Executive Director Teramoto, Hikaru Management For For 4.1 Elect Supervisory Director Toba, Shiro Management For For 4.2 Elect Supervisory Director Morishima, Yoshihiro Management For Against 4.3 Elect Supervisory Director Seki, Takahiro Management For For KILROY REALTY CORPORATION Meeting Date:MAY 19, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:KRC Security ID:49427F108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John Kilroy Management For For 1b Elect Director Edward Brennan Management For For 1c Elect Director Jolie Hunt Management For For 1d Elect Director Scott Ingraham Management For For 1e Elect Director Gary Stevenson Management For For 1f Elect Director Peter Stoneberg Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For KIMCO REALTY CORPORATION Meeting Date:APR 26, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:KIM Security ID:49446R109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Milton Cooper Management For For 1b Elect Director Philip E. Coviello Management For For 1c Elect Director Richard G. Dooley Management For Against 1d Elect Director Conor C. Flynn Management For For 1e Elect Director Joe Grills Management For For 1f Elect Director Frank Lourenso Management For For 1g Elect Director Colombe M. Nicholas Management For For 1h Elect Director Richard B. Saltzman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For KLEPIERRE SA Meeting Date:APR 19, 2016 Record Date:APR 14, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:LI Security ID:F5396X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Treatment of Losses and Dividends of EUR 1.70 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Reelect Rose-Marie Van Lerberghe as Supervisory Board Member Management For For 6 Reelect Bertrand de Feydeau as Supervisory Board Member Management For For 7 Elect Beatrice Clermont-Tonnerre as Supervisory Board Member Management For For 8 Ratify Appointment of Florence Von Erb as Supervisory Board Member Management For For 9 Advisory Vote on Compensation of Laurent Morel, Chairman of the Management Board Management For For 10 Advisory Vote on Compensation of Jean-Michel Gault and Jean-Marc Jestin, Members of the Management Board Management For For 11 Approve Remuneration of Supervisory Board Members in the Aggregate Amount of EUR 700,000 Management For For 12 Renew Appointment of Deloitte Et Associes as Auditor Management For For 13 Renew Appointment of Beas as Alternate Auditor Management For For 14 Appoint Ernst and Young as Auditor Management For For 15 Appoint Picarle and Associes as Alternate Auditor Management For For 16 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 17 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 18 Authorize up to 0.5 Percent of Issued Capital for Use in Restricted Stock Plans Management For For 19 Authorize Filing of Required Documents/Other Formalities Management For For LAND SECURITIES GROUP PLC Meeting Date:JUL 23, 2015 Record Date:JUL 21, 2015 Meeting Type:ANNUAL Ticker:LAND Security ID:G5375M118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Approve Final Dividend Management For For 5 Re-elect Dame Alison Carnwath as Director Management For For 6 Re-elect Robert Noel as Director Management For For 7 Re-elect Martin Greenslade as Director Management For For 8 Re-elect Kevin O'Byrne as Director Management For For 9 Re-elect Simon Palley as Director Management For For 10 Re-elect Christopher Bartram as Director Management For For 11 Re-elect Stacey Rauch as Director Management For For 12 Re-elect Cressida Hogg as Director Management For For 13 Re-elect Edward Bonham Carter as Director Management For For 14 Approve Long-Term Incentive Plan Management For For 15 Reappoint Ernst & Young LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For MAPLETREE LOGISTICS TRUST Meeting Date:JUL 14, 2015 Record Date: Meeting Type:ANNUAL Ticker:M44U Security ID:Y5759Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements, Report of Trustee, Statement by the Manager, and Auditors' Report Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Manager to Fix Their Remuneration Management For For 3 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For Against MELIA HOTELS INTERNATIONAL SA Meeting Date:JUN 23, 2016 Record Date:JUN 17, 2016 Meeting Type:ANNUAL Ticker:MEL Security ID:E7366C101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Approve Consolidated and Standalone Financial Statements Management For For 1.2 Approve Discharge of Board Management For For 2 Approve Allocation of Financial Results and Payment of Dividends Management For For 3 Ratify Appointment of and Elect Carina Szpilka Lazaro as Director Management For For 4 Fix Number of Directors at 11 Management For For 5 Renew Appointment of PricewaterhouseCoopers as Auditor Management For For 6 Amend Article 39 bis Re: Audit and Compliance Committee Management For For 7 Receive Information on the Formalization of a Euro Commercial Paper Program and Early Amortization of Convertibles and/or Exchangeable Bonds by Melia Hotel International SA 2013 Management None None 8 Receive Amendments to Board of Directors Regulations Management None None 9 Advisory Vote on Remuneration Report Management For Against 10 Approve Remuneration Policy Management For Against 11 Approve Share Appreciation Rights Plan Management For For 12 Approve Remuneration of Directors Management For For 13 Authorize Board to Ratify and Execute Approved Resolutions Management For For MITSUBISHI ESTATE CO LTD Meeting Date:JUN 29, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL Ticker:8802 Security ID:J43916113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 9 Management For For 2 Amend Articles to Amend Business Lines - Abolish Board Structure with Statutory Auditors - Adopt Board Structure with Three Committees - Clarify Director Authority on Shareholder Meetings - Amend Provisions on Number of Directors - Indemnify Directors Management For For 3.1 Elect Director Kimura, Keiji Management For For 3.2 Elect Director Sugiyama, Hirotaka Management For For 3.3 Elect Director Kato, Jo Management For For 3.4 Elect Director Tanisawa, Junichi Management For For 3.5 Elect Director Yoshida, Junichi Management For For 3.6 Elect Director Katayama, Hiroshi Management For For 3.7 Elect Director Yanagisawa, Yutaka Management For For 3.8 Elect Director Okusa, Toru Management For For 3.9 Elect Director Matsuhashi, Isao Management For For 3.10 Elect Director Ebihara, Shin Management For For 3.11 Elect Director Tomioka, Shu Management For For 3.12 Elect Director Shirakawa, Masaaki Management For For 3.13 Elect Director Nagase, Shin Management For For 3.14 Elect Director Egami, Setsuko Management For For 3.15 Elect Director Taka, Iwao Management For For 4 Approve Takeover Defense Plan (Poison Pill) Management For Against MITSUI FUDOSAN CO. LTD. Meeting Date:JUN 29, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL Ticker:8801 Security ID:J4509L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 16 Management For For 2 Elect Director Onozawa, Yasuo Management For For 3.1 Appoint Statutory Auditor Iino, Kenji Management For For 3.2 Appoint Statutory Auditor Ozeki, Yukimi Management For For 4 Approve Annual Bonus Management For For NATIONAL RETAIL PROPERTIES, INC. Meeting Date:MAY 19, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:NNN Security ID:637417106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Don DeFosset Management For For 1.2 Elect Director David M. Fick Management For For 1.3 Elect Director Edward J. Fritsch Management For For 1.4 Elect Director Kevin B. Habicht Management For Withhold 1.5 Elect Director Robert C. Legler Management For For 1.6 Elect Director Craig Macnab Management For For 1.7 Elect Director Sam L. Susser Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For NEW WORLD DEVELOPMENT CO. LTD. Meeting Date:MAR 18, 2016 Record Date: Meeting Type:SPECIAL Ticker:17 Security ID:Y63084126 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Share Offer, Option Offer and Related Transactions Management For For OMEGA HEALTHCARE INVESTORS, INC. Meeting Date:JUL 17, 2015 Record Date:MAY 15, 2015 Meeting Type:ANNUAL Ticker:OHI Security ID:681936100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Norman R. Bobins Management For For 1.2 Elect Director Craig R. Callen Management For For 1.3 Elect Director Thomas F. Franke Management For Withhold 1.4 Elect Director Bernard J. Korman Management For For 2 Declassify the Board of Directors Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For OMEGA HEALTHCARE INVESTORS, INC. Meeting Date:JUN 09, 2016 Record Date:APR 19, 2016 Meeting Type:ANNUAL Ticker:OHI Security ID:681936100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Norman R. Bobins Management For For 1.2 Elect Director Craig R. Callen Management For For 1.3 Elect Director Bernard J. Korman Management For For 1.4 Elect Director Edward Lowenthal Management For For 1.5 Elect Director Ben W. Perks Management For For 1.6 Elect Director Stephen D. Plavin Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PARAMOUNT GROUP, INC. Meeting Date:MAY 19, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:PGRE Security ID:69924R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Albert Behler Management For For 1b Elect Director Thomas Armbrust Management For For 1c Elect Director Martin Bussmann Management For For 1d Elect Director Dan Emmett Management For For 1e Elect Director Lizanne Galbreath Management For For 1f Elect Director Karin Klein Management For For 1g Elect Director Peter Linneman Management For Against 1h Elect Director David O'Connor Management For For 1i Elect Director Katharina Otto-Bernstein Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For PHYSICIANS REALTY TRUST Meeting Date:MAY 05, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:DOC Security ID:71943U104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John T. Thomas Management For For 1.2 Elect Director Tommy G. Thompson Management For For 1.3 Elect Director Stanton D. Anderson Management For For 1.4 Elect Director Mark A. Baumgartner Management For For 1.5 Elect Director Albert C. Black, Jr. Management For For 1.6 Elect Director William A. Ebinger Management For For 1.7 Elect Director Richard A. Weiss Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year POST PROPERTIES, INC. Meeting Date:MAY 25, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:PPS Security ID:737464107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert C. Goddard, III Management For For 1.2 Elect Director David P. Stockert Management For For 1.3 Elect Director Walter M. Deriso, Jr. Management For For 1.4 Elect Director Russell R. French Management For For 1.5 Elect Director Toni Jennings Management For For 1.6 Elect Director John F. Morgan, Sr. Management For For 1.7 Elect Director Ronald de Waal Management For For 1.8 Elect Director Donald C. Wood Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For PROLOGIS, INC. Meeting Date:MAY 04, 2016 Record Date:MAR 09, 2016 Meeting Type:ANNUAL Ticker:PLD Security ID:74340W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Hamid R. Moghadam Management For For 1b Elect Director George L. Fotiades Management For For 1c Elect Director Christine N. Garvey Management For For 1d Elect Director Lydia H. Kennard Management For For 1e Elect Director J. Michael Losh Management For For 1f Elect Director Irving F. Lyons,III Management For For 1g Elect Director David P. O'Connor Management For For 1h Elect Director Jeffrey L. Skelton Management For For 1i Elect Director Carl B. Webb Management For For 1j Elect Director William D. Zollars Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For PUBLIC STORAGE Meeting Date:APR 25, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:PSA Security ID:74460D109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald L. Havner, Jr. Management For For 1.2 Elect Director Tamara Hughes Gustavson Management For Against 1.3 Elect Director Uri P. Harkham Management For For 1.4 Elect Director B. Wayne Hughes, Jr. Management For For 1.5 Elect Director Avedick B. Poladian Management For For 1.6 Elect Director Gary E. Pruitt Management For For 1.7 Elect Director Ronald P. Spogli Management For For 1.8 Elect Director Daniel C. Staton Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Approve Omnibus Stock Plan Management For For REALTY INCOME CORPORATION Meeting Date:MAY 17, 2016 Record Date:MAR 15, 2016 Meeting Type:ANNUAL Ticker:O Security ID:756109104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kathleen R. Allen Management For For 1b Elect Director John P. Case Management For For 1c Elect Director A. Larry Chapman Management For For 1d Elect Director Priya Cherian Huskins Management For For 1e Elect Director Michael D. McKee Management For For 1f Elect Director Gregory T. McLaughlin Management For For 1g Elect Director Ronald L. Merriman Management For For 1h Elect Director Stephen E. Sterrett Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For REGENCY CENTERS CORPORATION Meeting Date:APR 29, 2016 Record Date:MAR 10, 2016 Meeting Type:ANNUAL Ticker:REG Security ID:758849103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Martin E. Stein, Jr. Management For For 1.2 Elect Director Raymond L. Bank Management For For 1.3 Elect Director Bryce Blair Management For Withhold 1.4 Elect Director C. Ronald Blankenship Management For For 1.5 Elect Director J. Dix Druce, Jr. Management For For 1.6 Elect Director Mary Lou Fiala Management For For 1.7 Elect Director David P. O'Connor Management For For 1.8 Elect Director John C. Schweitzer Management For For 1.9 Elect Director Thomas G. Wattles Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For SCENTRE GROUP Meeting Date:MAY 05, 2016 Record Date:MAY 03, 2016 Meeting Type:ANNUAL Ticker:SCG Security ID:Q8351E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve the Remuneration Report Management For For 3 Elect Brian Schwartz AM as Director Management For For 4 Elect Michael Ihlein as Director Management For For 5 Elect Steven Lowy as Director Management For For 6 Elect Carolyn Kay as Director Management For For 7 Elect Margaret Seale as Director Management For For SIMON PROPERTY GROUP, INC. Meeting Date:MAY 11, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:SPG Security ID:828806109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Glyn F. Aeppel Management For For 1b Elect Director Larry C. Glasscock Management For For 1c Elect Director Karen N. Horn Management For For 1d Elect Director Allan Hubbard Management For For 1e Elect Director Reuben S. Leibowitz Management For For 1f Elect Director Gary M. Rodkin Management For For 1g Elect Director Daniel C. Smith Management For For 1h Elect Director J. Albert Smith, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For SINO LAND COMPANY LTD. Meeting Date:OCT 23, 2015 Record Date:OCT 19, 2015 Meeting Type:ANNUAL Ticker:00083 Security ID:Y80267126 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1 Elect Ronald Joseph Arculli as Director Management For Against 3.2 Elect Allan Zeman as Director Management For For 3.3 Elect Steven Ong Kay Eng as Director Management For For 3.4 Elect Wong Cho Bau as Director Management For For 3.5 Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Deloitte Touche Tohmatsu as Auditor and Authorize Board to Fix Their Remuneration Management For For 5.1 Authorize Repurchase of Issued Share Capital Management For For 5.2 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5.3 Authorize Reissuance of Repurchased Shares Management For Against SL GREEN REALTY CORP. Meeting Date:JUN 02, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL Ticker:SLG Security ID:78440X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Edwin Thomas Burton, III Management For For 1b Elect Director Craig M. Hatkoff Management For For 1c Elect Director Andrew W. Mathias Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For Against SMART REAL ESTATE INVESTMENT TRUST Meeting Date:JUN 10, 2016 Record Date:APR 25, 2016 Meeting Type:ANNUAL Ticker:SRU.UN Security ID:83179X108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Trustee Huw Thomas Management For For 1.2 Elect Trustee Jamie McVicar Management For For 1.3 Elect Trustee Kevin Pshebniski Management For For 1.4 Elect Trustee Michael Young Management For For 1.5 Elect Trustee Garry Foster Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Trustees to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For STOCKLAND Meeting Date:OCT 27, 2015 Record Date:OCT 25, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:SGP Security ID:Q8773B105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Elect Nora Scheinkestel as Director Management For For 3 Elect Carolyn Hewson as Director Management For For 4 Approve the Remuneration Report Management For For 5 Approve the Grant of Up to 750,000 Performance Rights to Mark Steinert, Managing Director of the Company Management For For SUMMIT HOTEL PROPERTIES, INC. Meeting Date:MAY 19, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:INN Security ID:866082100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel P. Hansen Management For For 1.2 Elect Director Bjorn R. L. Hanson Management For For 1.3 Elect Director Jeffrey W. Jones Management For For 1.4 Elect Director Kenneth J. Kay Management For For 1.5 Elect Director Thomas W. Storey Management For For 2 Ratify Ernst & Young, LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Articles to Remove Antitakeover Provisions to Opt Out of Maryland's Unsolicited Takeover Act Shareholder Against For SUN HUNG KAI PROPERTIES LTD. Meeting Date:NOV 12, 2015 Record Date:NOV 06, 2015 Meeting Type:ANNUAL Ticker:00016 Security ID:Y82594121 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1a Elect Kwok Kai-fai, Adam as Director Management For For 3.1b Elect Lui Ting, Victor as Director Management For For 3.1c Elect Li Ka-cheung, Eric as Director Management For Against 3.1d Elect Leung Ko May-yee, Margaret as Director Management For Against 3.1e Elect Po-shing Woo as Director Management For Against 3.1f Elect Kwong Chun as Director Management For For 3.2 Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Deloitte Touche Tohmatsu as Auditor and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against 8 Adopt New Articles of Association Management For For SUNSTONE HOTEL INVESTORS, INC. Meeting Date:APR 28, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:SHO Security ID:867892101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John V. Arabia Management For For 1.2 Elect Director W. Blake Baird Management For For 1.3 Elect Director Andrew Batinovich Management For For 1.4 Elect Director Z. Jamie Behar Management For For 1.5 Elect Director Thomas A. Lewis, Jr. Management For For 1.6 Elect Director Keith M. Locker Management For For 1.7 Elect Director Murray J. McCabe Management For For 1.8 Elect Director Douglas M. Pasquale Management For For 1.9 Elect Director Keith P. Russell Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TAUBMAN CENTERS, INC. Meeting Date:JUN 01, 2016 Record Date:APR 04, 2016 Meeting Type:ANNUAL Ticker:TCO Security ID:876664103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jerome A. Chazen Management For For 1.2 Elect Director Craig M. Hatkoff Management For For 1.3 Elect Director Ronald W. Tysoe Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TF ADMINISTRADORA S. DE R.L. DE C.V. (TERRAFINA) Meeting Date:MAR 11, 2016 Record Date:MAR 03, 2016 Meeting Type:ANNUAL Ticker:TERRA 13 Security ID:P2R51T187 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements Management For For 2 Approve Annual Report Management For For 3 Elect or Dismiss Members of Trust Technical Committee Management For For 4 Approve Annual Program of Issuance of Real Estate Trust Certificates; Authorize Issuance of 130 Million Real Estate Trust Certificates; Approve Granting of Powers Management For For 5 Present Repurchase Program of Real Estate Trust Certificates Management For For 6 Authorize Board to Ratify and Execute Approved Resolutions Management For For TF ADMINISTRADORA S. DE R.L. DE C.V. (TERRAFINA) Meeting Date:APR 07, 2016 Record Date:MAR 30, 2016 Meeting Type:SPECIAL Ticker:TERRA 13 Security ID:P2R51T187 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Incentive Plan for CEO and CFO Management For Against 2 Amend Advisory Agreement Management For For 3 Amend Trust Agreement Re: Extension of Date for Annual Shareholder Meeting Management For For 4 Authorize Common Representative and or Trustee to Carry out All Necessary Actions to Formalize Adopted Resolutions Management For For 5 Authorize Board to Ratify and Execute Approved Resolutions Management For For THE BRITISH LAND COMPANY PLC Meeting Date:JUL 21, 2015 Record Date:JUL 17, 2015 Meeting Type:ANNUAL Ticker:BLND Security ID:G15540118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Lynn Gladden as Director Management For For 4 Elect Laura Wade-Gery as Director Management For For 5 Re-elect Aubrey Adams as Director Management For For 6 Re-elect Lucinda Bell as Director Management For For 7 Re-elect Simon Borrows as Director Management For For 8 Re-elect John Gildersleeve as Director Management For For 9 Re-elect Chris Grigg as Director Management For For 10 Re-elect William Jackson as Director Management For For 11 Re-elect Charles Maudsley as Director Management For For 12 Re-elect Tim Roberts as Director Management For For 13 Re-elect Tim Score as Director Management For For 14 Re-elect Lord Turnbull as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Affirm Two Leasehold Transactions Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Authorise the Company to Call EGM with Two Weeks' Notice Management For For THE LINK REAL ESTATE INVESTMENT TRUST Meeting Date:JUL 22, 2015 Record Date:JUL 17, 2015 Meeting Type:ANNUAL Ticker:00823 Security ID:Y5281M111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Note the Financial Statements and Statutory Report Management None None 2 Note the Appointment of Auditor and Fixing of Their Remuneration Management None None 3.1 Elect Nicholas Robert Sallnow-Smith as Director Management For For 3.2 Elect Ian Keith Griffiths as Director Management For For 3.3 Elect May Siew Boi Tan as Director Management For For 3.4 Elect Elaine Carole Young as Director Management For For 4.1 Elect Peter Tse Pak Wing as Director Management For For 4.2 Elect Nancy Tse Sau Ling as Director Management For For 5 Authorize Repurchase of Up to 10 Percent Issued Units Management For For THE MACERICH COMPANY Meeting Date:MAY 26, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:MAC Security ID:554382101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John H. Alschuler Management For For 1b Elect Director Arthur M. Coppola Management For For 1c Elect Director Edward C. Coppola Management For For 1d Elect Director Steven R. Hash Management For For 1e Elect Director Fred S. Hubbell Management For For 1f Elect Director Diana M. Laing Management For For 1g Elect Director Mason G. Ross Management For For 1h Elect Director Steven L. Soboroff Management For For 1i Elect Director Andrea M. Stephen Management For For 1j Elect Director John M. Sullivan Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For THE UNITE GROUP PLC Meeting Date:MAY 12, 2016 Record Date:MAY 10, 2016 Meeting Type:ANNUAL Ticker:UTG Security ID:G9283N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Approve Final Dividend Management For For 5 Re-elect Phil White as Director Management For For 6 Re-elect Mark Allan as Director Management For For 7 Re-elect Joe Lister as Director Management For For 8 Re-elect Richard Simpson as Director Management For For 9 Re-elect Richard Smith as Director Management For For 10 Re-elect Manjit Wolstenholme as Director Management For For 11 Re-elect Sir Tim Wilson as Director Management For For 12 Re-elect Andrew Jones as Director Management For For 13 Re-elect Elizabeth McMeikan as Director Management For For 14 Elect Patrick Dempsey as Director Management For For 15 Appoint Deloitte LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Amend 2011 Performance Share Plan Management For For 18 Amend 2011 Approved Employee Share Option Scheme Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For THE WHARF (HOLDINGS) LTD. Meeting Date:MAY 11, 2016 Record Date:MAY 09, 2016 Meeting Type:ANNUAL Ticker:4 Security ID:Y8800U127 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2a Elect Alexander Siu Kee Au as Director Management For For 2b Elect Kwok Pong Chan as Director Management For For 2c Elect Edward Kwan Yiu Chen as Director Management For For 2d Elect Hans Michael Jebsen as Director Management For Against 2e Elect Yen Thean Leng as Director Management For For 3 Approve KPMG as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Authorize Repurchase of Issued Share Capital Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Reissuance of Repurchased Shares Management For Against TOKYO TATEMONO CO. LTD. Meeting Date:MAR 29, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:8804 Security ID:J88333133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 12 Management For For 2 Amend Articles to Indemnify Directors - Indemnify Statutory Auditors Management For For 3 Elect Director Tanehashi, Makio Management For For 4.1 Appoint Statutory Auditor Hanazawa, Toshiyuki Management For For 4.2 Appoint Statutory Auditor Hattori, Shuichi Management For For 5 Appoint Alternate Statutory Auditor Uehara, Masahiro Management For For UDR, INC. Meeting Date:MAY 12, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:UDR Security ID:902653104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Katherine A. Cattanach Management For For 1b Elect Director Robert P. Freeman Management For For 1c Elect Director Jon A. Grove Management For For 1d Elect Director Mary Ann King Management For For 1e Elect Director James D. Klingbeil Management For For 1f Elect Director Clint D. McDonnough Management For For 1g Elect Director Robert A. McNamara Management For For 1h Elect Director Mark R. Patterson Management For For 1i Elect Director Lynne B. Sagalyn Management For For 1j Elect Director Thomas W. Toomey Management For For 2 Ratify Ernst & Young LLP as Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against UNIBAIL RODAMCO SE Meeting Date:APR 21, 2016 Record Date:APR 18, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:UL Security ID:F95094110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 9.70 per Share Management For For 4 Acknowledge Auditors' Special Report on Related-Party Transactions Management For For 5 Advisory Vote on Compensation of Christophe Cuvillier, Chairman of the Management Board Management For For 6 Advisory Vote on Compensation of Olivier Bossard, Fabrice Mouchel, Astrid Panosyan, Jaap Tonckens and Jean-Marie Tritant, Members of the Management Board Management For For 7 Advisory Vote on Compensation of Armelle Carminatti-Rabasse, Former Member of the Management Board from Jan.1, 2015 to Aug. 31, 2015 Management For For 8 Elect Jacques Stern as Supervisory Board Member Management For For 9 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 10 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 11 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 75 Million Management For For 12 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 45 Million Management For For 13 Authorize the Management Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 14 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 15 Authorize up to 0.8 Percent of Issued Capital for Use in Restricted Stock Plans Management For For 16 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 17 Authorize Filing of Required Documents/Other Formalities Management For For VENTAS, INC. Meeting Date:MAY 10, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:VTR Security ID:92276F100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Melody C. Barnes Management For For 1B Elect Director Debra A. Cafaro Management For For 1C Elect Director Jay M. Gellert Management For For 1D Elect Director Richard I. Gilchrist Management For For 1E Elect Director Matthew J. Lustig Management For For 1F Elect Director Douglas M. Pasquale Management For For 1G Elect Director Robert D. Reed Management For For 1H Elect Director Glenn J. Rufrano Management For For 1I Elect Director James D. Shelton Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For VONOVIA SE Meeting Date:NOV 30, 2015 Record Date: Meeting Type:SPECIAL Ticker:ANN Security ID:D1764R100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Up to 245.2 Million New Shares in Connection with Acquisition of Deutsche Wohnen AG Management For For 2 Approve EUR 12.3 Million Increase in Share Capital without Preemptive Rights Management For For 3 Approve Creation of EUR 12.3 Million Pool of Capital without Preemptive Rights Management For For VONOVIA SE Meeting Date:MAY 12, 2016 Record Date: Meeting Type:ANNUAL Ticker:VNA Security ID:D9581T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2015 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.94 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2015 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2015 Management For For 5.1 Ratify KPMG AG as Auditors for Fiscal 2016 Management For For 5.2 Ratify KPMG AG as Auditors for the First Quarter of Fiscal 2017 Management For For 6.1 Elect Ariane Reinhart to the Supervisory Board Management For For 6.2 Elect Ute Geipel-Faber to the Supervisory Board Management For For 7 Approve Creation of EUR 167.8 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For For 8 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds with Partial Exclusion of Preemptive Rights up to Aggregate Nominal Amount of EUR 7 Billion; Approve Creation of EUR 233 Million Pool of Capital to Guarantee Conversion Rights Management For For VORNADO REALTY TRUST Meeting Date:MAY 19, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:VNO Security ID:929042109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Candace K. Beinecke Management For For 1.2 Elect Director Robert P. Kogod Management For For 1.3 Elect Director Richard R. West Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Declassify the Board of Directors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against WEINGARTEN REALTY INVESTORS Meeting Date:APR 21, 2016 Record Date:FEB 22, 2016 Meeting Type:ANNUAL Ticker:WRI Security ID:948741103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew M. Alexander Management For For 1.2 Elect Director Stanford Alexander Management For For 1.3 Elect Director Shelaghmichael Brown Management For For 1.4 Elect Director James W. Crownover Management For For 1.5 Elect Director Stephen A. Lasher Management For For 1.6 Elect Director Thomas L. Ryan Management For For 1.7 Elect Director Douglas W. Schnitzer Management For For 1.8 Elect Director C. Park Shaper Management For For 1.9 Elect Director Marc J. Shapiro Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WELLTOWER INC. Meeting Date:MAY 05, 2016 Record Date:MAR 08, 2016 Meeting Type:ANNUAL Ticker:HCN Security ID:95040Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kenneth J. Bacon Management For For 1b Elect Director Thomas J. DeRosa Management For For 1c Elect Director Jeffrey H. Donahue Management For For 1d Elect Director Fred S. Klipsch Management For For 1e Elect Director Geoffrey G. Meyers Management For For 1f Elect Director Timothy J. Naughton Management For For 1g Elect Director Sharon M. Oster Management For For 1h Elect Director Judith C. Pelham Management For For 1i Elect Director Sergio D. Rivera Management For For 1j Elect Director R. Scott Trumbull Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For WERELDHAVE NV Meeting Date:JUL 23, 2015 Record Date:JUN 25, 2015 Meeting Type:SPECIAL Ticker:WHA Security ID:N95060120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.1 Approve Remuneration Policy Changes Re: Management Board Management For For 2.2 Approve Remuneration Policy Changes Re: Supervisory Board Management For For 3 Allow Questions Management None None 4 Close Meeting Management None None WESTFIELD CORP Meeting Date:MAY 12, 2016 Record Date:MAY 10, 2016 Meeting Type:ANNUAL Ticker:WFD Security ID:Q9701H107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve the Remuneration Report Management For For 3 Elect Frank Lowy as Director Management For For 4 Elect Ilana Atlas as Director Management For For 5 Elect Mark G. Johnson as Director Management For For 6 Elect John McFarlane as Director Management For For Franklin International Growth Fund ABERDEEN ASSET MANAGEMENT PLC Meeting Date:JUL 06, 2015 Record Date:JUL 02, 2015 Meeting Type:SPECIAL Ticker:ADN Security ID:G00434111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Issue of 2015 Non-Voting Preference Shares Management For For 2 Authorise Board to Consolidate and Sub-divide Share Capital and/or Sub-divide Shares in Connection with Any Conversion of 2015 Non-Voting Preference Shares into Ordinary Shares Management For For ALKERMES PLC Meeting Date:MAY 25, 2016 Record Date:MAR 17, 2016 Meeting Type:ANNUAL Ticker:ALKS Security ID:G01767105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David W. Anstice Management For For 1.2 Elect Director Robert A. Breyer Management For For 1.3 Elect Director Wendy L. Dixon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Amend Omnibus Stock Plan Management For For 5 Approve the Grant to Issue Shares Under Irish Law Management For For 6a Amend Articles of Association to Address the Adoption of the Irish Companies Act 2014 Management For For 6b Amend Memorandum of Association to Address the Adoption of the Irish Companies Act 2014 Management For For 7 Authorize the Board to Opt-Out the Statutory Pre-Emptions Rights Management For For AMEC FOSTER WHEELER PLC Meeting Date:APR 27, 2016 Record Date:APR 25, 2016 Meeting Type:ANNUAL Ticker:AMFW Security ID:G02604117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Elect Roy Franklin as Director Management For For 5 Re-elect John Connolly as Director Management For For 6 Re-elect Ian McHoul as Director Management For For 7 Re-elect Linda Adamany as Director Management For For 8 Re-elect Neil Carson as Director Management For For 9 Re-elect Colin Day as Director Management For For 10 Re-elect Kent Masters as Director Management For For 11 Re-elect Stephanie Newby as Director Management For For 12 Reappoint Ernst & Young LLP as Auditors Management For For 13 Authorise Board to Fix Remuneration of Auditors Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For ARM HOLDINGS PLC Meeting Date:APR 28, 2016 Record Date:APR 26, 2016 Meeting Type:ANNUAL Ticker:ARM Security ID:G0483X122 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Chris Kennedy as Director Management For For 5 Elect Lawton Fitt as Director Management For For 6 Elect Stephen Pusey as Director Management For For 7 Re-elect Stuart Chambers as Director Management For For 8 Re-elect Simon Segars as Director Management For For 9 Re-elect Andy Green as Director Management For For 10 Re-elect Larry Hirst as Director Management For For 11 Re-elect Mike Muller as Director Management For For 12 Re-elect Janice Roberts as Director Management For For 13 Re-elect John Liu as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Approve Employee Equity Plan Management For For 18 Authorise Directors to Establish Schedules to or Further Plans Based on the Employee Equity Plan Management For For 19 Approve Employee Stock Purchase Plan Management For For 20 Authorise Directors to Establish Schedules to or Further Plans Based on the Employee Stock Purchase Plan Management For For 21 Approve Sharematch Plan Management For For 22 Authorise Directors to Establish Schedules to or Further Plans Based on the Sharematch Plan Management For For 23 Approve the French Schedule to The ARM 2013 Long-term Incentive Plan Management For For 24 Authorise Issue of Equity without Pre-emptive Rights Management For For 25 Authorise Market Purchase of Ordinary Shares Management For For 26 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For Against AZIMUT HOLDING S.P.A. Meeting Date:APR 28, 2016 Record Date:APR 19, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:AZM Security ID:T0783G106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Article 17 (Compensation Related) Management For For 1 Approve Financial Statements, Statutory Reports, and Allocation of Income Management For For 2.1 Fix Number of Directors Management For For 2.2 Fix Board Terms for Directors Shareholder None For 2.3 Slate submitted by Timone Fiduciaria Srl Shareholder None For 2.4 Approve Remuneration of Directors Management For Against 2.5 Elect Board Chair Management None For 2.6 Approve Annual Bonus Payment for Outgoing Directors Management For Against 3.1 Slate Submitted by Timone Fiduciaria Srl Shareholder None For 3.2 Approve Internal Auditors' Remuneration Management For For 3.3 Approve Annual Bonus Payment for Outgoing Statutory Auditors Management For Against 4 Integrate Remuneration of Auditors Management For For 5 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For For 6 Approve Remuneration Report Management For For 7 Transfer Location of the Company's Registered Headquarters Abroad Management For For 8 Fix Maximum Variable Compensation Ratio Management For For A Deliberations on Possible Legal Action Against Directors if Presented by Shareholders Management None For BURBERRY GROUP PLC Meeting Date:JUL 16, 2015 Record Date:JUL 14, 2015 Meeting Type:ANNUAL Ticker:BRBY Security ID:G1700D105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Sir John Peace as Director Management For For 5 Elect Fabiola Arredondo as Director Management For For 6 Re-elect Philip Bowman as Director Management For For 7 Re-elect Ian Carter as Director Management For For 8 Re-elect Jeremy Darroch as Director Management For For 9 Re-elect Stephanie George as Director Management For For 10 Re-elect Matthew Key as Director Management For For 11 Elect Carolyn McCall as Director Management For For 12 Re-elect David Tyler as Director Management For For 13 Re-elect Christopher Bailey as Director Management For For 14 Re-elect Carol Fairweather as Director Management For For 15 Re-elect John Smith as Director Management For For 16 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 17 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 23 Adopt New Articles of Association Management For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. Meeting Date:JUN 07, 2016 Record Date:APR 28, 2016 Meeting Type:ANNUAL Ticker:CHKP Security ID:M22465104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Reelect Gil Shwed as Director Until the End of the Next Annual General Meeting Management For For 1.2 Reelect Marius Nacht as Director Until the End of the Next Annual General Meeting Management For For 1.3 Reelect Jerry Ungerman as Director Until the End of the Next Annual General Meeting Management For For 1.4 Reelect Dan Propper as Director Until the End of the Next Annual General Meeting Management For For 1.5 Reelect David Rubner as Director Until the End of the Next Annual General Meeting Management For Abstain 1.6 Reelect Tal Shavit as Director Until the End of the Next Annual General Meeting Management For For 2 Reappoint Kost, Forer, Gabbay & Kasierer as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Employment Terms of Gil Shwed, CEO Management For Against 4 Approve Executive Compensation Policy Management For Against A Vote FOR if you are a controlling shareholder or have a personal interest in one or several resolutions, as indicated in the proxy card; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager Management None Against CI FINANCIAL CORP. Meeting Date:JUN 09, 2016 Record Date:APR 29, 2016 Meeting Type:ANNUAL Ticker:CIX Security ID:125491100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter W. Anderson Management For For 1.2 Elect Director Sonia A. Baxendale Management For For 1.3 Elect Director Ronald D. Besse Management For For 1.4 Elect Director Paul W. Derksen Management For For 1.5 Elect Director William T. Holland Management For For 1.6 Elect Director H. B. Clay Horner Management For For 1.7 Elect Director David P. Miller Management For For 1.8 Elect Director Stephen T. Moore Management For For 1.9 Elect Director Tom P. Muir Management For For 1.10 Elect Director A. Winn Oughtred Management For For 1.11 Elect Director David J. Riddle Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For COCHLEAR LTD. Meeting Date:OCT 20, 2015 Record Date:OCT 18, 2015 Meeting Type:ANNUAL Ticker:COH Security ID:Q25953102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 2.1 Approve the Remuneration Report Management For For 3.1 Elect Alison Deans as Director Management For For 3.2 Elect Glen Boreham as Director Management For For 3.3 Elect Edward Byrne as Director Management For For 4.1 Approve the Grant of Options and Performance Rights to Chris Smith, CEO and President of the Company Management For For 5.1 Renew Partial Takeover Provision Management For For 6.1 Approve the Increase in Maximum Aggregate Remuneration of Non-Executive Directors Management None For CSL LTD. Meeting Date:OCT 15, 2015 Record Date:OCT 13, 2015 Meeting Type:ANNUAL Ticker:CSL Security ID:Q3018U109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2a Elect David Anstice as Director Management For For 2b Elect Maurice Renshaw as Director Management For For 3 Approve the Remuneration Report Management For For 4 Approve the Grant of Performance Options and Performance Rights to Paul Perreault Managing Director and Chief Executive Officer of the Company Management For For 5 Approve the Renewal of the Proportional Takeover Provisions Management For For DASSAULT SYSTEMES Meeting Date:SEP 04, 2015 Record Date:SEP 01, 2015 Meeting Type:SPECIAL Ticker:DSY Security ID:F2457H472 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize up to 2 Percent of Issued Capital for Use in Restricted Stock Plans Management For Against 2 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 3 Amend Article 2 of Bylaws Re: Corporate Purpose Management For For 4 Authorize Filing of Required Documents/Other Formalities Management For For DASSAULT SYSTEMES Meeting Date:MAY 26, 2016 Record Date:MAY 23, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:DSY Security ID:F2457H472 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 0.47 per Share Management For For 4 Approve Stock Dividend Program (Cash or New Shares) Management For For 5 Acknowledge Auditors' Special Report on Related-Party Transactions Mentioning the Absence of New Transactions Management For For 6 Advisory Vote on Compensation of Charles Edelstenne, Chairman Management For For 7 Advisory Vote on Compensation of Bernard Charles, CEO Management For Against 8 Reelect Marie-Helene Habert as Director Management For Against 9 Elect Laurence Lescourret as Director Management For Against 10 Approve Remuneration of Directors in the Aggregate Amount of EUR 420,000 Management For For 11 Renew Appointment of Ernst & Young et Autres as Auditor Management For For 12 Renew Appointment of Auditex as Alternate Auditor Management For For 13 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For Against 14 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 15 Authorize up to 5 Percent of Issued Capital for Use in Stock Option Plans Management For Against 16 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 17 Amend Article 14, 15 and 20 of Bylaws Re: Board Composition and Organization Management For For 18 Authorize Filing of Required Documents/Other Formalities Management For For A1 Subject to Approval of Item 17, Amend Article 14 of Bylaws Re: Employee Representatives Shareholder Against Against A2 Subject to Approval of Item 17 and Rejection of Item A1, Amend Article 14 of Bylaws Re: Employee Representatives Shareholder Against Against B Subject to Approval of Item 17, Amend Article 14 of Bylaws Re: Nomination and Remuneration Committee Shareholder Against Against C Subject to Approval of Item 17, Amend Article 14 of Bylaws Re: Remuneration of Employee Representatives Shareholder Against Against D Authorize Communication by Employee Representatives Shareholder Against Against DELPHI AUTOMOTIVE PLC Meeting Date:APR 28, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:DLPH Security ID:G27823106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-elect Joseph S. Cantie as Director Management For For 2 Re-elect Kevin P. Clark as Director Management For For 3 Re-elect Gary L. Cowger as Director Management For For 4 Re-elect Nicholas M. Donofrio as Director Management For For 5 Re-elect Mark P. Frissora as Director Management For For 6 Re-elect Rajiv L. Gupta as Director Management For For 7 Re-elect J. Randall MacDonald as Director Management For For 8 Re-elect Sean O. Mahoney as Director Management For For 9 Re-elect Timothy M. Manganello as Director Management For For 10 Re-elect Bethany J. Mayer as Director Management For For 11 Re-elect Thomas W. Sidlik as Director Management For For 12 Re-elect Bernd Wiedemann as Director Management For For 13 Re-elect Lawrence A. Zimmerman as Director Management For For 14 Ratify Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DEUTSCHE BOERSE AG Meeting Date:MAY 11, 2016 Record Date: Meeting Type:ANNUAL Ticker:DB1 Security ID:D1882G119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2015 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 2.25 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2015 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2015 Management For For 5 Elect Ann-Kristin Achleitner to the Supervisory Board Management For For 6 Approve Creation of EUR 13.3 Million Pool of Capital with Preemptive Rights Management For For 7 Approve Remuneration System for Management Board Members Management For For 8 Amend Articles Re: Attendance Fee for Supervisory Board Members Management For For 9 Ratify KPMG as Auditors for Fiscal 2016 Management For For DOLLARAMA INC. Meeting Date:JUN 08, 2016 Record Date:APR 20, 2016 Meeting Type:ANNUAL Ticker:DOL Security ID:25675T107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joshua Bekenstein Management For For 1.2 Elect Director Gregory David Management For For 1.3 Elect Director Elisa D. Garcia C. Management For For 1.4 Elect Director Stephen Gunn Management For For 1.5 Elect Director Nicholas Nomicos Management For For 1.6 Elect Director Larry Rossy Management For For 1.7 Elect Director Neil Rossy Management For For 1.8 Elect Director Richard Roy Management For For 1.9 Elect Director John J. Swidler Management For For 1.10 Elect Director Huw Thomas Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For DSV A/S Meeting Date:MAR 10, 2016 Record Date:MAR 03, 2016 Meeting Type:ANNUAL Ticker:DSV Security ID:K3013J154 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Report of Board Management None None 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve Remuneration of Directors for 2015 in the Amount of DKK 1.2 Million for the Chairman, DKK 600,000 for the Vice Chairman, and DKK 400,000 for Other Directors Management For For 4 Approve Allocation of Income and Dividends of DKK 1.70 Per Share Management For For 5.1 Reelect Kurt K. Larsen as Director Management For For 5.2 Reelect Annette Sadolin as Director Management For For 5.3 Reelect Birgit W. Norgaard as Director Management For For 5.4 Reelect Thomas Plenborg as Director Management For For 5.5 Reelect Robert Steen Kledal as Director Management For For 5.6 Reelect Jorgen Moller as Director Management For For 6 Ratify Ernst & Young as Auditors Management For For 7.1 Approve DKK 2.5 Million Reduction in Share Capital via Share Cancellation; Amend Articles Accordingly Management For For 7.2 Amend Remuneration Policy Management For For 7.3 Authorize Share Repurchase Program; Amend Articles Accordingly Management For For 7.4 Approve Creation of DKK 38 Million Pool of Capital without Preemptive Rights; Amend Articles Accordingly Management For For 8 Other Business Management None None EXPERIAN PLC Meeting Date:JUL 22, 2015 Record Date:JUL 20, 2015 Meeting Type:ANNUAL Ticker:EXPN Security ID:G32655105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For Abstain 3 Elect Lloyd Pitchford as Director Management For For 4 Elect Kerry Williams as Director Management For For 5 Re-elect Fabiola Arredondo as Director Management For For 6 Re-elect Jan Babiak as Director Management For For 7 Re-elect Brian Cassin as Director Management For For 8 Re-elect Roger Davis as Director Management For For 9 Re-elect Deirdre Mahlan as Director Management For For 10 Re-elect Don Robert as Director Management For For 11 Re-elect George Rose as Director Management For For 12 Re-elect Judith Sprieser as Director Management For For 13 Re-elect Paul Walker as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Approve Performance Share Plan Management For For 18 Approve Co-Investment Plan Management For For 19 Approve Share Option Plan Management For For 20 Approve UK Tax-Qualified Sharesave Plan Management For For 21 Approve UK Tax-Qualified All-Employee Plan Management For For 22 Approve Free Share Plan Management For For 23 Authorise Issue of Equity without Pre-emptive Rights Management For For 24 Authorise Market Purchase of Ordinary Shares Management For For GEA GROUP AG Meeting Date:APR 20, 2016 Record Date:MAR 29, 2016 Meeting Type:ANNUAL Ticker:G1A Security ID:D28304109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2015 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.80 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2015 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2015 Management For For 5 Ratify KPMG AG as Auditors for Fiscal 2016 Management For For 6.1 Elect Ahmad Bastaki to the Supervisory Board Management For For 6.2 Elect Werner Bauer to the Supervisory Board Management For For 6.3 Elect Hartmut Eberlein to the Supervisory Board Management For For 6.4 Elect Helmut Perlet to the Supervisory Board Management For For 6.5 Elect Jean Spence to the Supervisory Board Management For For 6.6 Elect Molly Zhang to the Supervisory Board Management For For GN STORE NORD A/S Meeting Date:MAR 10, 2016 Record Date:MAR 03, 2016 Meeting Type:ANNUAL Ticker:GN Security ID:K4001S214 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Report of Board Management None None 2 Accept Financial Statements and Statutory Reports; Approve Discharge of Management and Board Management For For 3 Approve Allocation of Income and Dividends of DKK 0.99 Per Share Management For For 4 Approve Remuneration of Directors in the Amount of DKK 750,000 for Chairman, DKK 500,000 for Vice Chairman, and DKK 250,000 for Other Members; Approve Remuneration for Committee Work Management For For 5a Reelect Per Wold-Olsen as Director Management For For 5b Reelect William Hoover as Director Management For For 5c Reelect Wolfgang Reim as Director Management For For 5d Reelect Carsten Thomsen as Director Management For For 5e Reelect Helene Barnekow as Director Management For For 5f Reelect Ronica Wang as Director Management For For 6 Ratify Ernst & Young as Auditors Management For For 7a Authorize Share Repurchase Program Management For For 7b Approve DKK 29.6 Million Reduction in Share Capital via Share Cancellation Management For For 7c Approve Creation of DKK 120 Million Pool of Capital without Preemptive Rights Management For For 7d Amend Articles Re: Director Age Limit Management For For 7e Amend Articles Re: Change from Bearer Shares to Registered Shares Management For For 7f Approve Guidelines for Incentive-Based Compensation for Executive Management and Board Management For For 8 Other Proposals From Shareholders (None Submitted) Management None None 9 Other Business Management None None HIKMA PHARMACEUTICALS PLC Meeting Date:FEB 19, 2016 Record Date:FEB 17, 2016 Meeting Type:SPECIAL Ticker:HIK Security ID:G4576K104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition of Boehringer Ingelheim Roxane Inc. and Roxane Laboratories Inc. Management For For 2 Authorise Issue of Equity in Connection with the Acquisition Management For For 3 Authorise Off-Market Purchase of Shares on the Terms of the Contract Management For For HIKMA PHARMACEUTICALS PLC Meeting Date:MAY 12, 2016 Record Date:MAY 10, 2016 Meeting Type:ANNUAL Ticker:HIK Security ID:G4576K104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Appoint PricewaterhouseCoopers LLP as Auditors Management For For 4 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 5 Elect Dr Jochen Gann as Director Management For For 6 Elect John Castellani as Director Management For For 7 Re-elect Said Darwazah as Director Management For For 8 Re-elect Mazen Darwazah as Director Management For For 9 Re-elect Robert Pickering as Director Management For For 10 Re-elect Ali Al-Husry as Director Management For For 11 Re-elect Michael Ashton as Director Management For For 12 Re-elect Dr Ronald Goode as Director Management For For 13 Re-elect Patrick Butler as Director Management For For 14 Re-elect Dr Pamela Kirby as Director Management For For 15 Approve Remuneration Report Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For ITV PLC Meeting Date:MAY 12, 2016 Record Date:MAY 10, 2016 Meeting Type:ANNUAL Ticker:ITV Security ID:G4984A110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Approve Special Dividend Management For For 5 Elect Anna Manz as Director Management For For 6 Re-elect Sir Peter Bazalgette as Director Management For For 7 Re-elect Adam Crozier as Director Management For For 8 Re-elect Roger Faxon as Director Management For For 9 Re-elect Ian Griffiths as Director Management For For 10 Re-elect Mary Harris as Director Management For For 11 Re-elect Andy Haste as Director Management For For 12 Re-elect John Ormerod as Director Management For For 13 Reappoint KPMG LLP as Auditors Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For Against 20 Amend Articles of Association Management For For 21 Approve Share Incentive Plan Management For For KBC GROEP NV Meeting Date:MAY 04, 2016 Record Date:APR 20, 2016 Meeting Type:ANNUAL Ticker:KBC Security ID:B5337G162 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Directors' Reports (Non-Voting) Management None None 2 Receive Auditors' Reports (Non-Voting) Management None None 3 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Management None None 4 Adopt Financial Statements Management For For 5 Approve Allocation of Income Management For For 6 Approve Remuneration Report Management For For 7 Approve Discharge of Directors Management For For 8 Approve Discharge of Auditors Management For For 9 Ratify PwC, Represented by Roland Jeanquart and Tom Meuleman, as Auditors and Approve Auditors' Remuneration Management For For 10a Elect Sonja de Becker as Director Management For Against 10b Elect Lode Morlion as Director Management For Against 10c Reelect Vladimira Papirnik as Director Management For For 10d Reelect Theodoros Roussis as Director Management For Against 10e Reelect Johan Thijs as Director Management For For 10f Elect Ghislaine van Kerckhove as Director Management For Against 11 Transact Other Business Management None None LUXOTTICA GROUP S.P.A. Meeting Date:APR 29, 2016 Record Date:APR 20, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:LUX Security ID:T6444Z110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For For 4 Approve Remuneration Report Management For Against 5 Elect Francesco Milleri as Director Management For For 1 Amend Company Bylaws Re: Articles 12, 19, and 30 Management For For A Deliberations on Possible Legal Action Against Directors if Presented by Shareholders Management For Against MERCADOLIBRE, INC. Meeting Date:JUN 10, 2016 Record Date:APR 18, 2016 Meeting Type:ANNUAL Ticker:MELI Security ID:58733R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Emiliano Calemzuk Management For Withhold 1.2 Elect Director Marcos Galperin Management For For 1.3 Elect Director Roberto Balls Sallouti Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Co. S.A. as Auditors Management For For MTU AERO ENGINES AG Meeting Date:APR 14, 2016 Record Date: Meeting Type:ANNUAL Ticker:MTX Security ID:D5565H104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2015 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.70 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2015 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2015 Management For For 5 Ratify Ernst & Young as Auditors for Fiscal 2016 Management For For NOBLE GROUP LIMITED Meeting Date:JAN 28, 2016 Record Date: Meeting Type:SPECIAL Ticker:N21 Security ID:G6542T119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Disposal by Noble Agri International Limited, a Direct Wholly-Owned Subsidiary of the Company, of Ordinary Shares in the Share Capital of Noble Agri Limited Management For For NOBLE GROUP LIMITED Meeting Date:APR 14, 2016 Record Date: Meeting Type:ANNUAL Ticker:N21 Security ID:G6542T119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Elect Richard Samuel Elman as Director Management For For 3 Elect David Gordon Eldon as Director Management For Against 4 Elect Paul Jeremy Brough as Director Management For For 5 Elect David Yeow as Director Management For For 6 Elect Yu Xubo as Director Management For For 7 Approve Directors' Fees Management For For 8 Approve Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 9 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For Against 10 Authorize Share Repurchase Program Management For For 11 Approve Issuance of Shares Under the Noble Group Limited Scrip Dividend Scheme Management For For 12 Approve Grant of Options and Issuance of Shares Under the Noble Group Share Option Scheme 2004 Management For Against 13 Approve Grant of Options and Issuance of Shares Under the Noble Group Share Option Scheme 2014 Management For Against 14 Approve Grant of Awards and Issuance of Shares Under the Noble Group Performance Share Plan Management For Against 15 Approve Grant of Awards and Issuance of Shares Under the Noble Group Restricted Share Plan 2014 Management For Against NOBLE GROUP LIMITED Meeting Date:JUN 24, 2016 Record Date: Meeting Type:SPECIAL Ticker:N21 Security ID:G6542T119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Renounceable Rights Issue and Increase in Authorised Share Capital Management For For RECKITT BENCKISER GROUP PLC Meeting Date:MAY 05, 2016 Record Date:MAY 03, 2016 Meeting Type:ANNUAL Ticker:RB. Security ID:G74079107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Approve Final Dividend Management For For 5 Re-elect Adrian Bellamy as Director Management For For 6 Re-elect Nicandro Durante as Director Management For For 7 Re-elect Mary Harris as Director Management For For 8 Re-elect Adrian Hennah as Director Management For For 9 Re-elect Pam Kirby as Director Management For For 10 Re-elect Kenneth Hydon as Director Management For For 11 Re-elect Rakesh Kapoor as Director Management For For 12 Re-elect Andre Lacroix as Director Management For For 13 Re-elect Chris Sinclair as Director Management For For 14 Re-elect Judith Sprieser as Director Management For For 15 Re-elect Warren Tucker as Director Management For For 16 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 17 Authorise Board to Fix Remuneration of Auditors Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For SANTEN PHARMACEUTICAL CO. LTD. Meeting Date:JUN 24, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL Ticker:4536 Security ID:J68467109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 13 Management For For 2.1 Elect Director Kurokawa, Akira Management For For 2.2 Elect Director Furukado, Sadatoshi Management For For 2.3 Elect Director Okumura, Akihiro Management For For 2.4 Elect Director Katayama, Takayuki Management For For 2.5 Elect Director Oishi, Kanoko Management For For 3 Appoint Statutory Auditor Murata, Masashi Management For For START TODAY CO LTD Meeting Date:JUN 17, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL Ticker:3092 Security ID:J7665M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 28 Management For For 2 Appoint Statutory Auditor Utsunomiya, Junko Management For For SYMRISE AG Meeting Date:MAY 11, 2016 Record Date:APR 19, 2016 Meeting Type:ANNUAL Ticker:SY1 Security ID:D827A1108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2015 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.80 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2015 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2015 Management For For 5 Ratify KPMG AG as Auditors for Fiscal 2016 Management For For 6.1 Reelect Thomas Rabe to the Supervisory Board Management For For 6.2 Elect Ursula Buck to the Supervisory Board Management For For 6.3 Reelect Horst-Otto Geberding to the Supervisory Board Management For For 6.4 Reelect Andrea Pfeifer to the Supervisory Board Management For For 6.5 Reelect Michael Becker to the Supervisory Board Management For For 6.6 Reelect Winfried Steeger to the Supervisory Board Management For For THE SAGE GROUP PLC Meeting Date:MAR 01, 2016 Record Date:FEB 28, 2016 Meeting Type:ANNUAL Ticker:SGE Security ID:G7771K142 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Re-elect Donald Brydon as Director Management For For 4 Re-elect Neil Berkett as Director Management For For 5 Re-elect Drummond Hall as Director Management For For 6 Re-elect Steve Hare as Director Management For For 7 Re-elect Jonathan Howell as Director Management For For 8 Re-elect Stephen Kelly as Director Management For For 9 Re-elect Inna Kuznetsova as Director Management For For 10 Re-elect Ruth Markland as Director Management For For 11 Reappoint Ernst & Young LLP as Auditors Management For For 12 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 13 Approve Remuneration Report Management For For 14 Approve Remuneration Policy Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Approve the Sage Save and Share Plan Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For Against THE WEIR GROUP PLC Meeting Date:APR 28, 2016 Record Date:APR 26, 2016 Meeting Type:ANNUAL Ticker:WEIR Security ID:G95248137 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Approve Remuneration Policy Management For Against 5 Elect Dean Jenkins as Director Management For For 6 Re-elect Charles Berry as Director Management For For 7 Re-elect Keith Cochrane as Director Management For For 8 Re-elect Alan Ferguson as Director Management For For 9 Re-elect Melanie Gee as Director Management For For 10 Re-elect Mary Jo Jacobi as Director Management For For 11 Re-elect Sir Jim McDonald as Director Management For For 12 Re-elect Richard Menell as Director Management For For 13 Re-elect John Mogford as Director Management For For 14 Re-elect Jon Stanton as Director Management For For 15 Appoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 17 Amend Long-Term Incentive Plan Management For Against 18 Amend Long-Term Incentive Plan Management For For 19 Approve UK Sharesave Scheme and US Sharesave Plan Management For For 20 Approve Scrip Dividend Scheme Management For For 21 Authorise Issue of Equity with Pre-emptive Rights Management For For 22 Authorise Issue of Equity without Pre-emptive Rights Management For For 23 Authorise Market Purchase of Ordinary Shares Management For For 24 Authorize the Company to Call General Meeting with Two Weeks' Notice Management For For UMICORE Meeting Date:APR 26, 2016 Record Date:APR 12, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:UMI Security ID:B95505168 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Directors' and Auditors' Reports (Non-Voting) Management None None 2 Approve Remuneration Report Management For For 3 Approve Financial Statements, Allocation of Income, and Dividends of EUR 1.20 per Share Management For For 4 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Management None None 5 Approve Discharge of Directors Management For For 6 Approve Discharge of Auditors Management For For 7.1 Elect Francoise Chombar as Director Management For For 7.2 Elect Colin Hall as Director Management For For 7.3 Approve Remuneration of Directors Management For For 1 Approve Change-of-Control Clause Re : Revolving Facility Agreement Management For For 1 Renew Authorization to Increase Share Capital within the Framework of Authorized Capital Management For For 2 Approve Cancellation of VVPR Strips Management For For WHITBREAD PLC Meeting Date:JUN 21, 2016 Record Date:JUN 17, 2016 Meeting Type:ANNUAL Ticker:WTB Security ID:G9606P197 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Alison Brittain as Director Management For For 5 Elect Chris Kennedy as Director Management For For 6 Re-elect Richard Baker as Director Management For For 7 Re-elect Wendy Becker as Director Management For For 8 Re-elect Nicholas Cadbury as Director Management For For 9 Re-elect Sir Ian Cheshire as Director Management For For 10 Re-elect Simon Melliss as Director Management For For 11 Re-elect Louise Smalley as Director Management For For 12 Re-elect Susan Martin as Director Management For For 13 Re-elect Stephen Williams as Director Management For For 14 Reappoint Deloitte LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For WOLSELEY PLC Meeting Date:DEC 01, 2015 Record Date:NOV 29, 2015 Meeting Type:ANNUAL Ticker:WOS Security ID:G9736L124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Approve Final Dividend Management For For 5 Re-elect Tessa Bamford as Director Management For For 6 Re-elect John Daly as Director Management For For 7 Re-elect Gareth Davis as Director Management For For 8 Re-elect Pilar Lopez as Director Management For For 9 Re-elect John Martin as Director Management For For 10 Re-elect Ian Meakins as Director Management For For 11 Re-elect Alan Murray as Director Management For For 12 Re-elect Frank Roach as Director Management For For 13 Re-elect Darren Shapland as Director Management For For 14 Re-elect Jacqueline Simmonds as Director Management For For 15 Appoint Deloitte LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Approve Long Term Incentive Plan Management For For WORLDPAY GROUP PLC Meeting Date:MAY 10, 2016 Record Date:MAY 06, 2016 Meeting Type:ANNUAL Ticker:WPG Security ID:G97744109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Appoint KPMG LLP as Auditors Management For For 5 Authorise Board on the Advice of the Audit Committee to Fix Remuneration of Auditors Management For For 6 Elect John Allan as Director Management For For 7 Elect James Brocklebank as Director Management For For 8 Elect Philip Jansen as Director Management For For 9 Elect Ron Kalifa as Director Management For For 10 Elect Robin Marshall as Director Management For For 11 Elect Rick Medlock as Director Management For For 12 Elect Deanna Oppenheimer as Director Management For For 13 Elect Sir Michael Rake as Director Management For For 14 Elect Martin Scicluna as Director Management For For 15 Authorise EU Political Donations and Expenditure Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For Against Franklin International Small Cap Growth Fund ADERANS CO., LTD. Meeting Date:MAY 26, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:8170 Security ID:J0012S104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 15 Management For For 2 Amend Articles to Amend Business Lines - Clarify Provisions on Alternate Statutory Auditors Management For For 3.1 Elect Director Nemoto, Nobuo Management For For 3.2 Elect Director Tsumura, Yoshihiro Management For For 3.3 Elect Director Mizuo, Junichi Management For For 3.4 Elect Director Sato, Masayoshi Management For For 3.5 Elect Director Kageyama, Masatoshi Management For For 3.6 Elect Director Furukawa, Masaaki Management For For 3.7 Elect Director Takano, Kazuhiko Management For For 4.1 Appoint Statutory Auditor Miyakawa, Kazuhiro Management For For 4.2 Appoint Statutory Auditor Seki, Keizo Management For For 4.3 Appoint Alternate Statutory Auditor Seki, Yoshiyuki Management For For AMEC FOSTER WHEELER PLC Meeting Date:APR 27, 2016 Record Date:APR 25, 2016 Meeting Type:ANNUAL Ticker:AMFW Security ID:G02604117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Elect Roy Franklin as Director Management For For 5 Re-elect John Connolly as Director Management For For 6 Re-elect Ian McHoul as Director Management For For 7 Re-elect Linda Adamany as Director Management For For 8 Re-elect Neil Carson as Director Management For For 9 Re-elect Colin Day as Director Management For For 10 Re-elect Kent Masters as Director Management For For 11 Re-elect Stephanie Newby as Director Management For For 12 Reappoint Ernst & Young LLP as Auditors Management For For 13 Authorise Board to Fix Remuneration of Auditors Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For ARA ASSET MANAGEMENT LIMITED Meeting Date:APR 15, 2016 Record Date: Meeting Type:ANNUAL Ticker:D1R Security ID:G04512102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Cheng Mo Chi Moses as Director Management For For 4 Elect Chew Gek Khim as Director Management For For 5 Elect Yap Chee Keong as Director Management For For 6 Approve Directors' Fees Management For For 7 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 9 Approve Mandate for Interested Person Transactions Management For For 10 Authorize Share Repurchase Program Management For For 11 Approve Increase in Authorized Share Capital Management For For ARCH CAPITAL GROUP LTD. Meeting Date:MAY 06, 2016 Record Date:MAR 08, 2016 Meeting Type:ANNUAL Ticker:ACGL Security ID:G0450A105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John L. Bunce, Jr. Management For For 1b Elect Director Yiorgos Lillikas Management For For 1c Elect Director Deanna M. Mulligan Management For For 1d Elect Director Eugene S. Sunshine Management For For 2a Elect Director Meshary Al-Judaimi as Designated Company Director of Non-U.S. Subsidiaries Management For For 2b Elect Director Talal Al-Tawari as Designated Company Director of Non-U.S. Subsidiaries Management For For 2c Elect Director Anthony Asquith as Designated Company Director of Non-U.S. Subsidiaries Management For For 2d Elect Director Edgardo Balois as Designated Company Director of Non-U.S. Subsidiaries Management For For 2e Elect Director Dennis R. Brand as Designated Company Director of Non-U.S. Subsidiaries Management For For 2f Elect Director Dominic Brannigan as Designated Company Director of Non-U.S. Subsidiaries Management For For 2g Elect Director Ian Britchfield as Designated Company Director of Non-U.S. Subsidiaries Management For For 2h Elect Director Pierre-Andre Camps as Designated Company Director of Non-U.S. Subsidiaries Management For For 2i Elect Director Paul Cole as Designated Company Director of Non-U.S. Subsidiaries Management For For 2j Elect Director Graham B.R. Collis as Designated Company Director of Non-U.S. Subsidiaries Management For For 2k Elect Director Michael Constantinides as Designated Company Director of Non-U.S. Subsidiaries Management For For 2l Elect Director William J. Cooney as Designated Company Director of Non-U.S. Subsidiaries Management For For 2m Elect Director Stephen J. Curley as Designated Company Director of Non-U.S. Subsidiaries Management For For 2n Elect Director Nick Denniston as Designated Company Director of Non-U.S. Subsidiaries Management For For 2o Elect Director Michael Feetham as Designated Company Director of Non-U.S. Subsidiaries Management For For 2p Elect Director Stephen Fogarty as Designated Company Director of Non-U.S. Subsidiaries Management For For 2q Elect Director Steve Franklin as Designated Company Director of Non-U.S. Subsidiaries Management For For 2r Elect Director Jann Gardner as Designated Company Director of Non-U.S. Subsidiaries Management For For 2s Elect Director Giuliano Giovannetti as Designated Company Director of Non-U.S. Subsidiaries Management For For 2t Elect Director Marc Grandisson as Designated Company Director of Non-U.S. Subsidiaries Management For For 2u Elect Director Amalia Hadjipapa as Designated Company Director of Non-U.S. Subsidiaries Management For For 2v Elect Director Yiannis Hadjipapas as Designated Company Director of Non-U.S. Subsidiaries Management For For 2w Elect Director Michael Hammer as Designated Company Director of Non-U.S. Subsidiaries Management For For 2x Elect Director Pet Hartman as Designated Company Director of Non-U.S. Subsidiaries Management For For 2y Elect Director David W. Hipkin as Designated Company Director of Non-U.S. Subsidiaries Management For For 2z Elect Director W. Preston Hutchings as Designated Company Director of Non-U.S. Subsidiaries Management For For 2aa Elect Director Constantine Iordanou as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ab Elect Director Wolbert H. Kamphuijs as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ac Elect Director Catherine Kelly as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ad Elect Director Michael H. Kier as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ae Elect Director Jason Kittinger as Designated Company Director of Non-U.S. Subsidiaries Management For For 2af Elect Director Gerald Konig as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ag Elect Director Lin Li-Williams as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ah Elect Director Mark D. Lyons as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ai Elect Director Patrick Mailloux as Designated Company Director of Non-U.S. Subsidiaries Management For For 2aj Elect Director Andreas Marangos as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ak Elect Director Paul Martin as Designated Company Director of Non-U.S. Subsidiaries Management For For 2al Elect Director Robert McDowell as Designated Company Director of Non-U.S. Subsidiaries Management For For 2am Elect Director David H. McElroy as Designated Company Director of Non-U.S. Subsidiaries Management For For 2an Elect Director Rommel Mercado as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ao Elect Director Francois Morin as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ap Elect Director David J. Mulholland as Designated Company Director of Non-U.S. Subsidiaries Management For For 2aq Elect Director Mark Nolan as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ar Elect Director Nicolas Papadopoulo as Designated Company Director of Non-U.S. Subsidiaries Management For For 2as Elect Director Michael Price as Designated Company Director of Non-U.S. Subsidiaries Management For For 2at Elect Director Elisabeth Quinn as Designated Company Director of Non-U.S. Subsidiaries Management For For 2au Elect Director Maamoun Rajeh as Designated Company Director of Non-U.S. Subsidiaries Management For For 2av Elect Director Andrew T. Rippert as Designated Company Director of Non-U.S. Subsidiaries Management For For 2aw Elect Director Carla Santamaria-Sena as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ax Elect Director Arthur Scace as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ay Elect Director Soren Scheuer as Designated Company Director of Non-U.S. Subsidiaries Management For For 2az Elect Director Budhi Singh as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ba Elect Director Damian Smith as Designated Company Director of Non-U.S. Subsidiaries Management For For 2bb Elect Director William A. Soares as Designated Company Director of Non-U.S. Subsidiaries Management For For 2bc Elect Director Scott Stirling as Designated Company Director of Non-U.S. Subsidiaries Management For For 2bd Elect Director Hugh Sturgess as Designated Company Director of Non-U.S. Subsidiaries Management For For 2be Elect Director Richard Sullivan as Designated Company Director of Non-U.S. Subsidiaries Management For For 2bf Elect Director Ryan Taylor as Designated Company Director of Non-U.S. Subsidiaries Management For For 2bg Elect Director Ross Totten as Designated Company Director of Non-U.S. Subsidiaries Management For For 2bh Elect Director Rik van Velzen as Designated Company Director of Non-U.S. Subsidiaries Management For For 2bi Elect Director James R. Weatherstone as Designated Company Director of Non-U.S. Subsidiaries Management For For 2bj Elect Director Gerald Wolfe as Designated Company Director of Non-U.S. Subsidiaries Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Require Majority Vote for the Election of Directors Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ASATSU-DK INC. Meeting Date:MAR 30, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:9747 Security ID:J03014107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles to Abolish Board Structure with Statutory Auditors - Adopt Board Structure with Audit Committee - Authorize Directors to Execute Day to Day Operations without Full Board Approval - Set Minimum Board Size Management For For 2.1 Elect Director Ueno, Shinichi Management For For 2.2 Elect Director Nakai, Noriyuki Management For For 2.3 Elect Director Stuart Neish Management For For 2.4 Elect Director Kido, Hideaki Management For For 2.5 Elect Director Uemura, Yoshiki Management For For 2.6 Elect Director Ishiwata, Yoshitaka Management For For 3.1 Elect Director and Audit Committee Member Kinoshita, Toshio Management For For 3.2 Elect Director and Audit Committee Member Yoshinari, Masayuki Management For For 3.3 Elect Director and Audit Committee Member Suto, Megumi Management For For 4 Elect Alternate Director and Audit Committee Member Kido, Hideaki Management For For 5 Approve Aggregate Compensation Ceiling for Directors Who Are Not Audit Committee Members Management For For 6 Approve Aggregate Compensation Ceiling for Directors Who Are Audit Committee Members Management For For 7 Approve Performance-Based Cash Compensation Ceiling for Directors Who Are Not Audit Committee Members Management For For 8 Approve Deep Discount Stock Option Plan Management For For BENETEAU SA Meeting Date:JAN 29, 2016 Record Date:JAN 26, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:BEN Security ID:F09419106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Transaction with BH SAS Re: Current Account Waiver Management For For 4 Advisory Vote on Compensation of Yves Lyon-Caen, Supervisory Board Chairman Management For For 5 Advisory Vote on Compensation of Annette Roux, Supervisory Board Vice-Chairman until March 10, 2015 Management For For 6 Advisory Vote on Compensation of Louis-Claude Roux, Supervisory Board Vice-Chairman since March 10, 2015 Management For For 7 Advisory Vote on Compensation of Bruno Cathelinais, Management Board Chairman until July 27, 2015 Management For For 8 Advisory Vote on Compensation of Christophe Caudrelier, Management Board Member, and Management Board Chairman from July 27, 2015 until August 26, 2015 Management For For 9 Advisory Vote on Compensation of Herve Gastinel, Management Board Chairman since August 26, 2015 Management For For 10 Advisory Vote on Compensation of Carla Demaria, Management Board Member Management For For 11 Advisory Vote on Compensation of Dieter Gust, Management Board Member Management For For 12 Advisory Vote on Compensation of Aymeric Duthoit, Management Board Member Management For For 13 Advisory Vote on Compensation of Jean-Paul Chapeleau, Management Board Member Management For For 14 Approve Allocation of Income and Dividends of EUR 0.06 per Share Management For For 15 Reelect Jean-Pierre Goudant as Supervisory Board Member Management For For 16 Reelect Catherine Pourre as Supervisory Board Member Management For For 17 Reelect Christian De Labriffe as Supervisory Board Member Management For For 18 Reelect Louis-Claude Roux as Supervisory Board Member Management For For 19 Approve Remuneration of Supervisory Board Members in the Aggregate Amount of EUR 300,000 Management For For 20 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 21 Re-allocate 132,000 Shares not Used in Prior Restricted Stock Plans Management For For 22 Authorize up to 1 Percent of Issued Capital for Use in Restricted Stock Plans Management For For 23 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 24 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 25 Introduce Article 21 bis in Bylaws Re: Censors Management For For 26 Authorize Filing of Required Documents/Other Formalities Management For For C&C GROUP PLC Meeting Date:JUL 02, 2015 Record Date:JUN 30, 2015 Meeting Type:ANNUAL Ticker:GCC Security ID:G1826G107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividends Management For For 3a Reelect Sir Brian Stewart as Director Management For For 3b Reelect Stephen Glancey as Director Management For For 3c Reelect Kenny Neison as Director Management For For 3d Reelect Joris Brams as Director Management For For 3e Reelect Emer Finnan as Director Management For For 3f Reelect Stewart Gilliland as Director Management For For 3g Reelect John Hogan as Director Management For For 3h Reelect Richard Holroyd as Director Management For For 3i Reelect Breege O'Donoghue as Director Management For For 3j Reelect Anthony Smurfit as Director Management For For 4 Authorize Board to Fix Remuneration of Auditors Management For For 5a Approve Remuneration Report Management For For 5b Approve Remuneration Policy Management For For 6 Authorise Issuance of Equity or Equity-Linked Securities with Preemptive Rights Management For For 7 Authorise Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 8 Authorise Share Repurchase Program Management For For 9 Authorise Reissuance of Repurchased Shares Management For For 10 Approve Scrip Dividend Scheme Management For For 11 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 12 Approve C&C 2015 Long Term Incentive Plan Management For For 13 Approve C&C 2015 Executive Share Option Scheme Management For For 14 Amend C&C Long Term Incentive Plan (Part 1) Management For For 15 Amend Memorandum of Association Management For For 16 Adopt New Articles of Association Management For For CARPETRIGHT PLC Meeting Date:SEP 10, 2015 Record Date:SEP 08, 2015 Meeting Type:ANNUAL Ticker:CPR Security ID:G19083107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Bob Ivell as Director Management For For 4 Re-elect Wilfred Walsh as Director Management For For 5 Re-elect Neil Page as Director Management For For 6 Re-elect Sandra Turner as Director Management For For 7 Re-elect David Clifford as Director Management For For 8 Re-elect Andrew Page as Director Management For For 9 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 10 Authorise Board to Fix Remuneration of Auditors Management For For 11 Authorise Issue of Equity with Pre-emptive Rights Management For For 12 Authorise Issue of Equity without Pre-emptive Rights Management For For 13 Authorise EU Political Donations and Expenditure Management For For 14 Authorise Market Purchase of Ordinary Shares Management For For 15 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 16 Adopt New Articles of Association Management For For CLARKSON PLC Meeting Date:MAY 06, 2016 Record Date:MAY 04, 2016 Meeting Type:ANNUAL Ticker:CKN Security ID:G21840106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect James Hughes-Hallett as Director Management For For 5 Re-elect Andrew Case as Director Management For For 6 Re-elect Peter Anker as Director Management For For 7 Re-elect Jeffrey Woyda as Director Management For For 8 Re-elect Peter Backhouse as Director Management For For 9 Re-elect James Morley as Director Management For For 10 Re-elect Birger Nergaard as Director Management For For 11 Re-elect Edmond Warner as Director Management For For 12 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 13 Authorise Board to Fix Remuneration of Auditors Management For For 14 Approve Increase in the Maximum Fees Payable to Non-Executive Directors Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For COUNTRYWIDE PLC Meeting Date:APR 27, 2016 Record Date:APR 25, 2016 Meeting Type:ANNUAL Ticker:CWD Security ID:G31610101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Elect Peter Long as Director Management For For 5 Re-elect David Watson as Director Management For For 6 Re-elect Alison Platt as Director Management For For 7 Re-elect Jim Clarke as Director Management For For 8 Re-elect Caleb Kramer as Director Management For For 9 Re-elect Richard Adam as Director Management For For 10 Re-elect Catherine Turner as Director Management For For 11 Re-elect Jane Lighting as Director Management For For 12 Re-elect Rupert Gavin as Director Management For For 13 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 14 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Approve Waiver on Tender-Bid Requirement Management For For DALATA HOTEL GROUP PLC Meeting Date:OCT 05, 2015 Record Date:OCT 03, 2015 Meeting Type:SPECIAL Ticker:DHG Security ID:G2630L100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Issuance of Shares with Pre-emptive Rights Pursuant to the Firm Placing and Placing and Open Offer Management For For 2 Approve Issuance of Shares without Pre-emptive Rights Pursuant to the Firm Placing and Placing and Open Offer Management For For DALATA HOTEL GROUP PLC Meeting Date:APR 27, 2016 Record Date:APR 25, 2016 Meeting Type:ANNUAL Ticker:DHG Security ID:G2630L100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3a Re-elect John Hennessy as a Director Management For For 3b Re-elect Patrick McCann as a Director Management For For 3c Re-elect Stephen McNally as a Director Management For For 3d Re-elect Dermot Crowley as a Director Management For For 3e Re-elect Robert Dix as a Director Management For For 3f Re-elect Alf Smiddy as a Director Management For For 3g Re-elect Margaret Sweeney as a Director Management For For 4 Authorize Board to Fix Remuneration of Auditors Management For For 5 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights Management For For 6 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 7 Authorize the Company to Call General Meeting with Two Weeks' Notice Management For For 8 Amend Memorandum of Association Management For For 9 Adopt New Articles of Association Management For For DIANA SHIPPING INC. Meeting Date:FEB 23, 2016 Record Date:JAN 04, 2016 Meeting Type:ANNUAL Ticker:DSX Security ID:Y2066G104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William (Bill) Lawes Management For For 1.2 Elect Director Konstantinos Psaltis Management For For 1.3 Elect Director Kyriacos Riris Management For For 2 Ratify Ernst & Young (Hellas) Certified Auditors Accountants S.A. as Auditors Management For For ELIS Meeting Date:MAY 27, 2016 Record Date:MAY 24, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:ELIS Security ID:F2976F106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Treatment of Losses Management For For 4 Approve Transfer from Other Reserves and Issuance Premium Accounts to Shareholders for an Amount of EUR 0.35 per Share Management For For 5 Approve Auditors' Special Report on Related-Party Transactions Regarding New Transactions; Acknowledge Ongoing Transactions Management For For 6 Reelect Marc Frappier as Supervisory Board Member Management For For 7 Reelect Michel Datchary as Supervisory Board Member Management For For 8 Ratify Appointment of Maxime de Bentzmann as Supervisory Board Member Management For For 9 Advisory Vote on Compensation of Xavier Martire, Chairman of the Management Board Management For For 10 Advisory Vote on Compensation of Louis Guyot and Matthieu Lecharny, Members of the Management Board Management For For 11 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12 Authorize Capitalization of Reserves of Up to EUR 130 Million for Bonus Issue or Increase in Par Value Management For For 13 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 500 Million Management For For 14 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 114 Million Management For For 15 Approve Issuance of Equity or Equity-Linked Securities for up to 5 Percent of Issued Capital Per Year for Private Placements, up to Aggregate Nominal Amount of EUR 114 Million Management For For 16 Authorize Board to Set Issue Price for 10 Percent Per Year of Issued Capital Pursuant to Issue Authority without Preemptive Rights Management For For 17 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 18 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 19 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 20 Set Total Limit for Capital Increase to Result from All Issuance Requests under Items 13-18 at EUR 500 Million Management For For 21 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 22 Authorize up to 2.5 Percent of Issued Capital for Use in Restricted Stock Plans Management For For 23 Authorize Filing of Required Documents/Other Formalities Management For For EULER HERMES GROUP Meeting Date:MAY 25, 2016 Record Date:MAY 20, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:ELE Security ID:F2013Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 4.40 per Share Management For For 4 Acknowledge Reevaluation of Reserve Account Management For For 5 Acknowledge Auditors' Special Report on Related-Party Transactions Mentioning the Absence of New Transactions Management For For 6 Approve Severance Payment Agreement with Wilfried Verstraete, Chairman of the Management Board Management For For 7 Approve Severance Payment Agreement with Frederic Biziere, Management Board Member Management For For 8 Approve Severance Payment Agreement with Clarisse Kopff, Management Board Member Management For For 9 Approve Severance Payment Agreement with Paul Overeem, Management Board Member Management For For 10 Approve Severance Payment Agreement with Michele Pignotti, Management Board Member Management For For 11 Approve Severance Payment Agreement with Ludovic Senecaut, Management Board Member Management For For 12 Elect Marita Kraemer as Supervisory Board Member Management For For 13 Elect Ramon Fernandez as Supervisory Board Member Management For For 14 Reelect Brigitte Bovermann as Supervisory Board Member Management For For 15 Reelect Elizabeth Corley as Supervisory Board Member Management For For 16 Reelect Umit Boyner as Supervisory Board Member Management For For 17 Reelect Nicolas Dufourcq as Supervisory Board Member Management For For 18 Reelect Thomas-Bernd Quaas as Supervisory Board Member Management For For 19 Reelect Jacques Richier as Supervisory Board Member Management For For 20 Advisory Vote on Compensation of Wilfried Verstraete, Chairman of the Management Board Management For For 21 Advisory Vote on Compensation of Gerd-Uwe Baden, Frederic Biziere, Dirk Oevermann, Paul Overeem and Clarisse Kopff, Members of the Management Board Management For For 22 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 23 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 24 Authorize Capitalization of Reserves of Up to EUR 1.4 Million for Bonus Issue or Increase in Par Value Management For For 25 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 7 Million Management For For 26 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights and with binding priority rights, but including for public exchange offers, up to Aggregate Nominal Amount of EUR 1.4 Million Management For For 27 Approve Issuance of Equity or Equity-Linked Securities for up to 20 Percent of Issued Capital Per Year for Private Placements, up to Aggregate Nominal Amount of EUR 1.4 Million Management For For 28 Authorize Board to Set Issue Price for 10 Percent Per Year of Issued Capital Pursuant to Issue Authority without Preemptive Rights Management For For 29 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 30 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 31 Authorize up to 1 Percent of Issued Capital for Use in Restricted Stock Plans Management For For 32 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 33 Authorize Filing of Required Documents/Other Formalities Management For For FAIRFAX FINANCIAL HOLDINGS LIMITED Meeting Date:AUG 24, 2015 Record Date:JUN 24, 2015 Meeting Type:SPECIAL Ticker:FFH Security ID:303901102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles Management For For FAIRFAX FINANCIAL HOLDINGS LIMITED Meeting Date:APR 14, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:FFH Security ID:303901102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Anthony F. Griffiths Management For For 1.2 Elect Director Robert J. Gunn Management For For 1.3 Elect Director Alan D. Horn Management For For 1.4 Elect Director John R. V. Palmer Management For For 1.5 Elect Director Timothy R. Price Management For For 1.6 Elect Director Brandon W. Sweitzer Management For For 1.7 Elect Director Benjamin P. Watsa Management For For 1.8 Elect Director V. Prem Watsa Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For FAIRFAX INDIA HOLDINGS CORPORATION Meeting Date:APR 14, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:FIH.U Security ID:303897102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director V. Prem Watsa Management For For 1.2 Elect Director Anthony F. Griffiths Management For For 1.3 Elect Director Alan D. Horn Management For For 1.4 Elect Director Christopher D. Hodgson Management For For 1.5 Elect Director Deepak Parekh Management For For 1.6 Elect Director Harsha Raghavan Management For For 1.7 Elect Director Chandran Ratnaswami Management For For 1.8 Elect Director Punita Kumar-Sinha Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For GRAFTON GROUP PLC Meeting Date:MAY 10, 2016 Record Date:MAY 08, 2016 Meeting Type:ANNUAL Ticker:GFTU Security ID:G4035Q189 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2a Re-elect Michael Chadwick as Director Management For For 2b Re-elect Charles Fisher as Director Management For For 2c Re-elect Roderick Ryan as Director Management For For 2d Re-elect Frank van Zanten as Director Management For For 2e Elect Paul Hampden Smith as Director Management For For 2f Elect Michael Roney as Director Management For For 2g Re-elect David Arnold as Director Management For For 2h Re-elect Gavin Slark as Director Management For For 3 Authorise Board to Fix Remuneration of Auditors Management For For 4 Approve Remuneration Report Management For For 5 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 6 Authorise Issue of Equity with Pre-emptive Rights Management For For 7 Authorise Issue of Equity without Pre-emptive Rights Management For For 8 Authorise Market Purchase of Shares Management For For 9 Authorise Reissuance of Repurchased Shares Management For For GREEN REIT PLC Meeting Date:DEC 04, 2015 Record Date:DEC 02, 2015 Meeting Type:ANNUAL Ticker:GN1 Security ID:G40968102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Authorize Board to Fix Remuneration of Auditors Management For For 4a Re-elect Stephen Vernon as a Director Management For For 4b Re-elect Jerome Kennedy as a Director Management For For 4c Re-elect Thom Wernink as a Director Management For For 4d Re-elect Gary Kennedy as a Director Management For For 4e Re-elect Pat Gunne as a Director Management For For 4f Re-elect Gary McGann as a Director Management For For 5 Adopt New Memorandum of Association Management For For 6 Adopt New Articles of Association Management For For 7 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights Management For For 8 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 9 Authorize Share Repurchase Program Management For For HEADLAM GROUP PLC Meeting Date:MAY 20, 2016 Record Date:MAY 18, 2016 Meeting Type:ANNUAL Ticker:HEAD Security ID:G43680100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Philip Lawrence as Director Management For For 4 Re-elect Tony Brewer as Director Management For For 5 Appoint PricewaterhouseCoopers LLP as Auditors Management For For 6 Authorise Board to Fix Remuneration of Auditors Management For For 7 Approve Remuneration Report Management For For 8 Authorise Issue of Equity with Pre-emptive Rights Management For For 9 Authorise Issue of Equity without Pre-emptive Rights Management For For 10 Authorise Market Purchase of Ordinary Shares Management For For 11 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For IRISH RESIDENTIAL PROPERTIES REIT PLC Meeting Date:MAY 16, 2016 Record Date:MAY 14, 2016 Meeting Type:ANNUAL Ticker:IRES Security ID:G49456109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2a Reelect David Ehrlich as a Director Management For For 2b Reelect Declan Moylan as a Director Management For For 2c Reelect Aidan O'Hogan as a Director Management For For 2d Reelect Colm O Nuallain as a Director Management For For 2e Reelect Thomas Schwartz as a Director Management For For 2f Elect Phillip Burns as a Director Management For For 2g Elect Margaret Sweeney as a Director Management For For 3 Authorise Board to Fix Remuneration of Auditors Management For For 4 Authorise Issuance of Equity or Equity-Linked Securities with Preemptive Rights Management For For 5 Authorise Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 6 Authorise Issuance of Equity or Equity-Linked Securities with Preemptive Rights Pursuant to the LTIP Management For For 7 Authorise Issuance of Equity or Equity-Linked Securities without Preemptive Rights Pursuant to the LTIP Management For For 8 Authorise Share Repurchase Program Management For For 9 Authorise Reissuance of Treasury Shares Management For For 10 Approve and Adopt Amendment to the Investment Policy Management For For ISS A/S Meeting Date:APR 05, 2016 Record Date:MAR 29, 2016 Meeting Type:ANNUAL Ticker:ISS Security ID:K5591Y107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Report of Board Management None None 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of DKK 7.40 Per Share Management For For 4 Approve Discharge of Management and Board Management For For 5 Authorize Share Repurchase Program Management For For 6 Approve Remuneration of Directors Management For For 7a Reelect Lord Allen of Kensington as Director Management For For 7b Reelect Thomas Berglund as Director Management For For 7c Reelect Claire Chiang as Director Management For For 7d Reelect Henrik Poulsen as Director Management For For 7e Reelect Cynthia Mary Trudell as Director Management For For 8 Ratify Ernst & Young as Auditors Management For For 9a Approve Publications of Company Announcements in English Management For For 9b Approve Removal of Director Age Limit Management For For 9c Amend Articles Re: Number Of Executives Management For For 9d Approve Guidelines for Incentive-Based Compensation for Executive Management and Board Management For For KENNEDY WILSON EUROPE REAL ESTATE PLC Meeting Date:APR 27, 2016 Record Date:APR 25, 2016 Meeting Type:ANNUAL Ticker:KWE Security ID:G9877R104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Ratify KPMG as Auditors Management For For 4 Authorize Audit Committee to Fix Remuneration of Auditors Management For For 5 Re-elect Charlotte Valeur as a Director Management For For 6 Re-elect William McMorrow as a Director Management For For 7 Re-elect Mark McNicholas as a Director Management For For 8 Re-elect Simon Radford as a Director Management For For 9 Re-elect Mary Ricks as a Director Management For For 10 Approve Share Repurchase Program Management For For 11 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 12 Amend Articles of Association Management For For LAR ESPANA REAL ESTATE SOCIMI SA Meeting Date:DEC 17, 2015 Record Date:DEC 11, 2015 Meeting Type:SPECIAL Ticker:LRE Security ID:E7S5A1113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition of Participation of Grupo Lar Inversores Inmobiliarias SL in Puerta Maritima Ondara SL Management For For 2 Authorize Increase in Capital up to 50 Percent via Issuance of Equity or Equity-Linked Securities, Excluding Preemptive Rights of up to 20 Percent Management For For 3 Authorize Board to Ratify and Execute Approved Resolutions Management For For LAR ESPANA REAL ESTATE SOCIMI SA Meeting Date:APR 20, 2016 Record Date:APR 15, 2016 Meeting Type:ANNUAL Ticker:LRE Security ID:E7S5A1113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements Management For For 2 Approve Consolidated and Standalone Management Reports Management For For 3 Approve Discharge of Board Management For For 4 Approve Allocation of Income and Dividends Management For For 5 Allow Director Miguel Pereda Espeso to Be Involved in Other Companies Management For For 6 Authorize Increase in Capital up to 50 Percent via Issuance of Equity or Equity-Linked Securities, Excluding Preemptive Rights of up to 20 Percent Management For For 7 Authorize Issuance of Non-Convertible Bonds/Debentures and/or Other Debt Securities up to EUR 500 Million and Issuance of Notes up to EUR 500 Million Management For For 8 Authorize Issuance of Convertible Bonds, Debentures, Warrants, and Other Debt Securities up to EUR 400 Million with Exclusion of Preemptive Rights up to 20 Percent of Capital Management For For 9 Authorize Share Repurchase and Capital Reduction via Amortization of Repurchased Shares Management For For 10.1 Amend Article 3 Re: Registered Office and Corporate Website Management For For 10.2 Amend Article 22 Re: Convening of General Meetings Management For For 10.3 Amend Articles Re: Board Term, and Audit and Control Committee Management For For 11.1 Amend Article 8 of General Meeting Regulations Re: Information Available as of Date of Notice of Meeting Management For For 11.2 Amend Article 29 of General Meeting Regulations Re: Adoption of Resolutions and Completion of the Meeting Management For For 12 Authorize Board to Ratify and Execute Approved Resolutions Management For For 13 Advisory Vote on Remuneration Report Management For For 14 Receive Amendments to Board of Directors Regulations Management None None MICHAEL PAGE INTERNATIONAL PLC Meeting Date:JUN 09, 2016 Record Date:JUN 07, 2016 Meeting Type:ANNUAL Ticker:MPI Security ID:G68694119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect David Lowden as Director Management For For 5 Re-elect Simon Boddie as Director Management For For 6 Re-elect Danuta Gray as Director Management For For 7 Re-elect Steve Ingham as Director Management For For 8 Re-elect Baroness Ruby McGregor-Smith as Director Management For For 9 Re-elect Kelvin Stagg as Director Management For For 10 Elect Patrick De Smedt as Director Management For For 11 Reappoint Ernst & Young LLP as Auditors Management For For 12 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise EU Political Donations and Expenditure Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Approve Change of Company Name to PageGroup plc Management For For 18 Authorise the Company to Call General Meeting with 14 Business Days' Notice Management For For MORGAN SINDALL GROUP PLC Meeting Date:MAY 05, 2016 Record Date:MAY 03, 2016 Meeting Type:ANNUAL Ticker:MGNS Security ID:G81560107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Malcolm Cooper as Director Management For For 4 Re-elect Adrian Martin as Director Management For For 5 Re-elect John Morgan as Director Management For For 6 Re-elect Steve Crummett as Director Management For For 7 Re-elect Patrick De Smedt as Director Management For For 8 Re-elect Simon Gulliford as Director Management For For 9 Re-elect Liz Peace as Director Management For For 10 Approve Remuneration Report Management For For 11 Reappoint Deloitte LLP as Auditors Management For For 12 Authorise Board to Fix Remuneration of Auditors Management For For 13 Authorise EU Political Donations and Expenditure Management For For 14 Approve Directors' Fees Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For OPTIMAL PAYMENTS PLC Meeting Date:SEP 28, 2015 Record Date:SEP 26, 2015 Meeting Type:SPECIAL Ticker:OPAY Security ID:G6770D109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Change Company Name to Paysafe Group plc Management For For 2 Adopt New Memorandum and Articles of Association Management For For PANALPINA WELTTRANSPORT (HOLDING) AG Meeting Date:MAY 10, 2016 Record Date: Meeting Type:ANNUAL Ticker:PWTN Security ID:H60147107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Dividends of CHF 3.50 per Share Management For For 4.1 Approve Remuneration of Board of Directors in the Amount of CHF 3.2 Million Management For For 4.2 Approve Remuneration of Executive Committee in the Amount of CHF 17.5 Million Management For For 4.3 Approve Remuneration Report (Non-Binding) Management For For 5.1 Elect Peter Ulber as Director and Board Chairman Management For For 5.2 Reelect Beat Walti as Director Management For For 5.3 Reelect Thomas Kern as Director Management For For 5.4 Reelect Pamela Knapp as Director Management For For 5.5 Reelect Ilias Laeber as Director Management For For 5.6 Reelect Chris Muntwyler as Director Management For For 5.7 Reelect Roger Schmid as Director Management For For 5.8 Reelect Knud Stubkjaer as Director Management For For 6.1 Appoint Peter Ulber as Member of the Compensation Committee Management For For 6.2 Appoint Thomas Kern as Member of the Compensation Committee Management For For 6.3 Appoint Chris Muntwyler as Member of the Compensation Committee Management For For 6.4 Appoint Knud Stubkjaer as Member of the Compensation Committee Management For For 7 Designate Peter Zahn as Independent Proxy Management For For 8 Ratify KPMG AG as Auditors Management For For 9 Transact Other Business (Voting) Management For For PAYSAFE GROUP PLC Meeting Date:MAY 25, 2016 Record Date:MAY 23, 2016 Meeting Type:ANNUAL Ticker:PAYS Security ID:G6963K100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Approve Long Term Incentive Plan Management For For 5 Approve Sharesave Plan Management For For 6 Re-elect Dennis Jones as Director Management For For 7 Re-elect Joel Leonoff as Director Management For For 8 Re-elect Brian McArthur-Muscroft as Director Management For For 9 Re-elect Andrew Dark as Director Management For For 10 Re-elect Ian Francis as Director Management For For 11 Re-elect Brahm Gelfand as a Director Management For For 12 Re-elect Ian Jenks as Director Management For For 13 Reappoint KPMG Audit LLC as Auditors Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For For 15 Authorise Market Purchase of Ordinary Shares Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For PRYSMIAN S.P.A. Meeting Date:APR 13, 2016 Record Date:APR 04, 2016 Meeting Type:ANNUAL Ticker:PRY Security ID:T7630L105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3.1 Slate Submitted by Clubtre SpA Shareholder None For 3.2 Slate Submitted by Institutional Investors Shareholder None Did Not Vote 4 Approve Internal Auditors' Remuneration Shareholder None For 5 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For For 6 Approve Employee Stock Purchase Plan Management For For 7 Approve Remuneration Report Management For For A Deliberations on Possible Legal Action Against Directors if Presented by Shareholders Management None Against RENAISSANCERE HOLDINGS LTD. Meeting Date:MAY 16, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:RNR Security ID:G7496G103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Henry Klehm, III Management For For 1.2 Elect Director Ralph B. Levy Management For For 1.3 Elect Director Carol P. Sanders Management For For 1.4 Elect Director Edward J. Zore Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Approve Ernst & Young Ltd. as Auditors and Authorize Board to Fix Their Remuneration Management For For SANKYO CO. LTD. (6417) Meeting Date:JUN 29, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL Ticker:6417 Security ID:J67844100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 75 Management For For 2.1 Elect Director Busujima, Hideyuki Management For Against 2.2 Elect Director Tsutsui, Kimihisa Management For Against 2.3 Elect Director Tomiyama, Ichiro Management For For 2.4 Elect Director Kitani, Taro Management For For 2.5 Elect Director Miura, Takashi Management For For SERCO GROUP PLC Meeting Date:MAY 12, 2016 Record Date:MAY 10, 2016 Meeting Type:ANNUAL Ticker:SRP Security ID:G80400107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Edward Casey Jr as Director Management For For 4 Re-elect Michael Clasper as Director Management For For 5 Re-elect Angus Cockburn as Director Management For For 6 Re-elect Ralph Crosby Jr as Director Management For For 7 Elect Sir Roy Gardner as Director Management For For 8 Re-elect Tamara Ingram as Director Management For For 9 Re-elect Rachel Lomax as Director Management For For 10 Re-elect Angie Risley as Director Management For For 11 Re-elect Rupert Soames as Director Management For For 12 Re-elect Malcolm Wyman as Director Management For For 13 Reappoint Deloitte LLP as Auditors Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For For 15 Authorise Market Purchase of Ordinary Shares Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For SLIGRO FOOD GROUP NV Meeting Date:MAR 23, 2016 Record Date:FEB 24, 2016 Meeting Type:ANNUAL Ticker:SLIGR Security ID:N8084E155 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Discuss Minutes of Previous Meeting Management None None 3 Receive Report of Management Board (Non-Voting) Management None None 4.a Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 4.b Amend Remuneration Policy Management For For 4.c Presentation on the Audit of the Financial Statements by Auditor Management None None 4.d Adopt Financial Statements and Statutory Reports Management For For 4.e Receive Explanation on Company's Reserves and Dividend Policy Management None None 4.f Approve Dividends of EUR 0.90 Per Share Management For For 4.g Approve Discharge of Management Board Management For For 4.h Approve Discharge of Supervisory Board Management For For 5.a Re-Elect B.E. Karis to Supervisory Board Management For For 5.b Elect M.E.B. van Leeuwen to Supervisory Board Management For For 5.c Elect F. Rijna to Supervisory Board Management For For 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7.a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of a Merger or Acquisition Management For For 7.b Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 8 Other Business (Non-Voting) Management None None STHREE PLC Meeting Date:APR 21, 2016 Record Date:APR 19, 2016 Meeting Type:ANNUAL Ticker:STHR Security ID:G8499E103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Clay Brendish as Director Management For For 5 Re-elect Gary Elden as Director Management For For 6 Re-elect Alex Smith as Director Management For For 7 Re-elect Justin Hughes as Director Management For For 8 Re-elect Steve Quinn as Director Management For For 9 Re-elect Tony Ward as Director Management For For 10 Re-elect Nadhim Zahawi as Director Management For For 11 Re-elect Fiona MacLeod as Director Management For For 12 Elect Anne Fahy as Director Management For For 13 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For For 15 Authorise EU Political Donations and Expenditure Management For For 16 Authorise the Company to Offer Key Individuals the Opportunity to Purchase Shareholdings in Certain of the Company's Subsidiaries Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Approve Long Term Incentive Plan Management For For 22 Approve US Employee Stock Purchase Plan Management For For THE STRAITS TRADING COMPANY LIMITED Meeting Date:APR 29, 2016 Record Date: Meeting Type:ANNUAL Ticker:S20 Security ID:Y81708110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2a Elect Goh Kay Yong David as Director Management For For 2b Elect Tan Tiong Cheng as Director Management For For 3 Approve Directors' Fees Management For For 4 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 6 Other Business (Voting) Management For For TNT EXPRESS NV Meeting Date:OCT 05, 2015 Record Date:SEP 07, 2015 Meeting Type:SPECIAL Ticker:TNTE Security ID:N8726Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Discuss Public Offer By FedEx Management None None 3i Approve Conditional Sale of Company Assets Management For For 3ii Approve Conditional Dissolution and Liquidation of TNT Express Following the Asset Sale and Conditional Appointment of TNT Nederland BV as Custodian of the Books and Records of TNT Express Management For For 4i Conditional Amendments of Articles Re: Offer on All Outstanding Shares by FedEx Management For For 4ii Amend Articles to Reflect Change of Corporate Form from a Public to Private Shareholding Company Management For For 5i Elect D. Cunningham to Supervisory Board Management For For 5ii Elect C. Richards to Supervisory Board Management For For 5iii Elect D. Bronczek to Supervisory Board Management For For 6i Elect D. Binks to Management Board Management For For 6ii Elect M. Allen to Management Board Management For For 7 Amend Remuneration Arrangements with De Vries Including Approval of One-Off Retention Bonus of EUR 250,000 Management For For 8 Accept Resignation and Discharge of Current Supervisory Board Directors A. Burgmans, S. Levy, M.E. Harris, R. King, M.A. Scheltema and S.S. Vollebregt Management For For 9 Accept Resignation and Discharge of Current Management Board Directors L.W. Gunning and M.J. de Vries Management For For 10 Allow Questions Management None None 11 Close Meeting Management None None UPONOR Meeting Date:MAR 10, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:UNR1V Security ID:X9518X107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management For For 4 Acknowledge Proper Convening of Meeting Management For For 5 Prepare and Approve List of Shareholders Management For For 6 Receive CEO's Review Management None None 7 Receive Financial Statements and Statutory Reports Management None None 8 Receive Auditor's Report Management None None 9 Accept Financial Statements and Statutory Reports Management For For 10 Approve Allocation of Income and Dividends of EUR 0.44 Per Share Management For For 11 Approve Discharge of Board and President Management For For 12 Approve Remuneration of Directors in the Amount of EUR 88,000 for Chairman, EUR 49,000 for Vice Chairman, and EUR 44,000 for Other Directors; Approve Meeting Fees; Approve Remuneration for Committee Work Management For For 13 Fix Number of Directors at Six Management For For 14 Reelect Jorma Eloranta, Timo Ihamuotila, Eva Nygren, Annika Paasikivi, Jari Rosendal and Markus Lengauer as Directors Management For For 15 Approve Remuneration of Auditors Management For For 16 Ratify Deloitte & Touche as Auditors Management For For 17 Amend Articles Re: Election of Chairman Management For For 18 Authorize Share Repurchase Program Management For For 19 Approve Issuance of up to 7.2 Million Shares without Preemptive Rights Management For For 20 Close Meeting Management None None VALMET CORP Meeting Date:MAR 22, 2016 Record Date:MAR 10, 2016 Meeting Type:ANNUAL Ticker:VALMT Security ID:X96478114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management For For 4 Acknowledge Proper Convening of Meeting Management For For 5 Prepare and Approve List of Shareholders Management For For 6 Receive Financial Statements and Statutory Reports Management None None 7 Accept Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Dividends of EUR 0.35 Per Share Management For For 9 Approve Discharge of Board and President Management For For 10 Approve Remuneration of Directors in the Amount of EUR 100,000 for Chairman, EUR 60,000 for Vice Chairman, EUR 60,000 for Chairman of Audit Committee and EUR 48,000 for Other Directors; Approve Meeting Fees; Approve Remuneration for Committee Work Management For For 11 Fix Number of Directors at Eight Management For For 12 Reelect Bo Risberg (Chairman), Mikael von Frenckell (Vice Chairman), Lone Schroder, Friederike Helfer and Rogerio Ziviani as Directors; Elect Aaro Cantell, Jouko Karvinen and Tarja Tyni as New Directors Management For For 13 Approve Remuneration of Auditors Management For For 14 Ratify PricewaterhouseCoopers as Auditors Management For For 15 Authorize Share Repurchase Program Management For For 16 Approve Issuance of up to 25 Million Shares without Preemptive Rights Management For For 17 Close Meeting Management None None VESUVIUS PLC Meeting Date:MAY 12, 2016 Record Date:MAY 10, 2016 Meeting Type:ANNUAL Ticker:VSVS Security ID:G9339E105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Nelda Connors as Director Management For For 5 Re-elect Christer Gardell as Director Management For For 6 Re-elect Hock Goh as Director Management For For 7 Re-elect Jane Hinkley as Director Management For For 8 Re-elect Douglas Hurt as Director Management For For 9 Re-elect John McDonough as Director Management For For 10 Re-elect Francois Wanecq as Director Management For For 11 Elect Guy Young as Director Management For For 12 Reappoint KPMG LLP as Auditors Management For For 13 Authorise Board to Fix Remuneration of Auditors Management For For 14 Authorise EU Political Donations and Expenditure Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For ZARDOYA OTIS S.A. Meeting Date:MAY 18, 2016 Record Date:MAY 14, 2016 Meeting Type:ANNUAL Ticker:ZOT Security ID:E9853W160 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Approve Discharge of Directors and Ratify Dividends Paid in FY 2015 Management For For 4 Approve Special Cash Dividends Management For For 5 Authorize Capitalization of Reserves for Bonus Issue Management For For 6 Renew Appointment of PriceWaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For For 7.1 Reelect Bernardo Calleja Fernandez as Director Management For For 7.2 Reelect Pierre Dejoux as Director Management For Against 7.3 Present Nora La Freniere as New Representative of Board Member Otis Elevator Company Management None None 8.1 Amend Article 3 Re: Registered Office Management For For 8.2 Amend Article 7 Re: Share Capital Increase Management For For 8.3 Amend Article 15 Re: Attendance of General Meetings Management For For 8.4 Amend Articles Re: Convening and Quorum of Board Meetings, and Audit Committee Management For For 9 Amend Articles of General Meeting Regulations Re: Shareholder Rights, Adoption of Resolutions, Meeting Minutes and Publicity Management For For 10 Receive Amendments to Board of Directors Regulations Management None None 11 Advisory Vote on Remuneration Report Management For Against 12 Receive Information on Applicable Ratio Regarding Remuneration by Profit Sharing Management None None 13 Authorize Share Repurchase Program Management For For 14 Authorize Board to Ratify and Execute Approved Resolutions Management For For 15 Allow Questions Management None None 16 Approve Minutes of Meeting Management For For Franklin Large Cap Equity Fund Votes by Franklin Large Cap Equity Fund prior to the merger with Franklin Growth Fund effective March 11, 2016 ABBOTT LABORATORIES Meeting Date:APR 29, 2016 Record Date:MAR 02, 2016 Meeting Type:ANNUAL Ticker:ABT Security ID:002824100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Alpern Management For For 1.2 Elect Director Roxanne S. Austin Management For For 1.3 Elect Director Sally E. Blount Management For For 1.4 Elect Director W. James Farrell Management For For 1.5 Elect Director Edward M. Liddy Management For For 1.6 Elect Director Nancy McKinstry Management For For 1.7 Elect Director Phebe N. Novakovic Management For For 1.8 Elect Director William A. Osborn Management For For 1.9 Elect Director Samuel C. Scott, III Management For For 1.10 Elect Director Glenn F. Tilton Management For For 1.11 Elect Director Miles D. White Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ABBVIE INC. Meeting Date:MAY 06, 2016 Record Date:MAR 09, 2016 Meeting Type:ANNUAL Ticker:ABBV Security ID:00287Y109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H.L. Burnside Management For For 1.2 Elect Director Brett J. Hart Management For For 1.3 Elect Director Edward J. Rapp Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Report on Policies for Safe Disposal of Prescription Drugs by Users Shareholder Against Against 7 Report on Lobbying Payments and Policy Shareholder Against Against ACE LIMITED Meeting Date:OCT 22, 2015 Record Date:SEP 10, 2015 Meeting Type:SPECIAL Ticker:ACE Security ID:H0023R105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Common Shares Management For For 2 Change Company Name to Chubb Limited Management For For 3 Issue Shares in Connection with Merger Management For For 4.1 Elect Sheila P. Burke as Director Management For For 4.2 Elect James I. Cash, Jr. as Director Management For For 4.3 Elect Lawrence W. Kellner as Director Management For For 4.4 Elect James M. Zimmerman as Director Management For For 5 Approve the Increase in Maximum Aggregate Remuneration of Directors Management For For A Authorize Independent Representative to Vote on Any Amendment to Previous Resolutions Management For Against APPLE INC. Meeting Date:FEB 26, 2016 Record Date:DEC 28, 2015 Meeting Type:ANNUAL Ticker:AAPL Security ID:037833100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James Bell Management For For 1.2 Elect Director Tim Cook Management For For 1.3 Elect Director Al Gore Management For For 1.4 Elect Director Bob Iger Management For For 1.5 Elect Director Andrea Jung Management For For 1.6 Elect Director Art Levinson Management For For 1.7 Elect Director Ron Sugar Management For For 1.8 Elect Director Sue Wagner Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Create Feasibility Plan for Net-Zero GHG Emissions, Including for Major Suppliers Shareholder Against Against 6 Adopt Policy to Increase Diversity of Senior Management and Board of Directors Shareholder Against Against 7 Report on Guidelines for Country Selection Shareholder Against Against 8 Adopt Proxy Access Right Shareholder Against Against AVAGO TECHNOLOGIES LIMITED Meeting Date:NOV 10, 2015 Record Date:SEP 25, 2015 Meeting Type:COURT Ticker:AVGO Security ID:Y0486S104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For 2 Approve Allotment and Issuance of Ordinary Shares Management For For BANK OF AMERICA CORPORATION Meeting Date:SEP 22, 2015 Record Date:AUG 10, 2015 Meeting Type:SPECIAL Ticker:BAC Security ID:060505104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Bylaw Amendment to Permit Board to Determine Leadership Structure Management For Against BANK OF AMERICA CORPORATION Meeting Date:APR 27, 2016 Record Date:MAR 02, 2016 Meeting Type:ANNUAL Ticker:BAC Security ID:060505104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sharon L. Allen Management For For 1b Elect Director Susan S. Bies Management For For 1c Elect Director Jack O. Bovender, Jr. Management For For 1d Elect Director Frank P. Bramble, Sr. Management For For 1e Elect Director Pierre J.P. de Weck Management For For 1f Elect Director Arnold W. Donald Management For For 1g Elect Director Linda P. Hudson Management For For 1h Elect Director Monica C. Lozano Management For For 1i Elect Director Thomas J. May Management For For 1j Elect Director Brian T. Moynihan Management For For 1k Elect Director Lionel L. Nowell, III Management For For 1l Elect Director Thomas D. Woods Management For For 1m Elect Director R. David Yost Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PwC as Auditors Management For For 4 Clawback of Incentive Payments Shareholder Against Against BROADCOM LIMITED Meeting Date:APR 06, 2016 Record Date:FEB 12, 2016 Meeting Type:ANNUAL Ticker:AVGO Security ID:Y09827109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Hock E. Tan Management For For 1b Elect Director James V. Diller Management For For 1c Elect Director Lewis C. Eggebrecht Management For For 1d Elect Director Kenneth Y. Hao Management For For 1e Elect Director Eddy W. Hartenstein Management For For 1f Elect Director Justine F. Lien Management For For 1g Elect Director Donald Macleod Management For For 1h Elect Director Peter J. Marks Management For For 1i Elect Director Henry S. Samueli Management For For 1j Elect Director Lucien Y. K. Wong Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Issuance of Shares with or without Preemptive Rights Management For For 4 Approve Cash Compensation to Directors Management For For CABOT OIL & GAS CORPORATION Meeting Date:MAY 04, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:COG Security ID:127097103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Dorothy M. Ables Management For For 1b Elect Director Rhys J. Best Management For For 1c Elect Director Robert S. Boswell Management For For 1d Elect Director Dan O. Dinges Management For For 1e Elect Director Robert Kelley Management For For 1f Elect Director W. Matt Ralls Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Political Contributions Shareholder Against Against 5 Proxy Access Shareholder Against Against COMCAST CORPORATION Meeting Date:DEC 10, 2015 Record Date:OCT 20, 2015 Meeting Type:SPECIAL Ticker:CMCSA Security ID:20030N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Conversion of Securities Management For For COMCAST CORPORATION Meeting Date:MAY 19, 2016 Record Date:MAR 10, 2016 Meeting Type:ANNUAL Ticker:CMCSA Security ID:20030N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kenneth J. Bacon Management For For 1.2 Elect Director Madeline S. Bell Management For For 1.3 Elect Director Sheldon M. Bonovitz Management For For 1.4 Elect Director Edward D. Breen Management For Withhold 1.5 Elect Director Joseph J. Collins Management For Withhold 1.6 Elect Director Gerald L. Hassell Management For Withhold 1.7 Elect Director Jeffrey A. Honickman Management For For 1.8 Elect Director Eduardo G. Mestre Management For For 1.9 Elect Director Brian L. Roberts Management For For 1.10 Elect Director Johnathan A. Rodgers Management For For 1.11 Elect Director Judith Rodin Management For Withhold 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Amend Restricted Stock Plan Management For For 4 Amend Stock Option Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For 6 Amend Nonqualified Employee Stock Purchase Plan Management For For 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Pro-rata Vesting of Equity Awards Shareholder Against For 9 Require Independent Board Chairman Shareholder Against For 10 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For COSTCO WHOLESALE CORPORATION Meeting Date:JAN 29, 2016 Record Date:NOV 20, 2015 Meeting Type:ANNUAL Ticker:COST Security ID:22160K105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Hamilton E. James Management For For 1.2 Elect Director W. Craig Jelinek Management For For 1.3 Elect Director John W. Stanton Management For For 1.4 Elect Director Mary A. (Maggie) Wilderotter Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Proxy Access Right Shareholder Against Against ECOLAB INC. Meeting Date:MAY 05, 2016 Record Date:MAR 08, 2016 Meeting Type:ANNUAL Ticker:ECL Security ID:278865100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Douglas M. Baker, Jr. Management For For 1b Elect Director Barbara J. Beck Management For For 1c Elect Director Leslie S. Biller Management For For 1d Elect Director Carl M. Casale Management For For 1e Elect Director Stephen I. Chazen Management For For 1f Elect Director Jeffrey M. Ettinger Management For For 1g Elect Director Jerry A. Grundhofer Management For For 1h Elect Director Arthur J. Higgins Management For For 1i Elect Director Michael Larson Management For For 1j Elect Director Jerry W. Levin Management For Against 1k Elect Director David W. MacLennan Management For For 1l Elect Director Tracy B. McKibben Management For For 1m Elect Director Victoria J. Reich Management For For 1n Elect Director Suzanne M. Vautrinot Management For For 1o Elect Director John J. Zillmer Management For For 2 Ratify Pricewaterhouse Coopers LLP as Auditors Management For For 3 Amend Non-Employee Director Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Adopt Proxy Access Right Shareholder Against Against EOG RESOURCES, INC. Meeting Date:APR 26, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:EOG Security ID:26875P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Janet F. Clark Management For For 1b Elect Director Charles R. Crisp Management For For 1c Elect Director James C. Day Management For For 1d Elect Director H. Leighton Steward Management For For 1e Elect Director Donald F. Textor Management For For 1f Elect Director William R. Thomas Management For For 1g Elect Director Frank G. Wisner Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For LAM RESEARCH CORPORATION Meeting Date:NOV 04, 2015 Record Date:SEP 08, 2015 Meeting Type:ANNUAL Ticker:LRCX Security ID:512807108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Martin B. Anstice Management For For 1.2 Elect Director Eric K. Brandt Management For For 1.3 Elect Director Michael R. Cannon Management For For 1.4 Elect Director Youssef A. El-Mansy Management For For 1.5 Elect Director Christine A. Heckart Management For For 1.6 Elect Director Catherine P. Lego Management For For 1.7 Elect Director Stephen G. Newberry Management For For 1.8 Elect Director Krishna C. Saraswat Management For For 1.9 Elect Director Abhijit Y. Talwalkar Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Approve Omnibus Stock Plan Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For LAM RESEARCH CORPORATION Meeting Date:FEB 19, 2016 Record Date:JAN 07, 2016 Meeting Type:SPECIAL Ticker:LRCX Security ID:512807108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For 3 Increase Authorized Common Stock Management For For MCKESSON CORPORATION Meeting Date:JUL 29, 2015 Record Date:JUN 01, 2015 Meeting Type:ANNUAL Ticker:MCK Security ID:58155Q103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Andy D. Bryant Management For For 1b Elect Director Wayne A. Budd Management For For 1c Elect Director N. Anthony Coles Management For For 1d Elect Director John H. Hammergren Management For For 1e Elect Director Alton F. Irby, III Management For For 1f Elect Director M. Christine Jacobs Management For For 1g Elect Director Donald R. Knauss Management For For 1h Elect Director Marie L. Knowles Management For For 1i Elect Director David M. Lawrence Management For For 1j Elect Director Edward A. Mueller Management For For 1k Elect Director Susan R. Salka Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Provide Proxy Access Right Management For For 6 Report on Political Contributions Shareholder Against For 7 Pro-rata Vesting of Equity Awards Shareholder Against Against MICROCHIP TECHNOLOGY INCORPORATED Meeting Date:AUG 14, 2015 Record Date:JUN 18, 2015 Meeting Type:ANNUAL Ticker:MCHP Security ID:595017104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steve Sanghi Management For For 1.2 Elect Director Matthew W. Chapman Management For For 1.3 Elect Director L.B. Day Management For Withhold 1.4 Elect Director Esther L. Johnson Management For For 1.5 Elect Director Wade F. Meyercord Management For For 2 Approve Conversion of Securities Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MICROSOFT CORPORATION Meeting Date:DEC 02, 2015 Record Date:OCT 02, 2015 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H. Gates, lll Management For For 1.2 Elect Director Teri L. List-Stoll Management For For 1.3 Elect Director G. Mason Morfit Management For For 1.4 Elect Director Satya Nadella Management For For 1.5 Elect Director Charles H. Noski Management For For 1.6 Elect Director Helmut Panke Management For For 1.7 Elect Director Sandra E. Peterson Management For For 1.8 Elect Director Charles W. Scharf Management For For 1.9 Elect Director John W. Stanton Management For For 1.10 Elect Director John W. Thompson Management For For 1.11 Elect Director Padmasree Warrior Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For MONDELEZ INTERNATIONAL, INC. Meeting Date:MAY 18, 2016 Record Date:MAR 09, 2016 Meeting Type:ANNUAL Ticker:MDLZ Security ID:609207105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Stephen F. Bollenbach Management For For 1b Elect Director Lewis W.K. Booth Management For For 1c Elect Director Lois D. Juliber Management For For 1d Elect Director Mark D. Ketchum Management For For 1e Elect Director Jorge S. Mesquita Management For For 1f Elect Director Joseph Neubauer Management For For 1g Elect Director Nelson Peltz Management For For 1h Elect Director Fredric G. Reynolds Management For For 1i Elect Director Irene B. Rosenfeld Management For For 1j Elect Director Christiana S. Shi Management For For 1k Elect Director Patrick T. Siewert Management For For 1l Elect Director Ruth J. Simmons Management For For 1m Elect Director Jean-Francois M. L. van Boxmeer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Assess Environmental Impact of Non-Recyclable Packaging Shareholder Against Against 5 Pro-rata Vesting of Equity Awards Shareholder Against Against 6 Participate in OECD Mediation for Human Rights Violations Shareholder Against Against NIKE, INC. Meeting Date:SEP 17, 2015 Record Date:JUL 20, 2015 Meeting Type:ANNUAL Ticker:NKE Security ID:654106103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan B. Graf, Jr. Management For For 1.2 Elect Director John C. Lechleiter Management For For 1.3 Elect Director Michelle A. Peluso Management For For 1.4 Elect Director Phyllis M. Wise Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Increase Authorized Common Stock Management For Against 4 Amend Executive Incentive Bonus Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Report on Political Contributions Shareholder Against For 7 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ORACLE CORPORATION Meeting Date:NOV 18, 2015 Record Date:SEP 21, 2015 Meeting Type:ANNUAL Ticker:ORCL Security ID:68389X105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey S. Berg Management For For 1.2 Elect Director H. Raymond Bingham Management For Withhold 1.3 Elect Director Michael J. Boskin Management For Withhold 1.4 Elect Director Safra A. Catz Management For For 1.5 Elect Director Bruce R. Chizen Management For Withhold 1.6 Elect Director George H. Conrades Management For Withhold 1.7 Elect Director Lawrence J. Ellison Management For For 1.8 Elect Director Hector Garcia-Molina Management For For 1.9 Elect Director Jeffrey O. Henley Management For For 1.10 Elect Director Mark V. Hurd Management For For 1.11 Elect Director Leon E. Panetta Management For For 1.12 Elect Director Naomi O. Seligman Management For Withhold 2 Amend Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Adopt Quantitative Renewable Energy Goals Shareholder Against Against 6 Proxy Access Shareholder Against For 7 Approve Quantifiable Performance Metrics Shareholder Against Against 8 Amend Corporate Governance Guidelines Shareholder Against For 9 Proxy Voting Disclosure, Confidentiality, and Tabulation Shareholder Against Against 10 Report on Lobbying Payments and Policy Shareholder Against For PEPSICO, INC. Meeting Date:MAY 04, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:PEP Security ID:713448108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Shona L. Brown Management For For 1b Elect Director George W. Buckley Management For For 1c Elect Director Cesar Conde Management For For 1d Elect Director Ian M. Cook Management For For 1e Elect Director Dina Dublon Management For For 1f Elect Director Rona A. Fairhead Management For For 1g Elect Director Richard W. Fisher Management For For 1h Elect Director William R. Johnson Management For For 1i Elect Director Indra K. Nooyi Management For For 1j Elect Director David C. Page Management For For 1k Elect Director Robert C. Pohlad Management For For 1l Elect Director Lloyd G. Trotter Management For For 1m Elect Director Daniel Vasella Management For For 1n Elect Director Alberto Weisser Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Establish a Board Committee on Sustainability Shareholder Against Against 6 Report on Plans to Minimize Pesticides' Impact on Pollinators Shareholder Against Against 7 Adopt Holy Land Principles Shareholder Against Against 8 Adopt Quantitative Renewable Energy Goals Shareholder Against Against PERRIGO COMPANY PLC Meeting Date:APR 26, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:PRGO Security ID:G97822103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Laurie Brlas Management For For 1.2 Elect Director Gary M. Cohen Management For For 1.3 Elect Director Marc Coucke Management For For 1.4 Elect Director Ellen R. Hoffing Management For For 1.5 Elect Director Michael J. Jandernoa Management For For 1.6 Elect Director Gerald K. Kunkle, Jr. Management For For 1.7 Elect Director Herman Morris, Jr. Management For For 1.8 Elect Director Donal O'Connor Management For For 1.9 Elect Director Joseph C. Papa Management For For 1.10 Elect Director Shlomo Yanai Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Authorize Share Repurchase Program Management For For 5 Determine Price Range for Reissuance of Treasury Shares Management For For PRAXAIR, INC. Meeting Date:APR 26, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:PX Security ID:74005P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen F. Angel Management For For 1.2 Elect Director Oscar Bernardes Management For For 1.3 Elect Director Nance K. Dicciani Management For For 1.4 Elect Director Edward G. Galante Management For For 1.5 Elect Director Ira D. Hall Management For For 1.6 Elect Director Raymond W. LeBoeuf Management For For 1.7 Elect Director Larry D. McVay Management For For 1.8 Elect Director Denise L. Ramos Management For For 1.9 Elect Director Martin H. Richenhagen Management For For 1.10 Elect Director Wayne T. Smith Management For For 1.11 Elect Director Robert L. Wood Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Adopt a Payout Policy Giving Preference to Share Buybacks Over Dividends Shareholder Against Against PRECISION CASTPARTS CORP. Meeting Date:AUG 17, 2015 Record Date:JUN 09, 2015 Meeting Type:ANNUAL Ticker:PCP Security ID:740189105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter B. Delaney (Withdrawn) Management None None 1b Elect Director Mark Donegan Management For For 1c Elect Director Don R. Graber Management For For 1d Elect Director Lester L. Lyles Management For For 1e Elect Director Vernon E. Oechsle Management For For 1f Elect Director James F. Palmer (Withdrawn) Management None None 1g Elect Director Ulrich Schmidt Management For For 1h Elect Director Richard L. Wambold Management For For 1i Elect Director Timothy A. Wicks Management For For 1j Elect Director Janet C. Wolfenbarger (Withdrawn) Management None None 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Proxy Access Shareholder Against For QUINTILES TRANSNATIONAL HOLDINGS INC. Meeting Date:MAY 05, 2016 Record Date:MAR 03, 2016 Meeting Type:ANNUAL Ticker:Q Security ID:74876Y101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jack M. Greenberg Management For For 1.2 Elect Director Thomas H. Pike Management For For 1.3 Elect Director Annie H. Lo Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For RED HAT, INC. Meeting Date:AUG 06, 2015 Record Date:JUN 15, 2015 Meeting Type:ANNUAL Ticker:RHT Security ID:756577102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sohaib Abbasi Management For For 1.2 Elect Director Charlene T. Begley Management For For 1.3 Elect Director Narendra K. Gupta Management For For 1.4 Elect Director William S. Kaiser Management For For 1.5 Elect Director Donald H. Livingstone Management For For 1.6 Elect Director James M. Whitehurst Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROYAL DUTCH SHELL PLC Meeting Date:JAN 27, 2016 Record Date:JAN 04, 2016 Meeting Type:SPECIAL Ticker:RDSA Security ID:780259206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Cash and Share Offer for BG Group plc Management For For SCHLUMBERGER LIMITED Meeting Date:APR 06, 2016 Record Date:FEB 17, 2016 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter L.S. Currie Management For For 1b Elect Director V. Maureen Kempston Darkes Management For For 1c Elect Director Paal Kibsgaard Management For For 1d Elect Director Nikolay Kudryavtsev Management For For 1e Elect Director Michael E. Marks Management For For 1f Elect Director Indra K. Nooyi Management For For 1g Elect Director Lubna S. Olayan Management For For 1h Elect Director Leo Rafael Reif Management For For 1i Elect Director Tore I. Sandvold Management For For 1j Elect Director Henri Seydoux Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt and Approve Financials and Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Amend Articles Management For For 6 Fix Number of Directors at Twelve Management For For 7 Amend 2010 Omnibus Stock Incentive Plan Management For For SIGNATURE BANK Meeting Date:APR 21, 2016 Record Date:MAR 02, 2016 Meeting Type:ANNUAL Ticker:SBNY Security ID:82669G104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John Tamberlane Management For For 1.2 Elect Director Judith A. Huntington Management For For 1.3 Elect Director Derrick D. Cephas Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STARBUCKS CORPORATION Meeting Date:MAR 23, 2016 Record Date:JAN 14, 2016 Meeting Type:ANNUAL Ticker:SBUX Security ID:855244109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Howard Schultz Management For For 1b Elect Director William W. Bradley Management For For 1c Elect Director Mary N. Dillon Management For For 1d Elect Director Robert M. Gates Management For For 1e Elect Director Mellody Hobson Management For For 1f Elect Director Kevin R. Johnson Management For For 1g Elect Director Joshua Cooper Ramo Management For For 1h Elect Director James G. Shennan, Jr. Management For For 1i Elect Director Clara Shih Management For For 1j Elect Director Javier G. Teruel Management For For 1k Elect Director Myron E. Ullman, III Management For For 1l Elect Director Craig E. Weatherup Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Proxy Access Shareholder Against For 6 Amend Policies to Allow Employees to Participate in Political Process with No Retribution Shareholder Against Against THE WALT DISNEY COMPANY Meeting Date:MAR 03, 2016 Record Date:JAN 04, 2016 Meeting Type:ANNUAL Ticker:DIS Security ID:254687106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Susan E. Arnold Management For For 1b Elect Director John S. Chen Management For For 1c Elect Director Jack Dorsey Management For For 1d Elect Director Robert A. Iger Management For For 1e Elect Director Maria Elena Lagomasino Management For For 1f Elect Director Fred H. Langhammer Management For For 1g Elect Director Aylwin B. Lewis Management For For 1h Elect Director Robert W. Matschullat Management For For 1i Elect Director Mark G. Parker Management For For 1j Elect Director Sheryl K. Sandberg Management For For 1k Elect Director Orin C. Smith Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Reduce Supermajority Vote Requirement Management For For 5 Reduce Supermajority Vote Requirement Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against For U.S. BANCORP Meeting Date:APR 19, 2016 Record Date:FEB 23, 2016 Meeting Type:ANNUAL Ticker:USB Security ID:902973304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Douglas M. Baker, Jr. Management For For 1b Elect Director Warner L. Baxter Management For For 1c Elect Director Marc N. Casper Management For For 1d Elect Director Arthur D. Collins, Jr. Management For For 1e Elect Director Richard K. Davis Management For For 1f Elect Director Kimberly J. Harris Management For For 1g Elect Director Roland A. Hernandez Management For For 1h Elect Director Doreen Woo Ho Management For For 1i Elect Director Olivia F. Kirtley Management For For 1j Elect Director Karen S. Lynch Management For For 1k Elect Director David B. O'Maley Management For For 1l Elect Director O'dell M. Owens Management For For 1m Elect Director Craig D. Schnuck Management For For 1n Elect Director Scott W. Wine Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Adopt Share Retention Policy For Senior Executives Shareholder Against Against UNITED TECHNOLOGIES CORPORATION Meeting Date:APR 25, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:UTX Security ID:913017109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John V. Faraci Management For For 1b Elect Director Jean-Pierre Garnier Management For For 1c Elect Director Gregory J. Hayes Management For For 1d Elect Director Edward A. Kangas Management For For 1e Elect Director Ellen J. Kullman Management For For 1f Elect Director Marshall O. Larsen Management For For 1g Elect Director Harold McGraw, III Management For For 1h Elect Director Richard B. Myers Management For For 1i Elect Director Fredric G. Reynolds Management For For 1j Elect Director Brian C. Rogers Management For For 1k Elect Director H. Patrick Swygert Management For For 1l Elect Director Andre Villeneuve Management For For 1m Elect Director Christine Todd Whitman Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Eliminate Cumulative Voting Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For V.F. CORPORATION Meeting Date:APR 26, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:VFC Security ID:918204108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard T. Carucci Management For For 1.2 Elect Director Juliana L. Chugg Management For For 1.3 Elect Director Juan Ernesto de Bedout Management For For 1.4 Elect Director Mark S. Hoplamazian Management For For 1.5 Elect Director Robert J. Hurst Management For For 1.6 Elect Director Laura W. Lang Management For For 1.7 Elect Director W. Alan McCollough Management For For 1.8 Elect Director W. Rodney McMullen Management For For 1.9 Elect Director Clarence Otis, Jr. Management For For 1.10 Elect Director Steven E. Rendle Management For For 1.11 Elect Director Matthew J. Shattock Management For For 1.12 Elect Director Eric C. Wiseman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Global Trust By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 29, 2016 * Print the name and title of each signing officer under his or her signature.
